Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 1 of 150




                              Exhibit 1
      Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 2 of 150




                            FOR DISCUSSION PURPOSES ONLY

______________________________________________________________________________

                             ASSET PURCHASE AGREEMENT

                             DATED AS OF OCTOBER [], 2020

                                       BY AND AMONG

        COPPER RETAIL JV LLC AND COPPER BIDCO LLC, AS PURCHASERS,

                                               AND

                     J. C. PENNEY COMPANY, INC., AS THE COMPANY,

                                               AND

                         THE OTHER SELLERS NAMED HEREIN

______________________________________________________________________________

This is a draft agreement only, and delivery or discussion of this draft agreement is not, and will
not be deemed or construed to be, an offer or commitment with respect to the proposed transaction
to which this draft agreement relates. Notwithstanding the delivery of this draft agreement or any
other past, present or future written or oral indications of assent, or indications of the result of
negotiations or agreements, no party to the proposed transaction (and no person or entity related
to any such party) will be under any legal obligation whatsoever unless and until the definitive
agreement providing for the transaction has been executed and delivered by all parties thereto.




4840-1977-2619v.21
      Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 3 of 150

                                                 TABLE OF CONTENTS

                                                                                                                                        Page

Article I Purchase and Sale of the Acquired Assets; Assumption of Assumed Liabilities............. 2

                   Purchase and Sale of the OpCo Acquired Assets ................................................... 2
                   Purchase and Sale of the PropCo Acquired Assets ................................................. 5
                   Excluded Assets ...................................................................................................... 6
                   Assumption of Certain OpCo Liabilities ................................................................ 8
                   Assumption of Certain PropCo Liabilities .............................................................. 9
                   Excluded Liabilities ................................................................................................ 9
                   Assignment of Certain Executory Contracts and Unexpired Leases. ................... 12
                   Designated Purchaser(s)........................................................................................ 17

Article II Consideration; Payment; Closing .................................................................................. 18

                   Consideration; Payment ........................................................................................ 18
                   Deposit .................................................................................................................. 20
                   OpCo Closing........................................................................................................ 20
                   OpCo Closing Deliveries by Sellers ..................................................................... 21
                   OpCo Closing Deliveries by OpCo Purchaser ...................................................... 23
                   PropCo Closing ..................................................................................................... 24
                   PropCo Closing Deliveries by Sellers .................................................................. 24
                   PropCo Closing Deliveries by PropCo Purchaser ................................................ 25
                   Post-Closing Purchase Price Adjustment.............................................................. 25
                   Withholding .......................................................................................................... 30

Article III Representations and Warranties of Sellers .................................................................. 30

                   Organization and Qualification ............................................................................. 31
                   Authorization of Agreement ................................................................................. 32
                   Conflicts; Consents ............................................................................................... 32
                   Equity Interests of Non-Debtor Subsidiaries ........................................................ 33
                   Financial Statements; Internal Controls ................................................................ 33
                   Title to Properties; Sufficiency of Tangible Assets .............................................. 34
                   Insurance ............................................................................................................... 36
                   Contracts ............................................................................................................... 37
                   Litigation ............................................................................................................... 39
                   Permits; Compliance with Laws ........................................................................... 40
                   Environmental Matters.......................................................................................... 41
                   Intellectual Property .............................................................................................. 42
                   Tax Matters ........................................................................................................... 44
                   Seller Plans............................................................................................................ 45
                   Employees ............................................................................................................. 47
                   Affiliate Transactions............................................................................................ 48
                   Brokers .................................................................................................................. 48
                   Inventory ............................................................................................................... 49
                   Material Suppliers ................................................................................................. 49
                   Absence of Certain Changes ................................................................................. 49

                                                                     i
      Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 4 of 150

                                                  TABLE OF CONTENTS

                                                                                                                                         Page

                    Letters of Credit, Surety Bonds, Guarantees ........................................................ 49
                    No Outside Reliance ............................................................................................. 49

Article IV Representations and Warranties of Purchasers ............................................................ 50

                    Organization and Qualification ............................................................................. 50
                    Authorization of Agreement ................................................................................. 50
                    Conflicts; Consents ............................................................................................... 51
                    Credit Bid .............................................................................................................. 51
                    Financial Capability .............................................................................................. 51
                    Brokers .................................................................................................................. 53
                    No Litigation ......................................................................................................... 53
                    Investment Representation; Investigation ............................................................. 53
                    Certain Arrangements ........................................................................................... 54
                    No Outside Reliance ............................................................................................. 54

Article V Bankruptcy Court Matters............................................................................................. 55

                    Bankruptcy Actions .............................................................................................. 55
                    Bankruptcy Milestones ......................................................................................... 57
                    Cure Costs ............................................................................................................. 58
                    Sale Order ............................................................................................................. 58
                    Approval ............................................................................................................... 60
                    PropCo Sale .......................................................................................................... 60

Article VI Covenants and Agreements ......................................................................................... 60

                    Conduct of Business of Sellers ............................................................................. 60
                    Access to Information ........................................................................................... 65
                    Corporate Name .................................................................................................... 67
                    Intent to Use Trademarks ...................................................................................... 68
                    Personal Data Matters ........................................................................................... 68
                    Employee Matters ................................................................................................. 68
                    Regulatory Approvals ........................................................................................... 71
                    Antitrust Notification ............................................................................................ 71
                    Commercially Reasonable Efforts; Cooperation .................................................. 72
                    Notices and Consents ............................................................................................ 73
                    Further Assurances................................................................................................ 73
                    Insurance Matters .................................................................................................. 74
                    Receipt of Misdirected Assets; Wrong Pockets .................................................... 74
                    Credit Card Holdbacks .......................................................................................... 75
                    Third Party Credit Support Obligations ................................................................ 76
                    Directors’ and Officers’ Indemnification.............................................................. 77
                    Financing Matters ................................................................................................. 77
                    Title Insurance Policies ......................................................................................... 82
                    Confidentiality ...................................................................................................... 82

                                                                      ii
       Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 5 of 150

                                                    TABLE OF CONTENTS

                                                                                                                                          Page

                      Specified Subsidiary ............................................................................................. 83
                      Cooperation with PropCo Trust Matters. .............................................................. 83

Article VII Conditions to the Closings ......................................................................................... 84

                      Conditions Precedent to the Obligations of Purchasers and Sellers ..................... 84
                      Conditions Precedent to the Obligations of Purchasers ........................................ 85
                      Conditions Precedent to the Obligations of the Company and Sellers ................. 88
                      Waiver of Conditions ............................................................................................ 89

Article VIII Termination ............................................................................................................... 89

                      Termination of Agreement .................................................................................... 89
                      Effect of Termination ............................................................................................ 93

Article IX Taxes ............................................................................................................................ 95

                      Transfer Taxes ...................................................................................................... 95
                      Allocation of Purchase Price ................................................................................. 95
                      Cooperation ........................................................................................................... 96
                      Preparation of Tax Returns and Payment of Taxes. ............................................. 96
                      Tax Refunds .......................................................................................................... 99
                      Employment Tax Filings....................................................................................... 99
                      Tax Treatment of OpCo Credit Bid Amount ........................................................ 99
                      Tax Treatment of Earnout Payment ...................................................................... 99

Article X Miscellaneous ............................................................................................................. 100

                      Non-Survival of Representations and Warranties and Certain Covenants;
                      Certain Waivers .................................................................................................. 100
                      Expenses ............................................................................................................. 100
                      Notices ................................................................................................................ 101
                      Binding Effect; Assignment ................................................................................ 103
                      Amendment and Waiver ..................................................................................... 103
                      Third Party Beneficiaries .................................................................................... 103
                      Non-Recourse ..................................................................................................... 103
                      Severability ......................................................................................................... 104
                      Construction ........................................................................................................ 104
                      Schedules ............................................................................................................ 105
                      Complete Agreement .......................................................................................... 105
                      Specific Performance .......................................................................................... 105
                      Jurisdiction and Exclusive Venue ....................................................................... 106
                      Governing Law; Waiver of Jury Trial ................................................................ 107
                      No Right of Set-Off ............................................................................................ 108
                      Counterparts and PDF ......................................................................................... 108
                      Publicity .............................................................................................................. 108

                                                                       iii
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 6 of 150

                                                TABLE OF CONTENTS

                                                                                                                                      Page

                  Bulk Sales Laws .................................................................................................. 109
                  No Solicitation .................................................................................................... 109
                  Release ................................................................................................................ 109

Article XI Additional Definitions and Interpretive Matters ....................................................... 110

                  Certain Definitions .............................................................................................. 110
                  Index of Other Defined Terms ............................................................................ 126
                  Rules of Interpretation ........................................................................................ 128




                                                                   iv
   Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 7 of 150




                           INDEX OF EXHIBITS

SCHEDULE I PROPCO PRE-CLOSING REORGANIZATION

EXHIBIT A   RESERVED

EXHIBIT B   FORM OF PATENT ASSIGNMENT AGREEMENT

EXHIBIT C   FORM OF TRADEMARK ASSIGNMENT AGREEMENT

EXHIBIT D   FORM OF COPYRIGHT ASSIGNMENT AGREEMENT

EXHIBIT E   FORM OF DOMAIN NAME ASSIGNMENT AGREEMENT

EXHIBIT F   FORM OF BARGAIN AND SALE DEED

EXHIBIT G   FORM OF ASSIGNMENT AND ASSUMPTION OF LEASE

EXHIBIT H   [RESERVED]

EXHIBIT I   [RESERVED]

EXHIBIT J   FORM OF OPCO TERM LOAN B CREDIT AGREEMENT

EXHIBIT K   FORM OF TRANSITION SERVICES AGREEMENT

EXHIBIT L   ESCROW AGREEMENT

EXHIBIT M OPCO CLOSING CASH

EXHIBIT N   EARNOUT AGREEMENT

EXHIBIT O   FORM OF BENEFITS TRANSITION SERVICES AGREEMENT




                                     v
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 8 of 150




                             ASSET PURCHASE AGREEMENT

       This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of October [],
2020 (the “Effective Date”), by and among Copper Retail JV LLC, a Delaware limited liability
company (“OpCo Purchaser”), Copper BidCo LLC, a Delaware limited liability company
(“BidCo” or “PropCo Purchaser” and, together with OpCo Purchaser, the “Purchasers”), J. C.
Penney Company, Inc., a Delaware corporation (the “Company”), and the Subsidiaries of the
Company that are indicated on the signature pages attached hereto (together with the Company,
each a “Seller” and collectively “Sellers”). Purchasers and Sellers are referred to herein
individually as a “Party” and collectively as the “Parties.” Capitalized terms used herein shall
have the meanings set forth herein or in Article XI.

        WHEREAS, on May 15, 2020, the Company and the other Sellers filed voluntary petitions
for relief under the Bankruptcy Code, in the United States Bankruptcy Court for the Southern
District of Texas (the “Bankruptcy Court”), which are jointly administered for procedural purposes
(collectively, the “Bankruptcy Case”);

        WHEREAS, subject to (x) the Prepetition ABL Liens (as defined in the Financing Order)
and the ABL Adequate Protection Liens (as defined in the Financing Order), in each case with
respect to ABL Priority Collateral (as defined in the Financing Order) and (y) the Carve Out (as
defined in the Financing Order) the DIP Collateral Agent, on behalf of the DIP Secured Parties,
holds a perfected first priority priming Encumbrance securing the DIP Obligations and Term
Loan/First Lien Notes Collateral Agent, on behalf of the Term Loan/First Lien Notes Secured
Parties, holds a perfected Encumbrance securing the Term Loan Obligations and First Lien Notes
Obligations on substantially all assets of Sellers, including the OpCo Acquired Assets and PropCo
Acquired Assets (collectively, the “Encumbered Assets” and such Encumbrances, the “Credit Bid
Encumbrances”);

        WHEREAS, pursuant to the direction letter, dated as of the date hereof (the “Instruction
Letters”), a true and correct copy of which has been provided to Sellers and OpCo Purchaser, the
Requisite Lenders (as defined in the Term Loan Agreement), the Term Loan Administrative Agent,
the Term Loan/First Lien Notes Collateral Agent, the Requisite Lenders (as defined in the DIP
Credit Agreement), the DIP Administrative Agent and the DIP Collateral Agent have authorized
and directed that BidCo credit bid, for the benefit of and on behalf of BidCo (or its Designee(s)),
(i) $900,000,000 of DIP Obligations and (ii) an aggregate of $100,000,000 of Term Loan
Obligations and First Lien Notes Obligations (collectively, the “Credit Bid Amount”), pursuant to
section 363(k) of the Bankruptcy Code (the “Credit Bid”) with respect to the OpCo Acquired
Assets and PropCo Acquired Assets as set forth in this Agreement;

        WHEREAS, as part of the Credit Bid and subject to the terms and conditions of this
Agreement, OpCo Purchaser (or a Designee) desires to purchase the OpCo Acquired Assets and
assume the OpCo Assumed Liabilities from Sellers, and Sellers desire to sell, convey, assign, and
transfer to OpCo Purchaser (or a Designee) the OpCo Acquired Assets together with the OpCo
Assumed Liabilities, in a sale authorized by the Bankruptcy Court, subject to entry of the Sale
Order (such transaction, collectively, the “OpCo Sale”);
      Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 9 of 150




       WHEREAS, in order to facilitate the consummation of the OpCo Sale, BidCo intends to
assign a portion of the Credit Bid to OpCo Purchaser to enable OpCo Purchaser to acquire the
OpCo Acquired Assets;

        WHEREAS, as part of the Credit Bid and subject to the terms and conditions of this
Agreement, PropCo Purchaser (or a Designee) desires to acquire the PropCo Acquired Assets and
assume the PropCo Assumed Liabilities from Sellers, and Sellers desire to sell, convey, assign and
transfer to the PropCo Purchaser (or a Designee) the PropCo Acquired Assets together with the
PropCo Assumed Liabilities, pursuant to the Sale Order and the Plan subject to entry of the
Confirmation Order and consummation of the Plan (the “Plan Effective Date”) or, if the
Confirmation Order is not entered in accordance with Section 7.1(d), pursuant to the Sale Order
(such transaction, collectively, the “PropCo Sale” and together with the OpCo Sale, each a
“Transaction”); and

       WHEREAS, on or immediately prior to the PropCo Closing Date, Sellers shall transfer to
a newly formed trust (“PropCo Trust”) or one or more Subsidiaries of PropCo Trust (the “PropCo
Subsidiaries”), and PropCo Trust or such PropCo Subsidiaries will accept and assume, the PropCo
Acquired Assets and PropCo Assumed Liabilities, and take the steps and enter into the documents
sets forth on, and in accordance with, Schedule I (such steps, the “PropCo Pre-Closing
Reorganization”).

       NOW, THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants, and agreements set forth herein, and intending to be legally bound hereby,
Purchasers and Sellers hereby agree as follows.

                                             ARTICLE I

                     PURCHASE AND SALE OF THE ACQUIRED ASSETS;
                         ASSUMPTION OF ASSUMED LIABILITIES

               Purchase and Sale of the OpCo Acquired Assets. Pursuant to sections 363 and 365
of the Bankruptcy Code and on the terms and subject to the conditions set forth herein and the Sale
Order, at the OpCo Closing, Sellers shall sell, transfer, assign, convey, and deliver to OpCo
Purchaser or one or more Designees, and OpCo Purchaser or such Designee(s) shall purchase,
acquire, and accept from Sellers, all of Sellers’ right, title, and interest in, to and under, as of the
OpCo Closing, the OpCo Acquired Assets, free and clear of all Encumbrances other than Permitted
Post-Closing Encumbrances. “OpCo Acquired Assets” means all of the properties, rights, interests,
and other assets of Sellers as of the OpCo Closing, whether tangible, or intangible, real, personal
or mixed, wherever located and whether or not required to be reflected on a balance sheet prepared
in accordance with GAAP, including the following assets of Sellers, but excluding in all cases the
Excluded Assets and the PropCo Acquired Assets:

              (a)    the OpCo Assigned Contracts, including any Contracts designated for
assumption and assignment pursuant to Section 1.7 and including, for the avoidance of doubt, any
rights of indemnity, warranty rights, rights of contribution, rights to refunds, rights of
reimbursement and other rights of recovery possessed by Sellers therein as of the OpCo Closing;



                                                   2
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 10 of 150




              (b)     all OpCo Closing Cash, all bank accounts (other than those listed on
Schedule 1.3(c)) and all Accounts Receivable of Sellers, in each case, as of the OpCo Closing;

                (c)     without duplication of any other OpCo Acquired Assets, all royalties,
advances, prepaid assets (excluding prepaid Taxes of Sellers), security and other deposits,
prepayments and other current assets (excluding current Tax assets), in each case of Sellers as of
the OpCo Closing (but excluding all interests in the Excluded Insurance Policies and all prepaid
assets to the extent relating to Excluded Contracts as of the OpCo Closing);

                     (d)   all Documents that are not Excluded Documents;

               (e)  the Owned Real Property other than the PropCo Acquired Owned Real
Property (the “OpCo Acquired Owned Real Property” and together with the PropCo Acquired
Owned Real Property, the “Acquired Owned Real Property”);

               (f)  the Leased Real Property other than the PropCo Acquired Leased Real
Property (the “OpCo Acquired Leased Real Property” and together with the PropCo Acquired
Leased Real Property, the “Acquired Leased Real Property”), in each case, including any
Leasehold Improvements and all permanent fixtures, improvements and appurtenances thereto;

                     (g)   the Excluded PropCo Real Property;

                (h)     all tangible assets (including Equipment, computer systems, computer
hardware, supplies furniture, fixtures, machinery and fixed assets) of Sellers, including the tangible
assets of Sellers located at any OpCo Acquired Leased Real Property or OpCo Acquired Owned
Real Property and any tangible assets on order to be delivered to any Seller; provided that if any
such asset is leased by any Seller, the underlying lease for such asset is an OpCo Assigned
Contract;

               (i)     all demands, allowances, refunds (other than Tax refunds), rebates
(including any vendor or supplier rebates, but excluding Tax rebates), express or implied
guarantees, warranties, representations, covenants, indemnities, rights, claims, counterclaims,
defenses, credits, causes of action, rights of set off, rights of contribution, rights of reimbursement,
rights of recoupment, or other rights of recovery (regardless of whether such rights are currently
exercisable) (in each case, other than against any Seller), including rights under vendors’ and
manufacturers’ warranties, indemnities and guaranties, relating to or arising against suppliers,
vendors, merchants, manufacturers, counterparties to leases, counterparties to licenses and
counterparties to any OpCo Assigned Contract, in each case arising out of or relating to events
occurring on or prior to the OpCo Closing Date;

                     (j)   all of the rights and benefits accruing under all Permits, to the extent
transferable;

                (k)     to the extent transferable, all current and prior insurance policies of Sellers
or their Subsidiaries that relate to the OpCo Acquired Assets or OpCo Assumed Liabilities, and
all rights and benefits of Sellers or their Subsidiaries of any nature with respect thereto, including
all insurance recoveries thereunder and rights to assert claims with respect to any such insurance
recoveries, but excluding all interests in the Excluded Insurance Policies and any rights to

                                                   3
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 11 of 150




insurance recovery required to be paid to Persons other than OpCo Purchaser under any Order of
the Bankruptcy Court relating to debtor-in-possession financing obtained by Sellers;

                (l)     all rights of Sellers under non-disclosure or confidentiality, non-compete,
or non-solicitation agreements with any Transferred Employee or any current or former employee
of Sellers, current or former directors, consultants, independent contractors and agents of Sellers
or their Subsidiaries or any of their Affiliates or with third parties;

                (m)     all shares of capital stock or other equity interests of any Subsidiary of any
Seller (other than any Seller) set forth on Schedule 1.1(m) (each, an “Acquired Subsidiary”);
provided that (i) OpCo Purchaser shall have the right to add or remove any entity from Schedule
1.1(m) on or prior to the date that is seven (7) days prior to the OpCo Closing Date (the “Acquired
Subsidiary Designation Date”) and to the extent removed from Schedule 1.1(m) after the date
hereof but on or prior to the Acquired Subsidiary Designation Date, such entity shall not constitute
an Acquired Subsidiary for any purposes hereunder, provided that OpCo Purchaser shall use its
commercially reasonable efforts to notify Sellers of its intent to add or remove any entity from
Schedule 1.1(m) as soon as practicable following the date hereof; (ii) for the purposes of the
representations and warranties in Article III, “Acquired Subsidiaries” shall not include any
Subsidiary added to Schedule 1.1(m) after the date hereof; (iii) (subject to Section 6.1(b)) in the
event any Acquired Subsidiary shall be liquidated or dissolved prior to the OpCo Closing in
accordance with this Agreement, the assets constituting the proceeds of such liquidation or
dissolution (and not the equity interests in respect of such liquidated or dissolved Subsidiary) shall
be OpCo Acquired Assets hereunder; (iv) that any Subsidiaries formed after the date hereof solely
to effectuate the PropCo Sale and that do not have any assets or operations other than to the extent
required to effectuate the PropCo Sale shall not be Acquired Subsidiaries or Acquired Assets; and
(v) any Subsidiary removed from Schedule 1.1(m) shall not be a Seller and its assets and Liabilities
will not be Acquired Assets or Assumed Liabilities, except as provided in Section 6.20;

             (n)     all assets, including receivables, due from an Acquired Subsidiary as of the
OpCo Closing subject to Section 6.9(b);

              (o)    the sponsorship of each Seller Plan set forth on Schedule 1.1(o) (each, an
“Acquired Seller Plan”) and all right, title and interest in any assets thereof or relating thereto;
provided that OpCo Purchaser shall have the right to add or remove any Seller Plan from
Schedule 1.1(o) on or prior to the date that is three (3) days prior to the last day of the OpCo
Designation Rights Period (the “Acquired Seller Plan Designation Date”) and to the extent
removed from Schedule 1.1(o) after the date hereof but on or prior to the Acquired Seller Plan
Designation Date, such Seller Plan shall not constitute an Acquired Seller Plan for any purposes
hereunder;

                (p)    all Intellectual Property owned by Sellers (including the Intellectual
Property set forth on Schedule 3.12), including all (i) rights to collect royalties and proceeds in
connection therewith, (ii) all rights to sue and recover for past, present and future infringements,
misappropriations or other violations of such Intellectual Property against any Persons (regardless
of whether or not such claims and causes of action have been asserted by Sellers) and (iii) rights
to protection of interests in the foregoing under the Laws of all jurisdictions, including all
registrations, renewals, extensions, combinations, divisions, or reissues of, and applications for,

                                                  4
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 12 of 150




any of the rights referred to above; provided that the OpCo Acquired Assets shall not include any
application for registration of any trademark that would be invalidated, canceled, voided or
abandoned due to the contribution, assignment or conveyance of any trademarks hereunder,
including intent-to-use applications filed with the United States Patent and Trademark Office
pursuant to 15 USC Section 1051(b) prior to the filing and acceptance of a statement of use or
amendment to allege use pursuant to 15 USC Section 1051(c) or (d) (an “Intent-To-Use
Trademark”), unless and until such time that the contribution, assignment or conveyance of any
trademarks hereunder will not cause such trademark to be invalidated, cancelled, voided or
abandoned;

              (q)     all goodwill associated with the other OpCo Acquired Assets, including all
goodwill associated with the Intellectual Property of Sellers and all rights under any confidentiality
agreements executed by any third party for the benefit of Sellers or their Subsidiaries;

               (r)    all inventory (including inventory in transit), supplies and materials of
Sellers as of the Closing (including all rights of Sellers to receive such inventory, supplies,
materials and spare parts that are on order and all rights of Sellers with respect to any inventory
held on consignment), including the Merchandise, and all open purchase orders with suppliers;

               (s)     all rights with respect to that certain Action described on Schedule 1.1(s)
(the “Specified Litigation”);

               (t)    all Avoidance Actions (inclusive of any Avoidance Actions against
suppliers, vendors, merchants, manufacturers, or counterparties to any OpCo Assigned Contracts);

           (u)     all rights of Sellers to cash collateral held by third parties as security for the
OpCo Assumed Liabilities;

                 (v)    all Tax refunds or rebates (i) that relate solely to OpCo Taxes, (ii) that
reduce the amount of Taxes payable by Sellers pursuant to the terms of Section 9.4(c) or are
included in Schedule 1.1(y), or (iii) that transfer by automatic operation of Law to OpCo Purchaser
as a result of acquiring the OpCo Acquired Assets or the OpCo Assumed Liabilities;

               (w)     any (i) prepaid Taxes relating to OpCo Taxes, (ii) any prepaid Taxes relating
to Tax that reduces the amount of Taxes payable by Sellers pursuant to the terms of Section 9.4(c)
or are included in Schedule 1.1(y), and (iii) prepaid Taxes or other Tax assets that transfer by
automatic operation of Law to OpCo Purchaser as a result of acquiring the OpCo Acquired Assets
or the OpCo Assumed Liabilities;

              (x)    all other assets that are owned or leased by any Seller as of the Closing that
are not Excluded Assets or PropCo Acquired Assets; and

                     (y)   all current assets set forth on Schedule 1.1(y).

                Purchase and Sale of the PropCo Acquired Assets. Pursuant to sections 363 and
365 of the Bankruptcy Code and on the terms and subject to the conditions set forth herein and in
the Confirmation Order or Sale Order, as applicable, at the PropCo Closing, Sellers shall sell,
transfer, assign, convey, and deliver to PropCo Purchaser or one or more Designees, and PropCo

                                                     5
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 13 of 150




Purchaser or such Designee(s) shall purchase, acquire, and accept from Sellers, all of Sellers' right,
title, and interest in, to and under, as of the Closing, the PropCo Acquired Assets, free and clear of
all Encumbrances other than Permitted Post-Closing Encumbrances. “PropCo Acquired Assets”
means the following assets of Sellers, but excluding in all cases the Excluded Assets and the OpCo
Acquired Assets:

              (a)    all cash and cash equivalents other than the OpCo Closing Cash and the
amounts to be included in the wind down fund as provided for in the [RSA as amended as of the
date hereof][Wind-Down Budget] (the “PropCo Closing Cash”);

             (b)     the Leased Real Property listed on Schedule 1.2(b), other than the Excluded
PropCo Real Property (the “PropCo Acquired Leased Real Property”);

             (c)     the Owned Real Property listed on Schedule 1.2(c), other than the Excluded
PropCo Real Property (the “PropCo Acquired Owned Real Property”);

               (d)   the Leases pursuant to which the applicable Seller owns its leasehold estate
with respect to each PropCo Acquired Leased Real Property PropCo Acquired Leased Real
Property (the “PropCo Acquired Leases”);

             (e)    to the extent transferable under applicable Law, all Permits relating to the
ownership of each PropCo Acquired Owned Real Property or PropCo Acquired Leased Real
Property;

             (f)   all Real Estate Plans and Real Estate Warranties with respect to each
PropCo Acquired Owned Real Property or PropCo Acquired Leased Real Property;

               (g)    the Master Lease Agreement, the Distribution Centers Lease Agreement,
the Interim Period Rent Payments, and the Transition Services Agreement;

                     (h)   all equity interest in PropCo Trust;

               (i)    all Tax refunds or rebates that relate solely to PropCo Taxes or that transfer
by automatic operation of Law to PropCo Purchaser as a result of acquiring the PropCo Acquired
Assets or the PropCo Assumed Liabilities; and

               (j)    any prepaid PropCo Taxes and other Tax assets that transfer by automatic
operation of Law to PropCo Purchaser as a result of acquiring the PropCo Acquired Assets or the
PropCo Assumed Liabilities.

                  Excluded Assets. Notwithstanding anything to the contrary in this Agreement, in
no event shall Sellers be deemed to sell, transfer, assign, convey or deliver and Sellers shall retain
all right, title and interest in, to and under the following assets, properties, interests and rights of
each such Seller (collectively, the “Excluded Assets”):

                     (a)   all cash and cash equivalents that are not OpCo Closing Cash or PropCo
Closing Cash;


                                                     6
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 14 of 150




               (b)    all Contracts of Sellers listed on Schedule 1.3(b) and all Contracts
designated for exclusion in accordance with Section 1.7 (the “Excluded Contracts”);

              (c)     all bank accounts listed on Schedule 1.3(c) (for the avoidance of doubt, no
OpCo Closing Cash will be held in such retained bank accounts but shall be transferred to OpCo
Purchaser pursuant to Section 1.1(b));

                (d)    all Personal Data that any Seller is required by Law to retain or is prohibited
by or would otherwise contravene applicable Law or Sellers’ applicable policies from transferring
to a Purchaser, including credit card numbers or related customer payment source or social security
numbers;

                     (e)   Tax Returns that do not constitute Documents;

                (f)     all Documents (i) to the extent they primarily relate to any of the Excluded
Assets or Excluded Liabilities or (ii) that any Seller is required by Law to retain or is prohibited
by Law from transferring to OpCo Purchaser (collectively, the “Excluded Documents”); provided
that, in each case of (i) and (ii), OpCo Purchaser shall have the right, to the extent permitted by
applicable Law, to make copies of any portions of any Excluded Documents;

               (g)     all shares of capital stock or other equity interests of any Seller or securities
convertible into, exchangeable or exercisable for any such shares of capital stock or other equity
interests;

              (h)     any records, documents or other information relating to employees of
Sellers who are not Transferred Employees, and any materials containing information about any
Transferred Employee, disclosure of which would violate applicable Law;

                (i)    all claims or actions that any Seller may have against any Person to the
extent related to any other Excluded Assets or any Excluded Liabilities;

               (j)    Sellers’ corporate charter, minute and stock record books and corporate
seal; provided that OpCo Purchaser shall have the right to make copies of any portions of such
documents relating to the Acquired Assets;

              (k)      Sellers’ rights under this Agreement, or any agreement, certificate,
instrument or other document executed and delivered between any Seller and any Purchaser in
connection with the transactions contemplated hereby, or any other agreement between any Seller
and any Purchaser entered into on or after the date hereof;

               (l)     any Contracts of Sellers relating to Indebtedness; and any Contracts
between any Seller, on the one hand, and any equity holder of any Seller (including any Person
who has the right to acquire equity of any Seller, whether as the result of an exchange, conversion,
exercise, or otherwise) in such Person’s capacity as an equity holder of any Seller, on the other
hand (including any stock purchase, shareholders’, registration rights or similar agreements),
except to the extent expressly included in the Assigned Contracts;



                                                   7
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 15 of 150




               (m)      any Tax asset, Tax refund, or prepaid Tax of Sellers, other than as set forth
in Sections 1.1(v), 1.1(w), 1.2(i), and 1.2(j);

               (n)    all assets, rights and properties to the extent relating to any Seller Plan that
is not an Acquired Seller Plan;

               (o)    the Leases related to the Stores set forth on Schedule 1.3(o) (the “GOB
Stores”); provided that OpCo Purchaser shall have the right to add (but not remove) any Store to
Schedule 1.3(o) on or prior to the day prior to the OpCo Closing Date;

                     (p)   all Excluded Insurance Policies; and

                     (q)   the properties and assets set forth on Schedule 1.3(q).

                 Assumption of Certain OpCo Liabilities. On the terms and subject to the conditions
set forth in this Agreement and the Sale Order, effective as of the OpCo Closing, OpCo Purchaser
or one or more of its Designees shall assume from Sellers (and, from and after the OpCo Closing,
pay, perform, discharge, or otherwise satisfy if, as and when required by their respective terms),
and Sellers shall irrevocably convey, transfer and assign to OpCo Purchaser or such Designee(s)
the following (and only the following) Liabilities (collectively, the “OpCo Assumed Liabilities”):

                 (a)     all Liabilities and obligations of Sellers under the OpCo Assigned Contracts
to the extent first arising from and after the OpCo Closing;

             (b)    any Liabilities to the extent first arising out of the ownership of the OpCo
Acquired Assets by OpCo Purchaser from and after the OpCo Closing Date;

                (c)    [all Liabilities owing to any Acquired Subsidiary as of the OpCo Closing,
subject to Section 6.9(b) and excluding any Liability owed to the India Subsidiaries;]

                     (d)   sponsorship of the Acquired Seller Plans and all Liabilities under or related
thereto;

                (e)     all Liabilities related to the Transferred Employees to the extent attributable
to the actions of the OpCo Purchaser and those specifically assumed by the OpCo Purchaser under
the Benefits TSA first arising from and after the OpCo Closing;

                     (f)   all workers’ compensation Liabilities;

                     (g)   all current Liabilities set forth on Schedule 1.4(g);

             (h)     COBRA Liabilities to the extent required by Law and other Liabilities
assumed under Section 6.6;

                     (i)   all OpCo Taxes; and




                                                      8
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 16 of 150




              (j)    all Liabilities arising out of noncompliance with Environmental Laws or the
release of Hazardous Substances at the OpCo Acquired Owned Real Property and the OpCo
Acquired Leased Real Property, whether known or unknown, except as set forth in Section 1.6(o).

Notwithstanding the foregoing and for the avoidance of doubt, OpCo Assumed Liabilities shall
not include any Liability relating to or arising out of any violation of Law by, or any Action against,
any Seller or any breach, default or violation by any Seller of or under any OpCo Assigned
Contracts, all of which shall constitute Excluded Liabilities.

                 Assumption of Certain PropCo Liabilities. On the terms and subject to the
conditions set forth in this Agreement and the Confirmation Order or the Sale Order, as applicable,
effective as of the PropCo Closing, PropCo Purchaser or one or more Designees shall assume from
Sellers (and, from and after the PropCo Closing, pay, perform, discharge, or otherwise satisfy in
accordance with their respective terms), and Sellers shall irrevocably convey, transfer and assign
to PropCo Purchaser or such Designee(s), the following (and only the following) Liabilities
(collectively, the “PropCo Assumed Liabilities”):

               (a)     all Liabilities and obligations of Sellers under the PropCo Assigned
Contracts to the extent first arising from and after the PropCo Closing;

             (b)     any Liabilities to the extent first arising out of the ownership of the PropCo
Acquired Assets by PropCo Purchaser from and after the PropCo Closing Date;

                     (c)   all of the Liabilities of Sellers set forth on Schedule 1.5;

              (d)   all Liabilities of Sellers under the Master Lease Agreement and Distribution
Centers Lease Agreement; and

                     (e)   all PropCo Taxes.

        For the avoidance of doubt, PropCo Assumed Liabilities shall not include any Liability
relating to or arising out of any violation of Law by, or any Action against, any Seller or any
breach, default or violation by any Seller of or under any PropCo Acquired Leases.

                Excluded Liabilities. Notwithstanding any provision in this Agreement to the
contrary, the Parties expressly acknowledge and agree that neither Purchaser (or any Designee of
any Purchaser) shall assume, be obligated to pay, perform or otherwise discharge or in any other
manner be liable or responsible for any Liabilities of Sellers or relating to the Acquired Assets,
whether existing on the OpCo Closing Date, the PropCo Closing Date or arising thereafter as a
result of any act, omission or circumstances taking place prior to the applicable Closing, other than
the Assumed Liabilities (as applicable) (all such Liabilities that Purchasers (or their respective
Designees) are not assuming being referred to collectively herein as the “Excluded Liabilities,”
which Excluded Liabilities shall be discharged pursuant to the Plan and in accordance with section
1129 of the Bankruptcy Code). Without limiting the foregoing, neither Purchaser nor any Designee
of any Purchaser (as applicable) shall be obligated to assume, and does not assume, and hereby
disclaims all the Excluded Liabilities, including the following Liabilities of any Seller or of any
predecessor of any Seller:


                                                      9
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 17 of 150




               (a)    all cure costs required to be paid pursuant to section 365 of the Bankruptcy
Code in connection with the assumption and assignment of the OpCo Assigned Contracts as finally
determined by the Bankruptcy Court (the “OpCo Cure Costs”) and all cure costs required to be
paid pursuant to section 365 of the Bankruptcy Code in connection with the assumption and
assignment of the PropCo Acquired Leases as finally determined by the Bankruptcy Court (the
“PropCo Cure Costs” and, together with any OpCo Cure Costs, the “Cure Costs”) and any rejection
damages claims or other Liabilities arising in connection with the rejection of any Contracts
pursuant to Section 1.7 or otherwise;

               (b)    (i) all Taxes of or payable by Sellers, other than OpCo Taxes and PropCo
Taxes and (ii) any Liability for escheat or unclaimed property obligations with respect to escheat
or unclaimed property periods that have lapsed through the applicable Closing Date, as determined
in accordance with the principles of Section 9.4(c);

                (c)      except as expressly assumed under Section 1.4(d), Section 1.4(e), Section
1.4(g) or Section 6.6 or specifically assumed by OpCo Purchaser under the Benefits TSA, all
employment-related Liabilities of Sellers, including (i) payments or entitlements to any current or
former employees, officers, directors or consultants of Sellers, including wages, other
remuneration, holiday or vacation pay, severance pay (statutory or otherwise), commission, post-
employment medical or life obligations, pension contributions, and insurance premiums, (ii)
ERISA Affiliate Liability, (iii) any Liability arising out of, relating to or resulting from the
employment or termination of employment prior to the Closing of any current or former employee
or independent contractor of Sellers, (iv) any Liability for any action resulting from Sellers’
employees’ separation of employment, including any severance or separation pay, (v) any Liability
with respect to any former employee or any employee who does not become a Transferred
Employee (other than any COBRA Liabilities assumed under Section 6.6(d)), (vi) any Liability
arising out of or relating to any collective bargaining agreement or union agreement, including any
withdrawal liability with respect to any multiemployer plan (as defined under Section 3(37) of
ERISA) (whether or not yet asserted), (vii) any Liabilities arising from or related to payroll and
payroll Taxes for the current and former employees or independent contractors or other service
providers of Sellers and their Subsidiaries and Affiliates accrued or deferred as permitted under
Section 2303 of the Coronavirus Aid, Relief and Economic Security Act of 2020 that otherwise
would have been required to be deposited and paid in connection with amounts paid to such person
at any time and (viii) any Liability relating to or arising out of the employment practices of Sellers
or any of their Subsidiaries or Affiliates, including any violations of Sellers or their Subsidiaries
or Affiliates of any labor or employment agreement;

                (d)     any Liability with respect to (i) each Seller’s and their Subsidiaries’ and
Affiliates’ defined benefit pension plans (including the JCP Corporation Inc. Pension Plan) or
retiree medical, retiree dental or retiree life insurance plans or arrangements, including, in each
case, Liabilities arising out of termination of such plans or arrangements, or any other obligation
or related expense, (ii) each Seller’s and their Subsidiaries’ and Affiliates’ nonqualified deferred
compensation plans (including the Supplemental Retirement Program for Management Profit
Sharing Associates of JCP, JCP Corporation Inc. Benefit Restoration Plan, JCP Corporation Inc.
Voluntary Early Retirement Program, Eckerd Nonqualified Plan, Telecom Systems, Inc. Early
Retirement Plan and Retired Directors Plan) and (iii) any bonus plans, change of control plans
(including the J. C. Penney Corporation, Inc. 2011 Change in Control Plan and J. C. Penney

                                                 10
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 18 of 150




Corporation, Inc. 2009 Change in Control Plan), retention plans, key employee incentive plans or
key employee retention plans;

              (e)      except as assumed under the Benefits TSA, all Liabilities related to the
WARN Act, with respect to Sellers’ termination of employment of Sellers’ or any of their
respective Subsidiaries’ or Affiliates’ employees on or prior to Closing;

                (f)    all Liabilities arising under or relating to any Seller Plan that is not an
Acquired Seller Plan (including all assets, trusts, insurance policies and administration service
contracts related thereto), but excluding, for the avoidance of doubt, any Liabilities which are
expressly assumed under Section 1.4(d), 1.4(g), or 6.6;

               (g)    all Liabilities relating to Excluded Assets, including executory Contracts
that are not Assigned Contracts;

                (h)    all Liabilities arising from or related to any claim, action, arbitration, audit,
hearing, investigation, suit, litigation or other proceeding (whether civil, criminal, administrative,
investigative, or informal and whether pending or threatened or having any other status) against
any Seller or Seller Subsidiary or any of their respective Affiliates, or related to the Acquired
Assets or the Assumed Liabilities, pending or threatened or with respect to facts, actions,
omissions, circumstances or conditions existing, occurring or accruing prior to the applicable
Closing Date;

                     (i)   all Liabilities to any equity holder of any Seller or Seller Subsidiary;

               (j)     all Liabilities in respect of Indebtedness, including in respect of accrued or
unpaid interest thereon and any premiums, fees, expenses or penalties (including prepayment or
early termination fees) associated with the repayment thereof;

               (k)     all Liabilities arising out of or relating to services, products or product or
service warranties of any Seller or any predecessor or Affiliate of any Seller to the extent provided,
developed, designed, manufactured, sourced, produced, marketed, sold, or distributed prior to the
applicable Closing;

                     (l)   all Liabilities relating to the closure or liquidation of the GOB Stores;

               (m)   all Liabilities relating to any Stores, including the GOB Stores, that are not
located at the OpCo Acquired Leased Real Property, OpCo Acquired Owned Real Property or
Leased Real Properties that are to be leased to OpCo Purchaser pursuant to the Master Lease
Agreement or the Distribution Centers Lease Agreement, in each case, except as expressly
assumed under Section 1.4(d);

                (n)     all Liabilities for any legal, accounting, investment banking, reorganization,
restructuring, brokerage or similar fees or expenses incurred by any Seller in connection with,
resulting from or attributable to the transactions contemplated by this Agreement, the Bankruptcy
Case or otherwise;



                                                     11
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 19 of 150




               (o)   all Liabilities relating to the April 4, 2002 Asset Purchase Agreement by
and among CVS Pharmacy, Inc., CVS Corporation and J.C. Penney Company, Inc. and the May
4, 2007 Settlement Agreement and Release by and between CVS Pharmacy, Inc. and J.C. Penney
Company, Inc.;

               (p)    all Liabilities for fees, costs and expenses that have been incurred or that
are incurred or owed by Sellers or any of their predecessors in connection with this Agreement or
the administration of the Bankruptcy Case (including all fees and expenses of professionals
engaged by Sellers) and administrative expenses and priority claims accrued through the OpCo
Closing Date, including arising under sections 503(b), 507(b), or 1114(e)(2) of the Bankruptcy
Code and specified post-closing administrative wind-down expenses of the bankrupt estates
pursuant to the Bankruptcy Code (which such amounts shall be paid by Sellers) and all costs and
expenses incurred in connection with (i) the negotiation, execution and consummation of the
transactions contemplated under this Agreement and each of the other documents delivered in
connection herewith and (ii) the consummation of the transactions contemplated by this
Agreement, including any retention bonuses, “success” fees, change of control payments and any
other payment obligations of Sellers or of any of their predecessors payable as a result of the
consummation of the transactions contemplated by this Agreement and the documents delivered
in connection herewith; and

                     (q)    all Liabilities set forth on Schedule 1.6(q).

       Notwithstanding the foregoing clauses of this Section 1.6 but subject to Section 1.1(m),
OpCo Purchaser hereby acknowledges and agrees that no Liability of any Acquired Subsidiary as
of the OpCo Closing shall be an Excluded Liability and that all Liabilities of any Acquired
Subsidiary as of the OpCo Closing shall continue to be the Liabilities of such Acquired Subsidiary
following the OpCo Closing.

                     Assignment of Certain Executory Contracts and Unexpired Leases.

               (a)    Identification of Executory Contracts and Unexpired Leases Available for
Assignment to Purchasers. Simultaneously with the execution of this Agreement, Sellers shall
deliver: (i) Schedule 1.7(a)(i) to OpCo Purchaser, setting forth all executory Contracts and
unexpired Leases to which any Seller is a party, other than the PropCo Available Contracts (the
“OpCo Available Contracts”) and the Sellers’ proposed Cure Costs associated with each such
Contract and unexpired Lease and (ii) Schedule 1.7(a)(ii) to PropCo Purchaser, setting forth all
executory Contracts and unexpired Leases to which any Seller is a party that are available for
PropCo to potentially acquire pursuant to Section 1.2(d) (the “PropCo Available Contracts”) and
the Sellers’ proposed Cure Costs associated with each such executory Contract and unexpired
Lease, which such schedules may be updated from time to time to add or remove any executory
Contracts or unexpired Leases inadvertently included or excluded from such schedule or to update
any Cure Costs set forth in such schedule, including reasonably promptly upon request by OpCo
Purchaser or PropCo Purchaser, as applicable.

               (b)    Identification of Executory Contracts and Unexpired Leases to be Assigned
to Purchasers. No later than three (3) days before the filing of the Plan Supplement (or such later
date agreed to between the Sellers and OpCo Purchaser or PropCo Purchaser, as applicable):


                                                      12
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 20 of 150




                   (i)    OpCo Purchaser shall deliver to Sellers Schedule 1.7(b)(i) (such
Schedule as of the date hereof, the “Initial OpCo Contract Schedule”) designating (in its sole
discretion) (A) any OpCo Available Contracts that, as of the date of delivery, are intended to be
assumed and assigned to OpCo Purchaser or its Designee(s) (such executory Contracts and
unexpired Leases, less any such Contracts and Leases removed after the date hereof in accordance
with this Section 1.7, together with any other Contracts and unexpired Leases assumed by any
Seller and assigned to OpCo Purchaser or its Designee(s) pursuant to this Agreement, the “OpCo
Assigned Contracts”); and (B) any OpCo Available Contracts that, as of the date of delivery, are
intended for non-assignment to the OpCo Purchaser and which the Sellers may reject effective on
or as soon as reasonably practicable after the OpCo Closing (the “OpCo Non-Assigned
Contracts”); provided that to the extent [any OpCo Available Contract is not designated as either
an OpCo Assigned Contract or an OpCo Non-Assigned Contract on the Initial OpCo Contract
Schedule,] the OpCo Purchaser may designate such OpCo Available Contract(s) as either an OpCo
Assigned Contract or an OpCo Non-Assigned Contract during the OpCo Designation Rights
Period in accordance with Section 1.7(c); provided, further that the Initial OpCo Contract Schedule
(and any subsequently revised version(s) of Schedule 1.7(b)(i)) shall be (and shall be deemed)
modified or supplemented to reflect additions or removals, as applicable, in accordance with this
Section 1.7.

                   (ii)    PropCo Purchaser shall deliver to Sellers Schedule 1.7(b)(ii) (such
Schedule as of the date hereof, the “Initial PropCo Contract Schedule”) designating (in its sole
discretion) (A) any PropCo Available Contracts that, as of the date of delivery, are intended to be
assumed and assigned to PropCo Purchaser or its Designee(s); provided that Schedule 1.7(b)(ii)
shall include the PropCo Acquired Leases and any other Leases subject to the Master Lease
Agreement or the Distribution Centers Lease Agreement (such designated executory Contracts and
unexpired Leases, less any such Contracts removed after the date hereof in accordance with this
Section 1.7, together with any other Contracts assumed by any Seller and assigned to PropCo
Purchaser or its Designee(s) pursuant to this Agreement, the “PropCo Assigned Contracts”); and
(B) any PropCo Available Contracts, that, as of the date of delivery, are intended for non-
assignment to the PropCo Purchaser, which the Sellers may reject at any time during the
Bankruptcy Case determined in the Sellers’ business judgment (the “PropCo Non-Assigned
Contracts”); provided that to the extent [any PropCo Available Contract is not designated as either
a PropCo Assigned Contract or a PropCo Non-Assigned Contract on the Initial PropCo Contract
Schedule,] the PropCo Purchaser may designate such PropCo Available Contract(s) as either a
PropCo Assigned Contract or a PropCo Non-Assigned Contract during the PropCo Designation
Rights Period in accordance with Section 1.7(c); provided, further that the Initial PropCo Contract
Schedule (and any subsequently revised version(s) of Schedule 1.7(b)(ii)) shall be (and shall be
deemed) modified or supplemented to reflect additions or removals, as applicable, in accordance
with this Section 1.7; provided further that the PropCo Non-Assigned Contracts shall not include
at any time the PropCo Acquired Leases or any other Leases subject to the Master Lease
Agreement or the Distribution Centers Lease Agreement.

                 (c)    OpCo Designation Rights Period. At any time between the Effective Date
and three (3) days before the earliest of (w) 90 days following the OpCo Closing, (x) February 28,
2021 and (y) solely with respect to unexpired Leases for nonresidential real property, the deadline
set forth in section 365(d)(4) of the Bankruptcy Code (the “OpCo Designation Rights Period”):


                                                13
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 21 of 150




                    (i)    OpCo Purchaser may deliver to the Sellers one or more revised versions
of Schedule 1.7(b)(i) that (A) adds as an OpCo Assigned Contract any OpCo Available Contracts
not previously designated for assumption and assignment to OpCo Purchaser or its Designee(s)
and not previously rejected by Sellers or (B) removes any executory Contract and unexpired
Leases previously designated as an OpCo Assigned Contract, which removed executory Contract
or unexpired Leases shall be deemed as an OpCo Non-Assigned Contract that the Sellers may
reject effective on or as soon as reasonably practicable after the OpCo Purchaser delivers to the
Sellers a revised Schedule 1.7(b)(i);

                 (ii)   Within five (5) Business Days of receipt of a request from the Sellers,
OpCo Purchaser shall provide a then-current Schedule 1.7(b)(i);

                    (iii)   At any time following OpCo Closing, OpCo Purchaser may request in
writing (with e-mail being sufficient) that Sellers (A) pay an undisputed Cure Cost associated with
an OpCo Assigned Contract set forth on Schedule 1.7(b)(i) in accordance with Section 1.7(f)(i)
and the Sellers shall pay such undisputed Cure Cost as promptly as reasonably practicable upon
receipt of such request; provided that, upon payment of such Cure Cost, the applicable executory
Contract or unexpired Lease shall be ineligible to be removed as an OpCo Assigned Contract and
the applicable executory Contract or unexpired Lease will be deemed assigned to the OpCo
Purchaser as of the OpCo Closing Date, or (B) reject an OpCo Non-Assigned Contracts set forth
on Schedule 1.7(b)(i) and the Sellers shall reject such OpCo Non-Assigned Contract as promptly
as reasonably practicable upon receipt of such request; provided that, upon the effective date of
the rejection of the applicable executory Contract or unexpired Lease, such executory Contract or
unexpired Lease shall be ineligible to be designated as an Opco Assigned Contract.

                     (d)   PropCo Designation Rights Period.

                     (i)    At any time between the Effective Date and three (3) days before the
earlier of (x) the Plan Effective Date (y) PropCo Closing, and (z) solely with respect to unexpired
Leases for nonresidential real property, the deadline set forth in section 365(d)(4) of the
Bankruptcy Code (the “PropCo Designation Rights Period”), PropCo Purchaser may deliver to the
Sellers a revised version of Schedule 1.7(b)(ii) that (A) adds as a PropCo Assigned Contract any
PropCo Available Contracts not previously designated for assumption and assignment to PropCo
Purchaser or its Designee(s) and not previously rejected by Sellers or (B) removes any executory
Contracts and unexpired Leases (other than the PropCo Acquired Leases or any other Leases
subject to the Master Lease Agreement or the Distribution Centers Lease Agreement) previously
designated as a PropCo Assigned Contract, which removed executory Contracts or unexpired
Leases shall be deemed as a PropCo Non-Assigned Contract that the Sellers may reject at any time
during the Bankruptcy Case determined in the Sellers’ business judgment; provided further that
the PropCo Non-Assigned Contracts shall not include at any time the PropCo Acquired Leases or
any other Leases subject to the Master Lease Agreement or the Distribution Centers Lease
Agreement..

                  (ii)   Within five (5) Business Days of receipt of a written request from the
Sellers, PropCo Purchaser shall provide a then-current Schedule 1.7(b)(ii).

                     (e)   Effectiveness of Assignments.


                                                  14
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 22 of 150




                    (i)    Each executory Contract and unexpired Lease listed on Schedule
1.7(b)(i) as an OpCo Assigned Contract, to the extent not previously deemed assigned to the OpCo
Purchaser pursuant to Section 1.7(c), as of the expiration of the OpCo Designation Rights Period
shall be (and shall be deemed to be) assumed by the Sellers and assigned to OpCo Purchaser or its
Designee(s) effective on and as of the OpCo Closing, unless otherwise provided in an order of the
Bankruptcy Court or a written agreement between the Sellers, OpCo Purchaser, and the applicable
counterparty to an executory Contract or unexpired Lease.

                    (ii)    Each executory Contract and unexpired Lease listed on Schedule
1.7(b)(ii) as of the expiration of the PropCo Designation Rights Period shall be (and shall be
deemed to be) assumed by the Sellers and assigned to PropCo Purchaser or its Designee(s)
effective on and as of the PropCo Closing, unless otherwise provided in an order of the Bankruptcy
Court or written agreement between the Sellers, PropCo Purchaser, and the applicable counterparty
to an executory Contract or unexpired Lease.

                     (f)   Costs.

                     (i)     Commencing on and after the OpCo Closing, OpCo Purchaser shall be
responsible for any and all payment Liabilities and performance obligations of the Sellers under
all OpCo Available Contracts (including Liabilities arising in connection with the operating of any
stores associated with Leases) accruing or arising on or after the OpCo Closing; provided, that if
any such OpCo Available Contract is rejected in accordance with this Section 1.7, OpCo Purchaser
shall not be responsible for any such payment Liabilities and performance obligations accruing or
arising after the effective date of such rejection. Notwithstanding anything herein to the contrary,
the Sellers shall be responsible for any and all payment Liabilities and performance obligations
arising, related to or incurred under the OpCo Available Contracts prior to the OpCo Closing and
any rejection damages claims or other Liabilities arising in connection with the rejection of any
OpCo Available Contracts.

                   (ii)   PropCo Purchaser shall be liable for any Cure Cost associated with an
executory Contract or unexpired Lease listed on Schedule 1.7(b)(ii) as of the expiration of the
PropCo Designation Rights Period, which Cure Costs PropCo Purchaser shall pay no later than on
or as soon as reasonably practicable after the later of (A) the expiration of the PropCo Designation
Rights Period and (B) the resolution between the Sellers or PropCo Purchaser, as applicable, and
the applicable counterparty of a dispute regarding the amount of such Cure Cost.

               (g)    Sellers shall comply with all Bankruptcy Court orders setting forth
procedures for the assumption, assumption and assignment, and rejection of executory Contracts
and unexpired Leases, including filing and serving any notices required thereby.

                (h)    Sellers, OpCo Purchaser, and PropCo Purchaser (as applicable) shall take
all actions reasonably required to assume and assign (i) the OpCo Assigned Contracts to OpCo
Purchaser or its Designee(s) (and for OpCo Purchaser or its Designee(s) to assume all Assumed
Liabilities in connection therewith) and (ii) the PropCo Assigned Contracts to PropCo Purchaser
or its Designee(s) (and for PropCo Purchaser or its Designee(s) to assume all Assumed Liabilities
in connection therewith), including taking all actions reasonably necessary to facilitate any
negotiations with the counterparties to such executory Contracts or unexpired Leases and, if


                                                15
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 23 of 150




necessary, to obtain an order of the Bankruptcy Court containing a finding that a proposed
assumption and assignment satisfies all applicable requirements of section 365 of the Bankruptcy
Code.

               (i)   During the OpCo Designation Rights Period, Sellers shall not reject,
terminate, amend, supplement, modify, waive any rights under, or create any adverse interest with
respect to any OpCo Available Contracts, or take any affirmative action not required thereby, other
than in accordance with the provisions of this Section 1.7,without the prior written consent of
OpCo Purchaser.

                (j)     During the OpCo Designation Rights Period, Sellers shall provide
unrestricted access to all properties governed by any Lease that has been determined irrevocably
to be an OpCo Acquired Leases in accordance with this Section 1.7, to allow OpCo Purchaser and
its representatives to operate the Sellers’ business from and after OpCo Closing.

                (k)    Notwithstanding anything herein to the contrary, a Contract or Lease shall
not be an Assigned Contract hereunder and shall not be assigned to, or assumed by, the applicable
Purchaser or its Designee to the extent that such Contract (i) is terminated by a Seller (subject to
Section 6.1(b)) or the counterparty thereto, or terminates or expires by and in accordance with its
terms, on or prior to such time as it is to be assumed by the applicable Purchaser as an Assigned
Contract hereunder and is not continued or otherwise extended upon assumption, or (ii) requires a
Consent or Governmental Authorization (other than, and in addition to, that of the Bankruptcy
Court) in order to permit the sale or transfer to the applicable Purchaser or its Designee of the
applicable Seller’s rights under such Contract or Lease, and such Consent or Governmental
Authorization has not been obtained prior to the applicable Closing, such time as such Contract or
Lease is to be assumed by the applicable Purchaser as an Assigned Contract hereunder, or the end
of the applicable Designation Rights Period. In addition, a Permit shall not be assigned to, or
assumed by, OpCo Purchaser to the extent that such Permit requires a Consent or Governmental
Authorization (other than, and in addition to, that of the Bankruptcy Court) in order to permit the
sale or transfer to OpCo Purchaser of the applicable Seller’s rights under such Permit, and no such
Consent or Governmental Authorization has been obtained prior to the applicable Closing or the
end of the Designation Rights Period. In the event that any Assigned Contract is deemed not to be
assigned pursuant to clause (ii) in the first sentence of this Section 1.7(k) or any Permit is deemed
not to be assigned pursuant to the second sentence of this Section 1.7(k), the applicable Closing
shall nonetheless occur and the applicable Designation Rights Period shall nonetheless end subject
to the terms and conditions set forth herein and, thereafter, through the earlier of (x) such time as
such Consent or Governmental Authorization is obtained and (y) twelve (12) months following
the applicable Closing (or in each case of clauses (x) and (y), the remaining term of such Contract
or the closing of the Bankruptcy Case, if shorter), Sellers and the applicable Purchaser shall (A)
use commercially reasonable efforts to secure such Consent or Governmental Authorization as
promptly as practicable after the applicable Closing and (B) cooperate in good faith in any lawful
and commercially reasonable arrangement reasonably proposed by such Purchaser, including
subcontracting, licensing, or sublicensing to such Purchaser or an Affiliate thereof any or all of
any Seller’s rights and obligations with respect to any such Assigned Contract or Permit, under
which (1) such Purchaser shall obtain (without infringing upon the legal rights of such third party
or violating any Law) the economic rights and benefits (including the amount of any related net
Tax benefit obtained by Sellers, resulting from any related Tax cost or otherwise) under such

                                                 16
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 24 of 150




Assigned Contract or Permit with respect to which the Consent or Governmental Authorization
has not been obtained and (2) such Purchaser shall assume any related burden (including the
amount of any related Tax cost imposed on Sellers) and obligation (including performance) with
respect to such Assigned Contract or Permit. Upon satisfying any requisite Consent or
Governmental Authorization requirement applicable to such Assigned Contract or Permit after the
applicable Closing, such Assigned Contract or Permit shall promptly be transferred and assigned
to the applicable Purchaser or its Designee(s) in accordance with the terms of this Agreement, the
Plan, the Sale Order, or the Confirmation Order and the Bankruptcy Code. Without limitation of
the foregoing, prior to the applicable Closing, Sellers shall cooperate with the applicable Purchaser
in connection with seeking any Consent, including by providing such Purchaser with reasonable
access to and facilitating discussions with the applicable counterparties (after consultation with,
and with the presence or participation of, Sellers) in respect of such Consents, and shall use
commercially reasonable efforts to assist such Purchaser with seeking such Consents as promptly
as practicable after the date hereof and prior to the such Closing.

                 (l)   At no point in time, whether before or after the OpCo Closing, so long as
Sellers own and control the Leased Real Properties which are to be leased to OpCo Purchaser
pursuant to the Master Lease Agreement or the Distribution Centers Lease Agreement, shall
Sellers reject, or permit the rejection of or submit a motion for the rejection of, the Master Lease
Agreement or the Distribution Centers Lease Agreement, without the prior written consent of the
OpCo Purchaser and PropCo Purchaser, each in its sole discretion.

                     Designated Purchaser(s).

                (a)     In connection with its respective Closing, each Purchaser shall be entitled
to designate, in accordance with the terms and subject to the limitations set forth in this Section 1.8,
one (1) or more Affiliates (of each such Purchaser or of any of its respective Investors) to exercise
such Purchaser’s rights or obligations to (i) in the case of the OpCo Purchaser, acquire the OpCo
Acquired Assets and assume the OpCo Assumed Liabilities, in accordance with Sections 1.1
and 1.4 and all of the other terms of this Agreement that are applicable generally to the OpCo Sale
(including Section 6.3), and (ii) in the case of the PropCo Purchaser, acquire the PropCo Acquired
Assets and assume the PropCo Assumed Liabilities, in accordance with the Plan and all of the
other terms of this Agreement that are applicable generally to the PropCo Sale (each such Affiliate
that is properly designated by a Purchaser in accordance with this Section 1.8, a “Designee”);
provided that (x) no such designation would materially delay any Closing or the consummation of
the Plan or materially and adversely affect the receipt of any regulatory approval and (y) any
Designee(s) of OpCo Purchaser shall, to the extent required by the terms thereby, also be added as
a "borrower" or "guarantor" under the OpCo Term Loan B Credit Agreement. At and after the
applicable Closing, each Purchaser shall, or shall cause its respective Designee(s) to, honor such
Purchaser’s obligations and be subject to the other terms of the Agreement at and from and after
such applicable Closing, and the applicable Purchaser shall not be relieved of any Liability or
obligation hereunder until satisfaction of such Liability or obligation by such Designee(s). After
such applicable Closing, any reference to a Purchaser made in this Agreement in respect of any
purchase, assumption or employment referred to in this Agreement shall be deemed to include
reference to such Purchaser’s Designee(s), if any. For the avoidance of doubt, by agreeing to
honor a Purchaser’s obligations pursuant to this Section 1.8(a), a Designee agrees to be bound by
all obligations applicable to such Purchaser including those covenants contained in Article VI.

                                                  17
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 25 of 150




               (b)     Subject to clause (x) of the proviso in Section 1.8(a), the designation of a
Designee in accordance with this Section 1.8 shall be made by a Purchaser by way of a written
notice to be delivered to Sellers in no event later than two days prior to the applicable Closing.
From and after the Effective Date, OpCo Purchaser shall use commercially reasonably efforts to
keep the Company and the PropCo Purchaser informed on a regular basis of any changes to the
organizational structure of OpCo Purchaser and its Subsidiaries intended to be in place at and
immediately after the OpCo Closing.

                (c)     If required under applicable Law, in lieu of the OpCo Purchaser transferring
the relevant portion of the OpCo-Company Closing Date Payment to the Company, a Designee of
OpCo Purchaser will transfer such portion of the OpCo-Company Closing Date Payment to its
corresponding local Company Affiliate, which portion such Designee may pay in the applicable
local currency, converted from U.S. dollars at the exchange rate published by Bloomberg as of (or
as close as practicable to) two Business Days prior to the Closing Date.

                     Non-U.S. Assets.

                (a)   [Mechanics for (i) demerger of non-US branch offices or (ii) delayed asset
transfers in non-US branch office jurisdictions to come.]

                                                ARTICLE II

                                CONSIDERATION; PAYMENT; CLOSING

                     Consideration; Payment.

               (a)    In order to facilitate the consummation of the OpCo Closing, at the OpCo
Closing, the following steps shall be deemed to occur in the following order:

                  (i)    to effect the portion of the Credit Bid with respect to the OpCo Sale,
BidCo (or its Designee(s)) shall be deemed to assign to OpCo Purchaser a portion of the Credit
Bid Amount (the “OpCo Credit Bid Amount”), which OpCo Credit Bid Amount shall be
comprised of a portion of (A) the Term Loan Obligations and First Lien Notes Obligations, and
(B) the DIP Obligations, which portions shall be proportionate to the total amount of Term Loan
Obligations and First Lien Notes Obligations and DIP Obligations as constitute the total Credit
Bid Amount;

                 (ii)    as consideration for the deemed assignment of the OpCo Credit Bid
Amount described in clause (i), OpCo Purchaser (or its Designee(s)) shall take the actions
contemplated by Section 2.5(b); and

                        (iii)    OpCo Purchaser shall (or shall cause its Designee to):

                                    (A)     credit bid the OpCo Credit Bid Amount;

                                  (B)     deliver, or cause to be delivered, to the Company, a cash
                            payment (the “OpCo-Company Closing Date Payment”) equal to:


                                                      18
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 26 of 150




                                     (1)    six    hundred        ninety-two     million     dollars
                              ($692,000,000); plus

                                      (2)     the Payoff Amount; plus

                                     (3)    fifty percent (50%) of the amount (if any) by which
                              Estimated October EBITDA exceeds the Target October EBITDA;
                              less

                                     (4)    fifty percent (50%) of the amount (if any) by which
                              Target October EBITDA exceeds Estimated October EBITDA; less

                                      (5)     the Estimated Closing Cash; less

                                      (6)     Proposed November Non-Operating Costs.

                             (C)      assume the OpCo Assumed Liabilities, in each case in
                       exchange for the OpCo Acquired Assets.

                (b)     The OpCo-Company Closing Date Payment and any payment required to
be made pursuant to any other provision hereof shall be made in cash by wire transfer of
immediately available funds to such bank account as shall be designated in writing by the
applicable Person to (or for the benefit of) whom such payment is to be made at least two (2)
Business Days prior to the date such payment is to be made. In connection with the OpCo Closing,
BidCo shall release or cause the release of the Credit Bid Encumbrances on any Encumbered Asset
that is included in the OpCo Acquired Assets (and for the avoidance of doubt an asset not being
purchased by OpCo Purchaser pursuant to this Agreement shall not be released and will continue
to secure the remaining outstanding amount of the Credit Bid Indebtedness).

                (c)    At the PropCo Closing, to effect the Credit Bid, PropCo Purchaser shall (or
shall cause its Designee to) (i) credit bid a portion of the Credit Bid Amount the Credit Bid Amount
(the “PropCo Credit Bid Amount”) and (ii) assume the PropCo Assumed Liabilities as and when
delivered to PropCo Purchaser (or its Designee) in accordance with the Confirmation Order or the
Sale Order, as applicable, in each case, in exchange for the receipt of the PropCo Acquired Assets.

               (d)     No later than the fifth (5th) Business Day prior to the OpCo Closing Date,
the Company shall deliver to OpCo Purchaser and PropCo Purchaser a calculation (the “Estimated
Closing Statement”), setting forth its good faith estimates of October EBITDA (“Estimated
October EBITDA”), Closing Cash (“Estimated Closing Cash”), November Non-Operating Costs
(“Proposed November Non-Operating Costs”) and the Closing Inventory Shrink Amount (the
“Company Closing Inventory Shrink Amount”), in each case, calculated in accordance with GAAP
and prepared in accordance with the definitions thereof, and based on such estimates, the
determination of the OpCo-Company Closing Date Payment. From and after delivery of the
Estimated Closing Statement until the OpCo Closing, the Company shall (i) upon reasonable prior
written notice, provide OpCo Purchaser and PropCo Purchaser and its representatives with
reasonable access at reasonable times during normal business hours, in compliance with applicable
Law and in a manner so as not to unreasonably interfere with the normal business operations of
the Company and its Subsidiaries or impose any material costs on the Company or its Subsidiaries,

                                                19
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 27 of 150




to the books and records of the Company and its Subsidiaries and to senior management personnel
of the Company and its Subsidiaries, in each case to the extent reasonably requested by OpCo
Purchaser or PropCo Purchaser or any of its representatives in connection with their review of the
Estimated Closing Statement, (ii) reasonably cooperate with OpCo Purchaser or PropCo Purchaser
and their respective representatives in connection with their review of the Estimated Closing
Statement and (iii) consider in good faith any comments reasonably proposed by OpCo Purchaser
or PropCo Purchaser and make any revisions to the Estimated Closing Statement that are agreed
by the Parties. For the avoidance of doubt, the Estimated Closing Statement reflecting any such
agreed revisions will be deemed the Estimated Closing Statement for all purposes hereof.

                (e)     No later than the fifth (5th) Business Day prior to the OpCo Closing Date,
the Company shall deliver to OpCo Purchaser and PropCo Purchaser a copy of a payoff letter or
letters with respect to the [ABL Obligations] and the [Swap Obligations] (together, the “Payoff
Indebtedness”) in customary form (collectively, the “Payoff Letter”), which Payoff Letter shall (i)
indicate the total amount required to be paid to fully satisfy all principal, interest, prepayment
premiums, penalties, breakage costs and any other monetary obligations (other than contingent
indemnification obligations for which no claim has been made) then due and payable under the
Payoff Indebtedness as of the anticipated OpCo Closing Date (and the daily accrual thereafter)
(the “Payoff Amount”) (ii) state that upon receipt of the Payoff Amount under the Payoff Letter,
the Payoff Indebtedness and all related loan documents shall be terminated (other than the terms
thereof that expressly survive such termination in accordance with the terms of such documents)
and (iii) provide that all guarantees of any of the Subsidiaries of the Company of the Payoff
Indebtedness and, to the extent secured, all Encumbrances securing obligations in respect of the
Payoff Indebtedness shall be released and terminated upon payment of the Payoff Amount on the
OpCo Closing Date. At the OpCo Closing, the Sellers shall repay the Payoff Amount by wire
transfer of immediately available funds as provided for in the Payoff Letter.

                     Deposit.

                (a)     OpCo Purchaser has, on or prior to the date hereof, made an earnest money
deposit with Acquiom Clearinghouse LLC (the “Escrow Agent”) in the amount of $30,000,000
(the “Deposit”), by wire transfer of immediately available funds for deposit into a separate escrow
account (the “Deposit Escrow Account”), established pursuant to the escrow agreement, dated as
of the date hereof, by and among the Company, OpCo Purchaser and the Escrow Agent,
substantially in the form attached hereto as Exhibit L (the “Escrow Agreement”). The Deposit shall
not be subject to any lien, attachment, trustee process, or any other judicial process of any creditor
of any of Sellers or OpCo Purchaser and, if the OpCo Closing occurs, shall be applied against
payment of the OpCo-Company Closing Date Payment on the OpCo Closing Date in accordance
with Section 2.1(a).

               (b)     If, prior to the OpCo Closing, this Agreement has been terminated by the
Company pursuant to Section 8.1(i) (due to a breach by OpCo Purchaser) or 8.1(m) (or by OpCo
Purchaser in circumstances where the Company would be entitled to terminate this Agreement
pursuant to Section 8.1(i) (due to a breach by OpCo Purchaser) or 8.1(m)), then the Company shall
retain the Deposit together with all received investment income, if any.




                                                 20
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 28 of 150




              (c)    If, prior to the OpCo Closing, this Agreement has been terminated by any
Party other than as contemplated by Section 2.2(b), then the balance of the Deposit Escrow
Account, shall be returned to OpCo Purchaser within five (5) Business Days after such
termination.

               (d)      The Parties agree that the Company’s right to retain the Deposit, as set forth
in Section 2.2(b), is not a penalty, but rather is liquidated damages in a reasonable amount that will
compensate Sellers for their respective efforts and resources expended and the opportunities
foregone while negotiating this Agreement and in reliance on this Agreement and on the
expectation of the consummation of the transactions contemplated hereby, which amount would
otherwise be impossible to calculate with precision.

            (e)      If the OpCo Closing occurs, the Deposit and the amounts in the Deposit
Escrow Account shall be treated in accordance with Section 2.9(h).

                OpCo Closing. The closing of the purchase and sale of the OpCo Acquired Assets,
the delivery of the OpCo-Company Closing Date Payment and the assumption of the OpCo
Assumed Liabilities (the “OpCo Closing”) will take place by telephone conference and electronic
exchange of documents (or, if the Parties agree in writing to hold a physical closing, at the offices
of Kirkland & Ellis LLP, located at 601 Lexington Avenue New York, NY 10022) at 8:00 a.m.
New York time on the third (3rd) Business Day following full satisfaction or due waiver (by the
Party entitled to the benefit of such condition) of the closing conditions set forth in Sections 7.1,
7.2(a), and 7.3(a) (other than conditions that by their terms or nature are to be satisfied at the OpCo
Closing, but subject to the satisfaction or waiver of those conditions), or at such other place and
time as the Parties may agree. The date on which the OpCo Closing actually occurs is referred to
herein as the “OpCo Closing Date.”

                     OpCo Closing Deliveries by Sellers and BidCo.

                     (a)    At or prior to the OpCo Closing, Sellers shall deliver to OpCo Purchaser:

                 (i)    a bill of sale and assignment and assumption agreement, in respect of
the OpCo Acquired Assets and the OpCo Assumed Liabilities, in customary form reasonably
agreed between the Company and OpCo Purchaser (the “OpCo Assignment and Assumption
Agreement”) duly executed by Sellers;

                  (ii)    a short-form patent assignment agreement substantially in the form of
Exhibit B, duly executed by Sellers;

                   (iii)  a short-form trademark assignment agreement substantially in the form
of Exhibit C, duly executed by Sellers;

                   (iv)   a short-form copyright assignment agreement substantially in the form
of Exhibit D, duly executed by Sellers;

                   (v)    a short-form domain name assignment agreement substantially in the
form of Exhibit E, duly executed by Sellers;


                                                    21
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 29 of 150




                   (vi)   an assignment and assumption (or, if requested by OpCo Purchaser,
assignments and assumptions) of lease for the Leases related to the OpCo Acquired Leased Real
Property (the “OpCo Acquired Leases”) substantially in the form of Exhibit G (the “OpCo
Assignment and Assumption of Lease”), duly executed by Sellers (and, in the case of each OpCo
Acquired Lease of record, the applicable assignment and assumption shall be in a form appropriate
for recordation in the applicable jurisdiction or Sellers shall deliver to OpCo Purchaser a
memorandum thereof in a form appropriate for recordation in the applicable jurisdiction duly
executed by the applicable Seller; provided that none of such documents shall expand the
representations and warranties or covenants of any Seller herein, or rights or remedies of Purchaser
with respect thereto);

                     (vii)    the Master Lease Agreement, duly executed by Sellers;

                     (viii)   the Distribution Centers Lease Agreement”, duly executed by Sellers;

                  (ix)    (A) a transition services agreement, substantially in the form of
Exhibit K (the “Transition Services Agreement”), (B) the Benefits TSA, and (C) a transition
services agreement, in form and substance reasonably satisfactory to Sellers and OpCo Purchaser
with respect to certain services to be made available by OpCo to Sellers and their estates (the
“RemainCo TSA”), each duly executed by Sellers;

                     (x)     to the extent a Seller (as determined for U.S. federal income Tax
purposes) is a “United States person” within the meaning of Section 7701(a)(30) of the Code, such
Seller (or, if a Seller is a disregarded entity within the meaning of Treasury Regulations Section
1.1445-2(b)(2)(iii) the entity that is treated as the transferor of the relevant Acquired Assets for
U.S. federal income tax purposes) shall deliver a certificate to OpCo Purchaser satisfying the
requirements of Treasury Regulations Section 1.1445-2(b), and in the case of J.C. Penney
Purchasing Corporation with respect to its sale of equity interests of J.C. Penney Korea, an IRS
Form W-9, a residence certificate and documentation, as applicable, claiming treaty exemption
under the United States-Republic of Korea Income Tax Convention, each duly executed by the
relevant parties;

                    (xi)    an officer’s certificate, dated as of the OpCo Closing Date, executed by
a duly authorized officer of the Company certifying that the conditions set forth in
Sections 7.2(a)(i), 7.2(a)(ii), 7.2(a)(iv) and 7.2(a)(vi) have been satisfied;

                   (xii) with respect to each OpCo Acquired Owned Real Property, a special
warranty deed (or the equivalent thereof used in accordance with the local market custom of the
applicable state or other jurisdiction in which such Owned Real Property is located) (each, a
“Deed”), duly executed by the applicable Seller, which Deeds shall be substantially in the form of
Exhibit F (for any such Deed) or such other forms as may be consistent with such local market
custom and reasonably satisfactory to OpCo Purchaser;

                   (xiii) with respect to each OpCo Acquired Lease that is a ground lease under
which the ground lessor is not [Simon Property Group], [Brookfield Property Group] or any of
their respective Affiliates, an estoppel certificate in a form that is reasonably satisfactory to OpCo
Purchaser, duly executed by the ground lessor; and


                                                  22
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 30 of 150




                   (xiv) any additional instruments, agreements and other documents, each in
form and substance reasonably satisfactory to Sellers and OpCo Purchaser, which are required by
local Law to be, or are customarily, filed or recorded with deeds or assignments and assumptions
of lease (or memoranda thereof) in the applicable jurisdiction, in each case duly executed by the
applicable Seller; provided that none of such instruments, agreements and other documents shall
expand the representations and warranties or covenants of any Seller to OpCo Purchaser herein,
or rights or remedies of OpCo Purchaser with respect thereto.

            (b)                   At or prior to the OpCo Closing, BidCo (or its Designee(s)) shall deliver to
OpCo Purchaser:

                           (i)       the Earnout Agreement, duly executed by Earnout Co.; and

                   (ii)  a credit agreement for the OpCo Term Loan B, substantially in the form
of Exhibit J (the “OpCo Term Loan B Credit Agreement”), duly executed by [the DIP Secured
Parties and the Term Loan/First Lien Notes Secured Parties participating in the Credit Bid].

                OpCo Closing Deliveries by OpCo Purchaser. At the OpCo Closing, OpCo
Purchaser shall deliver or cause to be delivered to the Escrow Agent, an amount (the “OpCo
Closing Date Escrow Amount”) equal to the lesser of (i) fifty million dollars ($50,000,000) and
(ii) the OpCo-Company Closing Date Payment, which shall become part of the Deposit Escrow
Account, to be treated in accordance with Section 2.9(h). At the OpCo Closing, OpCo Purchaser
shall deliver or cause to be delivered to (or at the direction of):

                     (a)          the Company:

                (i)    the OpCo Credit Bid Amount and an amount in cash equal to the OpCo-
Company Closing Date Payment less the OpCo Closing Date Escrow Amount;

                           (ii)      the OpCo Assignment and Assumption Agreement, duly executed by
OpCo Purchaser;

                 (iii)   an OpCo Assignment and Assumption of Lease for each OpCo
Acquired Lease, duly executed by OpCo Purchaser;

                           (iv)      the Master Lease Agreement, duly executed by OpCo Purchaser;

                           (v)       the Distribution Centers Lease Agreement, duly executed by OpCo
Purchaser;

                 (vi)   the Transition Services Agreement, Benefits TSA, and the RemainCo
TSA, each duly executed by OpCo Purchaser; and

                   (vii)   an officer’s certificate, dated as of the Closing Date, executed by a duly
authorized officer of OpCo Purchaser certifying that the conditions set forth in Sections 7.3(a)(i)
and 7.3(a)(ii) have been satisfied

                     (b)          BidCo (or its Designee(s)):

                                                           23
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 31 of 150




                  (i)    the OpCo Term Loan B Credit Agreement, duly executed by OpCo
Purchaser or its Designee and each borrower or guarantor under the OpCo Term Loan B Credit
Agreement, and the closing deliverables required thereunder; and

                  (ii)   the Earnout Agreement, duly executed by OpCo Purchaser and each
borrower or guarantor under the OpCo Term Loan B Credit Agreement.

                PropCo Closing. The closing of the purchase and sale of the PropCo Acquired
Assets, the delivery of the PropCo Credit Bid Amount, and the assumption of the PropCo Assumed
Liabilities in accordance with Section 2.1(c) (the “PropCo Closing” and together with the OpCo
Closing, the “Closings” and each, a “Closing”) will take place by telephone conference and
electronic exchange of documents (or, if the Parties agree to hold a physical closing, at the offices
of Kirkland & Ellis LLP, located at 601 Lexington Avenue New York, NY 10022) at 8:00 a.m.
New York time on the third (3rd) Business Day following full satisfaction or due waiver (by the
Party entitled to the benefit of such condition) of the closing conditions set forth in Sections 7.1,
7.2(b), and 7.3(b) (other than conditions that by their terms or nature are to be satisfied at the
PropCo Closing, but subject to the satisfaction or waiver of those conditions), or at such other
place and time as the Parties may agree. The date on which the PropCo Closing actually occurs is
referred to herein as the “PropCo Closing Date” (the PropCo Closing Date together with the OpCo
Closing Date, the “Closing Dates”). For the avoidance of doubt, in no event shall the PropCo
Closing occur prior to the OpCo Closing.

                PropCo Closing Deliveries by Sellers. At or prior to the PropCo Closing, Sellers
shall deliver to PropCo Purchaser:

             (a)    a bill of sale and assignment and assumption agreement, in respect of the
PropCo Acquired Assets and the PropCo Assumed Liabilities, in customary form reasonably
agreed between the Company and PropCo Purchaser (the “PropCo Assignment and Assumption
Agreement”) duly executed by Sellers;

                (b)     an assignment and assumption of lease for the PropCo Acquired Leases
substantially in the form of Exhibit G (the “PropCo Assignment and Assumption of Lease”), duly
executed by Sellers, (and, in the case of each PropCo Acquired Lease of record, the applicable
assignment and assumption shall be in a form appropriate for recordation in the applicable
jurisdiction or Sellers shall deliver to PropCo Purchaser a memorandum thereof in a form
appropriate for recordation in the applicable jurisdiction duly executed by the applicable Seller;
provided that none of such documents shall expand the representations and warranties or covenants
of any Seller herein, or rights or remedies of Purchaser with respect thereto);

                  (c)     to the extent a Seller (as determined for U.S. federal income Tax purposes)
is a “United States person” within the meaning of Section 7701(a)(30) of the Code, such Seller
(or, if a Seller is a disregarded entity within the meaning of Treasury Regulations Section 1.1445-
2(b)(2)(iii) the entity that is treated as the transferor of the relevant Acquired Assets) shall deliver
a certificate to PropCo Purchaser satisfying the requirements of Treasury Regulations Section
1.1445-2(b);




                                                  24
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 32 of 150




                (d)    an officer’s certificate, dated as of the PropCo Closing Date, executed by a
duly authorized officer of the Company certifying that the conditions set forth in Sections 7.2(b)(i)
and 7.2(b)(ii) have been satisfied;

                (e)     (i) with respect to each PropCo Acquired Owned Real Property, a Deed and
(ii) with respect to each PropCo Acquired Lease, a Ground Lease Assignment in each case duly
executed by the applicable Seller, which Deeds and Ground Lease Assignment shall be
substantially in the form of Exhibit F (for any such Deed) and Exhibit G (for any such Ground
Lease Assignment) or, in each case, such other form as may be consistent with such local market
custom and reasonably satisfactory to PropCo Purchaser;

                 (f)    with respect to each PropCo Acquired Lease and each REA relating to a
PropCo Acquired Owned Real Property or PropCo Acquired Leased Real Property, an estoppel
certificate in a form that is reasonably satisfactory to PropCo Purchaser (“Acceptable Estoppel”),
duly executed by the ground lessor or developer or similar counterparty thereunder , as applicable
(a “Counterparty”); provided, however, that except with respect to any such PropCo Acquired
Lease or REA under which [Simon Property Group], [Brookfield Property Group] or any of their
respective Affiliates is the applicable Counterparty (an “S/B REA/Ground Lease”), the failure of
Seller to deliver such Acceptable Estoppel shall not be a condition to Closing provided that Seller
uses commercially reasonable efforts to deliver such estoppel to the Applicable Counterparty (it
being understood that an Acceptable Estoppel with respect to each S/B REA/Ground Lease shall
be required at Closing);

               (g)     certificates evidencing the equity interests in PropCo Trust, to the extent
that such equity interests are in certificate form, duly endorsed in blank or with stock powers duly
executed in proper form for transfer, and, to the extent equity interests are not in certificated form,
other evidence of ownership or assignment; and

              (h)      evidence reasonably satisfactory to PropCo Purchaser that the PropCo Pre-
Closing Reorganization has been completed, including the due execution of all of the documents
required by and related to the PropCo Pre-Closing Reorganization.

               PropCo Closing Deliveries by PropCo Purchaser. At the PropCo Closing, PropCo
Purchaser shall deliver or cause to be delivered to (or at the direction of) the Company:

                     (a)    the PropCo Credit Bid Amount;

             (b)            the PropCo Assignment and Assumption Agreement, duly executed by
PropCo Purchaser;

              (c)     a PropCo Assignment and Assumption of Lease for each PropCo Acquired
Lease, duly executed by PropCo Purchaser; and

               (d)     an officer’s certificate, dated as of the PropCo Closing Date, executed by a
duly authorized officer of PropCo Purchaser certifying that the conditions set forth in
Sections 7.3(b)(i) and 7.3(b)(ii) and have been satisfied.

                     Post-Closing Purchase Price Adjustment.

                                                   25
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 33 of 150




               (a)    As promptly as practicable after the OpCo Closing, but in no event later
than November 30, 2020, OpCo Purchaser will prepare and deliver to PropCo Purchaser a
statement (the “Closing Statement”) setting forth OpCo Purchaser’s calculation of the October
EBITDA, Closing Cash, November Non-Operating Costs, the Closing Inventory Shrink Amount,
and the changes in each from the amounts set forth in the Estimated Closing Statement. If the
Closing Statement is not delivered to PropCo Purchaser by 11:59 p.m. Eastern Time on November
30, 2020, then the Estimated October EBITDA, the Estimated Closing Cash or the Proposed
November Non-Operating Costs, as applicable, set forth in the Estimated Closing Statement will
constitute the Final October EBITDA, the Final Closing Cash and the Final November Non-
Operating Costs and will be final, conclusive and binding upon, and non-appealable by, the Parties.
Notwithstanding the foregoing, if OpCo Purchaser fails to deliver the Closing Statement by 11:59
p.m. Eastern Time on November 30, 2020, PropCo Purchaser shall have the right to deliver an
Objection Notice with respect to the amounts set forth on the Estimate Closing Statement, and if
such Objection Notice is delivered, the provisions of Section 2.9(d) through (j) shall apply.

                (b)     Each of the October EBITDA, Closing Cash and the November Non-
Operating Costs (i) will be determined in accordance with the definitions set forth in this
Agreement and GAAP and (ii) (A) will not include any changes in assets or liabilities as a result
of purchase accounting adjustments and (B) will be based on facts and circumstances as they exist
as of the OpCo Closing and will exclude the effects of any act, decision, change in circumstances
or event arising or occurring on or after the OpCo Closing; provided that any Type 1 recognized
subsequent events under GAAP Codification Topic 855 shall be included in the Closing Statement
up to the time that the OpCo Purchaser delivers the Closing Statement but will exclude the effects
of any act, decision or any change in circumstances or event arising or occurring on or after the
delivery of the Closing Statement by OpCo Purchaser. The parties agree that the purpose of
preparing the Closing Statement and determining the Final OpCo-Company Closing Date Payment
(as defined below) is solely to accurately measure October EBITDA, Closing Cash, November
Non-Operating Costs and Closing Inventory Shrink Amount based on the facts and circumstances
that exist as of the Measurement Time, and that such process is not intended to permit the
introduction of principles, policies, practices, procedures, methodologies, classifications, methods,
conventions, assumptions, judgments or estimation techniques that are different from GAAP.

               (c)    As used herein, “Final OpCo-Company Closing Date Payment” means a
cash payment in an amount equal to (A) six hundred ninety-two million dollars ($692,000,000),
plus (B) the Payoff Amount, plus (C) fifty percent (50%) of the amount (if any) by which Final
October EBITDA exceeds the Target October EBITDA, less (D) fifty percent (50%) of the amount
(if any) by which Target October EBITDA exceeds Final October EBITDA, less (E) Final Closing
Cash, less (F) Final November Non-Operating Costs, less (G) fifty percent (50%) of the amount
(if any) by which the Company Closing Inventory Shrink Amount exceeds the sum of (x) Final
Closing Inventory Shrink Amount plus (y) thirty-five million dollars ($35,000,000).

                (d)    During the period (the “Review Period”) of thirty (30) days immediately
following PropCo Purchaser’s receipt of the Closing Statement and during any period of dispute
thereafter with respect to the Closing Statement, the OpCo Purchaser will cooperate with PropCo
Purchaser and its Advisors in the review of the Closing Statement (including by furnishing on a
timely basis all information that is in the possession of the OpCo Purchaser and necessary or useful
in connection with such review or providing customary certifications to PropCo Purchaser or, if

                                                 26
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 34 of 150




requested, to PropCo Purchaser’s auditors or the Accounting Firm, as defined below) and provide
PropCo Purchaser and its Advisors full access to the books, records (including work papers,
schedules, memoranda, Tax Returns (to the extent constituting Documents) and other documents),
supporting data, facilities and personnel of OpCo Purchaser and its Subsidiaries (including OpCo
Purchaser personnel responsible for accounting and finance, senior management and the OpCo
Purchaser’s accountants and other Advisors), in each case that is in the possession of the OpCo
Purchaser, for purposes of their review of the Closing Statement; provided that (i) such access does
not unreasonably interfere with the normal operations of the OpCo Purchaser and its Subsidiaries,
(ii) all requests for access will be directed to such Person(s) as the OpCo Purchaser may designate
in writing from time to time and (iii) nothing herein will require OpCo Purchaser or its Subsidiaries
to provide access to, or to disclose any information to, PropCo Purchaser if such access or
disclosure would (A) waive any legal privilege or (B) be in violation of applicable Laws or the
provisions of any bona fide agreement to which the OpCo Purchaser is bound or would violate any
fiduciary duty; provided that, in the case of this clause (iii), OpCo Purchaser will use commercially
reasonable efforts to provide a reasonable alternative means of accessing any such information in
a manner that would not result in the waiver of any legal privilege or violation of applicable Laws,
the provisions of any bona fide agreement or any fiduciary duty.

                (e)     If PropCo Purchaser disagrees with any part of OpCo Purchaser’s
calculation of October EBITDA, Closing Cash, November Non-Operating Costs or Closing
Inventory Shrink Amount, which shall be limited to mathematical errors and whether such
amounts have been determined in accordance with GAAP and the terms of this Agreement, PropCo
Purchaser will, within the Review Period, notify OpCo Purchaser in writing of such disagreement
(an “Objection Notice”). If an Objection Notice is not delivered to OpCo Purchaser within the
Review Period, the Closing Statement (or, if the Closing Statement was not delivered in
accordance with Section 2.9(a), the respective amounts set forth in the Estimated Closing
Statement) will be final, conclusive and binding upon, and non-appealable, by the Parties. During
the ten (10) days immediately following the delivery of an Objection Notice, or such longer period
as PropCo Purchaser and OpCo Purchaser may agree in writing, PropCo Purchaser, and OpCo
Purchaser will seek in good faith to resolve in writing any differences that they may have with
respect to any matter specified in the Objection Notice, and all such discussions related thereto
will be governed by Rule 408 of the Federal Rules of Evidence (as in effect as of the date of this
Agreement) and any applicable similar state rule, unless otherwise agreed in writing by PropCo
Purchaser and OpCo Purchaser. In the event that OpCo Purchaser and PropCo Purchaser resolve
in writing all such disagreements, the amounts for October EBITDA, Closing Cash, November
Non-Operating Costs or Closing Inventory Shrink Amount so agreed in writing by OpCo
Purchaser and PropCo Purchaser will be final, conclusive and binding upon, and non-appealable,
by the parties hereto. In the event that OpCo Purchaser and PropCo Purchaser are unable to resolve
all such disagreements within such ten (10) day period after OpCo Purchaser’s receipt of such
Objection Notice, OpCo Purchaser and PropCo Purchaser will submit such remaining
disagreements to a nationally recognized certified public accounting firm as is reasonably
acceptable to OpCo Purchaser and PropCo Purchaser (the “Accounting Firm”). The Accounting
Firm will have exclusive jurisdiction over, and resort to the process involving the Accounting Firm
as provided in this Section 2.9 will be the only recourse and remedy of the parties against one
another with respect to, any disputes arising out of or relating to the adjustments pursuant to this
Section 2.9.


                                                 27
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 35 of 150




                (f)     OpCo Purchaser and PropCo Purchaser will instruct the Accounting Firm
to make a determination with respect to all remaining disagreements regarding the computation of
October EBITDA, Closing Cash, November Non-Operating Costs or Closing Inventory Shrink
Amount identified in the Objection Notice as soon as practicable and in any event within thirty (30)
days after its retention. OpCo Purchaser and PropCo Purchaser will execute a customary
engagement letter and will cooperate with the Accounting Firm during the term of its engagement.
OpCo Purchaser and PropCo Purchaser will also instruct the Accounting Firm to consider only
those items and amounts in OpCo Purchaser and PropCo Purchaser’s respective calculations of
October EBITDA, Closing Cash, November Non-Operating Costs or Closing Inventory Shrink
Amount (as set forth on the Estimated Closing Statement, Closing Statement or Objection Notice,
as applicable) that are identified as being items and amounts to which OpCo Purchaser, PropCo
Purchaser have been unable to agree and, in resolving any disputed item, the Accounting Firm may
not assign a value to any item greater than the greatest value for such item claimed by either party
or less than the smallest value for such item claimed by either party (as set forth on the Estimated
Closing Statement, Closing Statement or Objection Notice, as applicable). OpCo Purchaser and
PropCo Purchaser will also instruct the Accounting Firm to make a final determination of October
EBITDA, Closing Cash, November Non-Operating Costs or Closing Inventory Shrink Amount
based solely on written materials submitted by OpCo Purchaser and PropCo Purchaser and in
accordance with this Agreement (i.e., not on the basis of an independent review) and acting only
as an expert and not as an arbitrator. The determination of October EBITDA, Closing Cash,
November Non-Operating Costs or Closing Inventory Shrink Amount by the Accounting Firm
will be final, conclusive and binding upon the Parties and will not be subject to appeal or further
review, absent fraud.

               (g)     The fees, costs and expenses of the Accounting Firm in determining
October EBITDA, Closing Cash, November Non-Operating Costs or Closing Inventory Shrink
Amount will be borne by OpCo Purchaser, on the one hand, and Sellers, on the other hand, based
upon the percentage that the portion of the aggregate contested amount not awarded to each party
bears to the aggregate amount actually contested by such party. For example, if OpCo Purchaser
claims October EBITDA is $1,000 less than the amount determined by PropCo Purchaser and
PropCo Purchaser contest only $500 of the amount claimed by OpCo Purchaser, and if the
Accounting Firm ultimately resolves the dispute by awarding OpCo Purchaser $300 of the $500
contested, then the costs and expenses of the Accounting Firm will be allocated 60% (i.e.,
300 ÷ 500) to Sellers and 40% (i.e., 200 ÷ 500) to OpCo Purchaser. In connection with its
determination of October EBITDA, Closing Cash, November Non-Operating Costs or Closing
Inventory Shrink Amount, the Accounting Firm will, pursuant to the terms of this Section 2.9(g),
also determine the allocation of its fees and expenses between OpCo Purchaser and PropCo
Purchaser, which such determination will be final, conclusive and binding upon the parties hereto.

                (h)    After October EBITDA, Closing Cash, November Non-Operating Costs
and Closing Inventory Shrink Amount are finally determined pursuant to this Section 2.9 (the date
of such final determination, the “Settlement Date” and such finally determined amounts the “Final
October EBITDA”, the “Final Closing Cash”, the “Final November Non-Operating Costs” and the
“Final Closing Inventory Shrink Amount”):

                 (i)      If the Final OpCo-Company Closing Date Payment, as finally
determined pursuant to this Section 2.9, is less than the Estimated OpCo-Company Closing Date

                                                28
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 36 of 150




Payment (such shortfall, the “OpCo Purchaser Adjustment Amount”), then OpCo Purchaser and
PropCo Purchaser and Sellers will deliver joint written instructions to the Escrow Agent to cause
the Escrow Agent to pay within five (5) Business Days after the Settlement Date by wire transfer
of immediately available funds: (A) if the OpCo Purchaser Adjustment Amount is greater than or
equal to the then-current balance of the Deposit Escrow Account (the “Adjustment Escrow
Amount”), to OpCo Purchaser (or its Designee) an amount equal to the Adjustment Escrow
Amount and (B) if the OpCo Purchaser Adjustment Amount is less than the Adjustment Escrow
Amount (such shortfall, the “Remaining Escrow Funds”), (1) to OpCo Purchaser (or its Designee)
an amount equal to the OpCo Purchaser Adjustment Amount and (2) to PropCo Purchaser the
Remaining Escrow Funds from the Deposit Escrow Account.

                       (ii)    If the Final OpCo-Company Closing Date Payment, as finally
determined pursuant to this Section 2.9, is equal to or greater than the Estimated OpCo-Company
Closing Date Payment, then (A) OpCo Purchaser will, within five (5) Business Days after the
Settlement Date by wire transfer of immediately available funds, pay to PropCo Purchaser an
amount equal to such excess (if any), and (B) OpCo Purchaser and PropCo Purchaser will deliver
joint written instructions to the Escrow Agent to cause the Escrow Agent to pay to PropCo
Purchaser, within five (5) Business Days after the Settlement Date by wire transfer of immediately
available funds, the Adjustment Escrow Amount from the Deposit Escrow Account.

                        (iii)  Any payment to be made pursuant to this Section 2.9(h) will (A) be
treated by all parties for applicable Tax purposes as an adjustment to the purchase price of the
OpCo Acquired Assets as determined for Tax purposes (unless otherwise required by applicable
Law) and (B) be made by wire transfer of immediately available funds to, as applicable, the
account(s) designated in writing by OpCo Purchaser prior to such payment or the account(s)
designated in writing by PropCo Purchaser prior to such payment.

                       (iv)    Any Remaining Escrow Funds or Adjustment Escrow Amount, as
applicable, that would otherwise be paid to the PropCo Purchaser under this Section 2.9(h) shall,
subject to Section 10.2, be reduced on a dollar for dollar basis (and the Escrow Agent shall pay to
OpCo Purchaser or its Designee an amount equal to such reduction) by any commitment,
engagement, arranger, original issue discount, upfront premium, other premiums, structuring or
other fees, costs, expenses or other amounts payable to the lenders, arrangers or agents under the
Financing or the OpCo Term Loan B Credit Agreement (or, in either case, their respective
Advisors or other representatives) in connection with, arising from or relating to the Transactions
or the transactions contemplated by the Financing or the OpCo Term Loan B Credit Agreement,
whether accruing before or after the Closing (including any post-closing collateral perfection
requirements thereunder).

                (i)    The funds equal to the OpCo Closing Date Escrow Amount shall be
segregated in the Deposit Escrow Account and shall not become property of the Sellers’
bankruptcy estates and shall be available for distribution solely to either Sellers or the OpCo
Purchaser in accordance with Section 2.9(h). To the extent funds in the Deposit Escrow Account
payable to the OpCo Purchaser are otherwise determined to be property of the Sellers’ bankruptcy
estates, any claims by the OpCo Purchaser for the OpCo Closing Date Escrow Amount shall (A)
be deemed an allowed superpriority administrative expense claims pursuant to sections 105(a),
503(b), and 507(a)(2) of the Bankruptcy Code with priority over all other administrative expenses

                                                29
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 37 of 150




of the kind specified in section 503(b) of the Bankruptcy Code and such allowed superpriority
administrative expense claim shall be superior in priority to all other similarly situated claims
asserted or allowed in the Bankruptcy Case and (B) be carved out from and not be subject to the
liens and claims granted in connection with the DIP Obligations, Term Loan Obligations, First
Lien Note Obligations or [Second Lien Note Obligations] pursuant to the DIP Credit Agreement
and the other DIP Documents (including the Financing Order), the Term Loan Agreement and the
other Term Loan Credit Documents, the First Lien Notes Indenture and the other First Lien Notes
Documents and the [Second Lien Notes Indenture and the other Second Lien Notes Documents].

                (j)    OpCo Purchaser agrees that (i) the payment of the OpCo Purchaser
Adjustment Amount (if any) from the Adjustment Escrow Amount in the Deposit Escrow Account
in accordance with the Escrow Agreement will be the sole and exclusive remedy for Purchaser for
payment of the OpCo Purchaser Adjustment Amount, if any, and the Adjustment Escrow Amount
in the Deposit Escrow Account will be OpCo Purchaser’s sole and exclusive source of recovery
for any amounts owing to Purchaser pursuant to this Section 2.9, even if the OpCo Purchaser
Adjustment Amount exceeds the Adjustment Escrow Amount, and (ii) the adjustments to October
EBITDA, Closing Cash or November Non-Operating Costs provided for in this Section 2.9, and
the dispute resolution provisions provided for in this Section 2.9, will be the exclusive remedy for
the matters addressed or that could be addressed by this Section 2.9. For the avoidance of doubt,
and without limiting the generality of the foregoing, no claim by Purchaser or any of its Affiliates
or Advisors for the payment of the OpCo Purchaser Adjustment Amount will be asserted against
any of the Sellers.

                (k)    PropCo Purchaser shall keep Sellers reasonably updated from time to time
of the status and then-current details of the matters contemplated by this Section 2.9.

                Withholding. A Purchaser shall be entitled to deduct and withhold from the
consideration otherwise payable pursuant to this Agreement to any Person such amounts as such
Purchaser is required to deduct and withhold under the Code, or any Tax law, with respect to the
making of such payment; provided, however, that except for any amounts that are withheld by
reason of a Seller’s failure to provide the certificate(s) described in Section 2.4(a)(x) or
Section 2.7(c), such Purchaser must notify such Person at least five (5) Business Days prior to the
effective date of any potentially applicable withholding requirement that such Purchaser believes
applies, and each of the Parties agrees to take commercially reasonable efforts to cooperate to
eliminate or reduce any such deduction or withholding. To the extent that amounts are withheld
and paid to the applicable Governmental Body, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the Person in respect of whom such deduction
and withholding was made.

                                          ARTICLE III

                     REPRESENTATIONS AND WARRANTIES OF SELLERS

       Except as (a) disclosed in the forms, reports, schedules, statements, exhibits and other
documents filed with (or furnished to) the United States Securities and Exchange Commission by
the Company during the twelve (12) months preceding the date hereof and to the extent publicly
available on the SEC’s Electronic Data Gathering Analysis and Retrieval System as of the date

                                                30
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 38 of 150




hereof (the “Filed SEC Documents”) (other than (i) any information that is contained solely in the
“Risk Factors” section of such Filed SEC Documents that are not statements of historical fact and
(ii) any forward-looking statements, or other statements that are similarly predictive or forward-
looking in nature, contained in such Filed SEC Documents) or (b) set forth in the Schedules
delivered by the Company concurrently herewith and subject to Section 10.10, Sellers represent
and warrant to each Purchaser as of the date hereof as follows:

                     Organization and Qualification.

                 (a)    The Company is a corporation duly incorporated, validly existing and in
good standing under the Laws of the State of Delaware and has all requisite corporate power and
corporate authority necessary to own or lease its assets and properties and to operate its business
as it is now being conducted, subject to the provisions of the Bankruptcy Code, and except (other
than with respect to the Company’s due incorporation and valid existence) as would not,
individually or in the aggregate, reasonably be expected to have a Material Adverse Effect. The
Company is duly licensed or qualified to do business and is in good standing (where such concept
is recognized under applicable Law) in each jurisdiction in which the nature of its business or the
character or location of the properties and assets owned or leased by it makes such licensing or
qualification necessary, except where the failure to be so licensed, qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a Material Adverse
Effect. True and complete copies of the Company’s articles of incorporation and bylaws are
included in the Filed SEC Documents, each of which are in full force and effect, and the Company
is not in violation of any of the provisions thereof, except as would not reasonably be expected to
be material to the Company, taken as a whole.

                (b)     Each of the Company’s Subsidiaries is duly organized, validly existing and
in good standing (where such concept is recognized under applicable Law) under the Laws of the
jurisdiction of its organization, has all requisite corporate or similar organizational power and
authority necessary to own or lease its assets and properties and to operate its business as it is now
being conducted, subject to the provisions of the Bankruptcy Code, and is duly licensed or
qualified to do business in each jurisdiction in which the nature of the business conducted by it or
the character or location of the properties and assets owned or leased by it makes such licensing
or qualification necessary, except where the failure to be so organized, existing, qualified, licensed,
and in good standing would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. The Company or one or more of the other Sellers together own all of
the outstanding capital stock or other equity interests of the Company’s Subsidiaries. All
organizational documents of the Company’s Subsidiaries are in full force and effect on the date
hereof and no Subsidiary of the Company is in violation of any of the provisions of its
organizational documents, except as would not reasonably be expected to be material to such
Subsidiary, taken as a whole. Schedule 3.1(b) sets forth a true, complete and correct list of each
of the Company’s Subsidiaries as of the date hereof. The Company has made available to the
Purchasers true and correct copies of the organizational documents of each of the Non-Debtor
Subsidiaries that are in existence on the date hereof.

                (c)    Schedule 3.1(c) sets forth a true, complete and correct list of each
jurisdiction in which the Company and each of the Company’s Subsidiaries is duly licensed or
qualified to do business.

                                                       31
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 39 of 150




                Authorization of Agreement. Each Seller has all necessary corporate or similar
organizational power and authority to execute and deliver this Agreement and each of the other
agreements contemplated hereby (each such agreement, an “Ancillary Agreement”) to which it is
a party and to perform its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby or thereby. The execution, delivery and performance by each Seller of this
Agreement and each of the Ancillary Agreements to which it is a party, and the consummation by
such Seller of the transactions contemplated hereby or thereby, subject to requisite Bankruptcy
Court approvals as described in this Agreement, have been duly authorized by all requisite
corporate or similar organizational action and no other corporate or similar organizational
proceedings on its part or on the part of any of its stockholders or other equityholders are necessary
to authorize the execution, delivery and performance by such Seller of this Agreement or any
Ancillary Agreement to which it is a party and the consummation by it of the transactions
contemplated hereby or thereby. Subject to requisite Bankruptcy Court approvals as described in
this Agreement, this Agreement and each Ancillary Agreement to which it is a party has been duly
executed and delivered by such Seller and, assuming due authorization, execution and delivery
hereof and thereof by the other parties hereto or thereto, constitutes a legal, valid and binding
obligation of such Seller, enforceable against such Seller in accordance with its terms, except that
such enforceability (a) may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other similar Laws of general application affecting or relating to
the enforcement of creditors’ rights generally and (b) is subject to general principles of equity,
whether considered in a proceeding at law or in equity (collectively, the “Enforceability
Exceptions”).

                Conflicts; Consents. Assuming that (a) requisite Bankruptcy Court approvals as
described in this Agreement are obtained, (b) the notices, authorizations, approvals, Orders,
Permits or consents set forth on Schedule 3.3 are made, given or obtained (as applicable), (c) the
requirements of the HSR Act and any other applicable antitrust, competition or merger control
Laws promulgated by any Governmental Body (“Foreign Competition Laws”) are complied with,
and (d) any filings required by any applicable federal or state securities or “blue sky” Laws are
made, the execution and delivery by Sellers of this Agreement and each Ancillary Agreement, and
the consummation by Sellers of the transactions contemplated hereby and thereby, and the
performance and compliance by Sellers with any of the terms or provisions hereof or thereof, do
not and will not (i) conflict with or violate any provision (1) of the Company’s articles of
incorporation or bylaws or (2) of the similar organizational documents of any of the Company’s
Subsidiaries, (ii) conflict with or violate any Law or Order applicable to the Company, any of its
Subsidiaries or any of the Acquired Assets or by which the Company, any of its Subsidiaries or
any of the Acquired Assets may be bound or affected, (iii) conflict with, violate or constitute a
breach of or default (with or without notice or lapse of time, or both) under or result in the
acceleration of any obligation under or give rise to a right of termination, modification,
acceleration or cancelation of any obligation or to the loss of any benefit under, any of the terms
or provisions of any Material Contract, Permit, loan or credit agreement or other Contract to which
the Company or any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or to which any of the Acquired Assets is subject, or (iv) result in the creation
of any Encumbrance (other than a Permitted Encumbrance) on any properties or assets of the
Company or any of its Subsidiaries, except, in the case of clauses (ii), (iii) and (iv), as would not,
individually or in the aggregate, reasonably be expected to have a Material Adverse Effect.


                                                  32
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 40 of 150




                Equity Interests of Non-Debtor Subsidiaries. The authorized, issued and
outstanding shares of capital stock or other equity interests of each of the Subsidiaries of the
Company, other than Sellers (such Subsidiaries, the “Non-Debtor Subsidiaries”), are as set forth
on Schedule 3.4, and there are no other authorized, issued or outstanding shares of capital stock or
other equity interests of any of the Non-Debtor Subsidiaries. The issued and outstanding equity
interests of each of the Non-Debtor Subsidiaries are (i) owned of record by the Seller(s) identified
on Schedule 3.4 as owning such equity securities, (ii) owned free and clear of any Encumbrances
(except for Encumbrances arising under applicable securities Laws or Encumbrances (all of which
will be released at or prior to OpCo Closing) securing the DIP Credit Agreement, the ABL
Obligations, the Term Loan Obligations, the First Lien Notes Obligations or the Second Lien Notes
Obligations) by the applicable Seller(s) identified on Schedule 3.4 as owning such equity
securities, and (iii) the applicable Seller(s) have good, valid and marketable title (to the extent such
concepts are applicable) to the equity securities identified on Schedule 3.4 as owned by such
Seller(s). All of the outstanding capital stock or other equity interests of the Non-Debtor
Subsidiaries have been duly authorized, validly issued, fully paid and non-assessable (where such
concepts are legally recognized in the jurisdictions of organization of such Non-Debtor
Subsidiaries) and were not issued in violation of any preemptive or similar rights. Except as set
forth on Schedule 3.4, there are no outstanding options, warrants, convertible or exchangeable
securities, “phantom” stock rights, stock appreciation rights, stock-based performance units, rights
to subscribe to, purchase rights, calls or commitments relating to the issuance, purchase, sale or
repurchase of any capital stock or other equity interests issued by the Non-Debtor Subsidiaries
containing any equity features, or Contracts, commitments, understandings or arrangements by
which any of the Non-Debtor Subsidiaries is bound to issue, deliver or sell, or cause to be issued,
delivered or sold, additional capital stock or other equity interests, or options, warrants, rights to
subscribe to, purchase rights, calls or commitments made by the Non-Debtor Subsidiaries relating
to any capital stock or other equity interests of the Non-Debtor Subsidiaries. Except as set forth
on Schedule 3.4, the Company or one or more of the other Sellers own all of the outstanding capital
stock or other equity interests of the Non-Debtor Subsidiaries, free and clear of all Encumbrances
(other than Permitted Encumbrances). The Non-Debtor Subsidiaries do not, directly or indirectly,
own any equity interest in any other Person. None of the Non-Debtor Subsidiaries have any
obligations to contribute capital to, or loan any amounts to, or acquire equity securities of, any
Person. The Non-Debtor Subsidiaries do not have any outstanding bonds, debentures, notes or
other obligations which provide the holders thereof the right to vote (or are convertible or
exchangeable into or exercisable for securities having the right to vote) with the equityholders of
the Non-Debtor Subsidiaries on any matter.

                     Financial Statements; Internal Controls.

                (a)   The consolidated financial statements of the Company (including all related
notes or schedules) included or incorporated by reference in the Company SEC Documents (the
“Financial Statements”), as of their respective dates of filing with the SEC (or, if such Company
SEC Documents were amended prior to the date hereof, the date of the filing of such amendment,
with respect to the consolidated financial statements that are amended or restated therein),
complied as to form in all material respects with the published rules and regulations of the SEC
with respect thereto, have been prepared in accordance with GAAP (except, in the case of
unaudited quarterly statements, as permitted by Form 10-Q of the SEC or other rules and
regulations of the SEC and indicated in the notes thereto) applied on a consistent basis during the

                                                     33
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 41 of 150




periods involved (except as may be indicated in the notes thereto) and fairly present in all material
respects the consolidated financial position of the Company and its consolidated Subsidiaries as
of the dates thereof and the consolidated results of their operations and cash flows for the periods
shown.

                 (b)    The Company has established and maintains disclosure controls and
procedures and a system of internal controls over financial reporting (as such terms are defined in
paragraphs (e) and (f), respectively, of Rule 13a-15 under the Exchange Act) as required by Rule
13a-15 under the Exchange Act, that are designed to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements in accordance with
GAAP, and includes policies and procedures that (i) pertain to the maintenance of records that in
reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the
Company, (ii) provide reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in accordance with GAAP, and that receipts and expenditures
of the Company are being made in accordance with authorizations of management and directors
of the Company and (iii) provide reasonable assurance regarding prevention or timely detection of
unauthorized acquisition, use or disposition of the Company’s assets that could have a material
effect on its Financial Statements. The Company’s management has completed an assessment of
the effectiveness of the Company’s internal control over financial reporting in compliance with
the requirements of Section 404 of the Sarbanes-Oxley Act for the fiscal year ended February 1,
2020, and such assessment concluded that such internal control system was effective. Except as
set forth on Schedule 3.5(b), neither the Company nor the Company’s independent registered
public accounting firm has identified or been made aware of (A) “material weaknesses” (as defined
by the Public Company Accounting Oversight Board) in the design or operation of the Company’s
internal controls over financial reporting or (B) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s internal control
over financial reporting with respect to the Company. The Company does not maintain any “off-
balance-sheet arrangement” within the meaning of Item 303 of Regulation S-K of the SEC.

                     Title to Properties; Sufficiency of Tangible Assets.

                (a)     The Company or one of its Subsidiaries, as applicable, has good and valid
fee simple title to the Owned Real Property free and clear of all Encumbrances (other than
Permitted Encumbrances), subject to any leases, subleases, licenses, concessions or other
agreements by or pursuant to which the Company or its Subsidiaries, as applicable, grants to any
party or parties the right of use or occupancy of any portion of the Owned Real Property, as set
forth in Schedule 3.6(a). Schedule 3.6(a) sets forth the addresses and current owners of all Owned
Real Property. Neither the Company nor any of its Subsidiaries has received written notice from
any Governmental Body regarding presently pending or threatened condemnation or eminent
domain proceedings or their local equivalent affecting or relating to any Owned Real Property.
Immediately after the OpCo Closing, OpCo Purchaser will own all of the OpCo Acquired Assets
free and clear of any Encumbrances, other than Permitted Post-Closing Encumbrances.

               (b)       The Company or one of its Subsidiaries, as applicable, has a good and valid
leasehold interest to all of the Leased Real Property, free and clear of all Encumbrances (other than
Permitted Encumbrances). Schedule 3.6(b) sets forth a true, correct and complete list of the


                                                      34
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 42 of 150




addresses, and current leasehold owners of all such Leased Real Property. The Company has made
available to the applicable Purchaser a true, correct and complete copy of each Lease.

                 (c)     Except as would not, individually or in the aggregate, reasonably be
expected to be material to the Company and its Subsidiaries, taken as a whole, with respect to the
Leased Real Property: (i) Sellers have delivered to the applicable Purchaser true, correct and
complete copies of all applicable REAs; (ii) the Leases and the REAS (the “Property Documents”)
are in full force and effect and there are no unwritten or oral modifications by the Company or any
of its Subsidiaries to such Leases; (iii) except as a result of the commencement of the Bankruptcy
Case, neither the Company nor any of its Subsidiaries nor, to the Knowledge of Sellers, any other
party thereto is in default under any of the Leases in any material respect, nor does any event or
circumstances exist which, with the passage of time or the giving of notice would constitute such
a default under any of the Leases, nor has the Company or any of its Subsidiaries received written
notice from any Person that it is in such default under any of the Leases or that any other party
thereto intends to terminate any of the Property Documents; (iv) neither the Company nor any of
its Subsidiaries has received written notice from any Governmental Body regarding presently
pending or threatened condemnation or eminent domain proceedings or their local equivalent
affecting or relating to such Leased Real Property; and (v) except as set forth on Schedule 3.6(c),
neither the Company nor any of its Subsidiaries has subleased, licensed or otherwise granted any
Person the right to use or occupy any of the Leased Real Property except for Ordinary Course
occupancies in stores.

                (d)     Except as would not, individually or in the aggregate, reasonably be
expected to be material to the Company and its Subsidiaries, taken as a whole, with respect to the
Owned Real Property and Leased Real Property, except as set forth on Schedule 3.6(d), (i) except
as a result of the commencement of the Bankruptcy Case, neither the Company nor any of its
Subsidiaries nor, to the Knowledge of Sellers, any other party thereto is in default in any material
respect under any of the Permitted Encumbrances (including any REAs) in respect thereof, nor
does any event or circumstances exist which, with the passage of time or the giving of notice would
constitute such a default thereunder, nor has the Company or any of its Subsidiaries received
written notice from any Person that it is in such default thereunder; (ii) the Improvements
constituting or located on the Owned Real Property and Leased Real Property are in working order
and repair sufficient for the conduct of the business of the Company and its Subsidiaries as now
conducted; and (iii) the Owned Real Property and the Leased Real Property collectively comprise
all of the material Real Property owned, leased, licensed or otherwise used or occupied by any of
Sellers and their Subsidiaries.

                     (e)   With respect to each Acquired Owned Real Property and Acquired Leased
Real Property:

                         (i)     Sellers have delivered or made available to the applicable Purchaser
         true and complete copies of all applicable [(A) material Permits relating to the ownership,
         use or operation thereof,] (B) material building plans, specifications and drawings in the
         possession of Sellers or their Affiliates (collectively, “Real Estate Plans”), and [(C)
         assignable guaranties, warranties, certificates, rights and privileges in the possession of
         Sellers] (collectively, “Real Estate Warranties”);


                                                  35
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 43 of 150




                         (ii)    there are no (A) pending or threatened Actions or, to the Knowledge
         of Sellers, past or current circumstances or conditions that would reasonably be expected
         to form the basis for any Actions, relating to such PropCo Acquired Owned Real Property
         or PropCo Acquired Leased Real Property or (B) other matters materially and adversely
         affecting the current use, occupancy or value of such PropCo Acquired Owned Real
         Property or PropCo Acquired Leased Real Property;

                         (iii)   except as set forth [on Schedule 3.6(e) and] in the Leases, neither
         Seller nor any of its Affiliates has entered into any agreements, and to the Knowledge of
         Sellers, there are no agreements, granting any option, right of first refusal or other similar
         entitlement to any third party to purchase such Acquired Owned Real Property or Acquired
         Leased Real Property or any portion thereof;

                        (iv)    neither Seller not any of its Subsidiaries has received written notice
         that such PropCo Acquired Owned Real Property or PropCo Acquired Leased Real
         Property (as applicable) is in violation of any applicable Laws in any material respect,
         except to the extent such violation has been cured; and

                         (v)   neither Seller nor any of its Subsidiaries has made any written
         application to any Governmental Body for any development of such Acquired Owned Real
         Property or PropCo Acquired Leased Real Property.

                 (f)      Subject to requisite Bankruptcy Court approvals as described in this
Agreement, and assumption by the applicable Seller of the applicable Contract in accordance with
applicable Law (including satisfaction of any applicable Cure Costs by Sellers) and except as a
result of the commencement of the Bankruptcy Case, the Company and its Subsidiaries own good
and valid title to, or hold a valid leasehold interest in, all of the material tangible property necessary
in the conduct of their business as now conducted, free and clear of all Encumbrances, except for
Permitted Encumbrances, other than any failure to own or hold such tangible property that is not
material to the Company and its Subsidiaries taken as a whole.

                (g)     All tangible assets of the Company and its Subsidiaries, taking into account
the relative ages and length of service of such assets, are (i) in good working order and condition,
ordinary wear and tear excepted, (ii) have been reasonably maintained, (iii) are suitable for the
uses for which they are being utilized in the business conducted by the Company and its
Subsidiaries, (iv) do not require more than regularly scheduled maintenance in the Ordinary
Course and the established maintenance policies of the business of the Company and its
Subsidiaries, as applicable, in order to keep them in good operating condition, and (v) comply in
all material respects with all requirements under any Laws and any licenses which govern the use
and operation thereof, except, in each case, as would not reasonably be expected to be material to
the Company and its Subsidiaries, taken as a whole. The OpCo Acquired Assets (together with the
Master Lease Agreement and the Distribution Centers Lease Agreement, any Contracts or Leases
that the applicable Purchaser elects not to have assumed and assigned pursuant to Section 1.7, any
Seller Plans that the applicable Purchaser does not elect to be an Acquired Seller Plan, and any
employees that do not become Transferred Employees, and the Debt Financing) constitute all the
material properties, assets and rights reasonably necessary for the conduct of the business of the
Company and its Subsidiaries as currently conducted, taking into account that OpCo Purchaser is

                                                   36
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 44 of 150




not acquiring the Excluded Assets (as such Excluded Assets are defined as of the date hereof, and
not taking into account any properties, rights, interests and other assets that become Excluded
Assets after the date hereof).

                Insurance. Set forth in Schedule 3.7 is a list of all policies of fire and casualty,
general liability, director and officer liability, and all other forms of insurance maintained by or on
behalf of the Company and its Subsidiaries, including with respect to each such policy the first
named insured, the policy/bond number, the insurer(s), the material limits, the deductibles and the
term thereof. All such insurance policies (i) collectively provide reasonably adequate coverage
against all risks customarily insured against by companies in similar lines of business as the
Company and its Subsidiaries and (ii) are in full force and effect except for any expiration thereof
in accordance with the terms thereof. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, all premiums past due have been paid
and no outstanding notice of default, cancellation, modification or termination has been received
by or on behalf of the Company and its Subsidiaries with respect to any such policy (except notices
in connection with scheduled renewals) and there is no existing default or event which, with the
giving of notice or lapse of time or both, would constitute a default by any insured thereunder.
There have been no material claims by the Company or any of its Subsidiaries under any such
policy as to which coverage has been denied or disputed by the underwriters of such policy.

                     Contracts.

               (a)     Schedule 3.8 sets forth a list of all Material Contracts as of the date of this
Agreement. For purposes of this Agreement, “Material Contract” means any Contract to which the
Company or any of its Subsidiaries is a party or by which the Company or any of its Subsidiaries
or any of their respective properties or assets is bound (in each case, excluding any Seller Plan)
that:

                 (i)   is or would be required to be filed as an exhibit to the Company’s
Annual Report on Form 10-K pursuant to Item 601(b)(10) of Regulation S-K under the Securities
Act;

                    (ii)   relates to the formation, creation, governance, economics or control of
any joint venture, partnership or other similar arrangement, other than (A) with respect to any
partnership that is wholly owned by the Company or any of its wholly owned Subsidiaries and
(B) for the avoidance of doubt, marketing, licensing, manufacturing, and distribution Contracts
entered into in the Ordinary Course;

                    (iii)   provides for Indebtedness for borrowed money of the Company or any
of its Subsidiaries having an outstanding or committed amount in excess of $2,500,000, other than
Indebtedness solely between or among the Company and any of its wholly owned Subsidiaries
(other than Non-Debtor Subsidiaries);

                   (iv)    relates to the acquisition or disposition of any business, assets or
properties (whether by merger, sale of stock, sale of assets or otherwise) for aggregate
consideration under such Contract in excess of $2,500,000 (A) that was entered into after January
1, 2017 or (B) pursuant to which any earn-out, indemnification or deferred or contingent payment


                                                  37
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 45 of 150




obligations remain outstanding that would reasonably be expected to involve payments by or to
the Company or any of its Subsidiaries of more than $2,500,000 after the date hereof (in each case,
excluding for the avoidance of doubt, acquisitions of Inventory in the Ordinary Course or
dispositions of Inventory, properties or other assets that are obsolete, worn out, surplus, no longer
used or in the Ordinary Course);

                   (v)     is a Contract (other than a purchase order) (A) with any Material
Supplier or (B) for the purchase of materials, supplies, goods, services, Equipment or other assets
pursuant to which the Company or any of its Subsidiaries would reasonably be expected to make
payments of more than $2,500,000 during any fiscal year (other than a Contract with any Material
Supplier), including all Contracts (other than purchase orders) with a single vendor if payments to
such vendor collectively add up to more than $2,500,000 during any fiscal year;

                   (vi)  is a Contract (other than a purchase order) with a direct or indirect
customer of the Company or any of its Subsidiaries pursuant to which the Company or any of its
Subsidiaries received aggregate net payments of more than $2,500,000, during the fiscal year
ended December 31, 2019;

                    (vii) contains any provision (A) limiting, in any material respect, the right of
the Company or any of its Subsidiaries to engage in any business, compete with any Person, solicit
or hire any person for employment or to provide services or operate anywhere in the world, other
than any provision in any license agreement for Intellectual Property limiting the Company’s or
any of its Subsidiary’s use of such Intellectual Property, including to specified fields of use or
specified territories, (B) granting any exclusivity right to any third party, (C) containing a “most
favored nation” provision, (D) containing any option, right of first refusal or preferential or similar
right in favor of any third party or (E) that is a “take or pay” or similar provision requiring the
business to make a minimum payment for goods or services from third party suppliers irrespective
of usage;

                     (viii)   is a Contract with a Governmental Body;

                  (ix)        is a Contract that requires future capital expenditure obligations in
excess of $1,000,000;

                   (x)    is a Contract under which any of the Company or its Subsidiaries is (A)
lessee of or holds or operates any personal property, owned by any other party, except for any
lease of personal property under which the aggregate annual rental payments do not exceed
$1,000,000, or (B) lessor of or permits any third party to hold or operate any personal property
owned or controlled by any of the Company or its Subsidiaries;

                   (xi)   is a Contract that requires the indemnification or holding harmless of
any Person, other than those entered into in the Ordinary Course;

                    (xii) is a Contract relating to any swap, forward, futures, warrant, option or
other derivative transaction;

                  (xiii) is a letter of credit or surety or guarantee agreement or other similar
undertaking with respect to contractual performance;

                                                  38
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 46 of 150




                 (xiv) is a Contract with or for the benefit of any Affiliate of Sellers or
Acquired Subsidiaries (other than this Agreement and the Ancillary Agreements);

                    (xv) is a Contract pursuant to which the Company or any of its Subsidiaries
(A) receives a license to use any Intellectual Property that is material to the continued operation of
the business of the Company and its Subsidiaries, taken as a whole (other than any license for
commercial off-the-shelf Software costing or having an annual fee of less than $500,000 or any
open source software license); (B) grants a license to use any material Company Owned
Intellectual Property (other than any nonexclusive licenses of Intellectual Property granted in the
Ordinary Course); or (C) receives or grants a right of co-existence, covenant not to sue or other
form of non-assertion with respect to any material Company Owned Intellectual Property; or

                     (xvi)   is a written or oral commitment or agreement to enter into any of the
foregoing.

                (b)    Subject to requisite Bankruptcy Court approvals as described in this
Agreement, and assumption by the applicable Seller of the applicable Contract in accordance with
applicable Law (including satisfaction by Seller of any applicable Cure Costs) and except (A) as a
result of the commencement of the Bankruptcy Case and (B) with respect to any Contract that has
previously expired in accordance with its terms, been terminated, restated or replaced, (i) each
Material Contract is valid and binding on the Company or any of its Subsidiaries to the extent such
Person is a party thereto, as applicable, and to the Knowledge of Sellers, each other party thereto,
and is in full force and effect, except where the failure to be valid, binding or in full force and
effect would not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (ii) the Company and each of its Subsidiaries, and, to the Knowledge of Sellers,
any other party thereto, have performed all obligations required to be performed by it under each
Material Contract, except where such nonperformance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (iii) there is no breach or default on the
part of the Company or any of its Subsidiaries under any Material Contract, except where such
default would not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (iv) there are no events or conditions which constitute, or, after notice or lapse of
time or both, will constitute a default on the part of the Company or any of its Subsidiaries, or to
the Knowledge of Sellers, any counterparty under such Material Contract and (v) to the Knowledge
of Sellers, the Company has not received any notice from any Person that such Person intends to
terminate or not renew, breach or materially amend the terms of any Material Contract, except as
would not, individually or in the aggregate, reasonably be expected to have a Material Adverse
Effect.

                 Litigation. Schedule 3.9 sets forth, as of the date hereof, each Action pending
against the Company or any of its Subsidiaries by or before any Governmental Body that (i) seeks
or reasonably could be expected to result in fines or damages of more than $1,000,000 or relates
to a criminal matter or calls for injunctive relief or other restriction that would reasonably be
expected to be material to the Company and its Subsidiaries, taken as a whole, or (ii) challenges
the validity or enforceability of this Agreement or the Ancillary Agreements or that seeks to enjoin
or prohibit consummation of the transactions contemplated hereby and thereby. Since January 1,
2017, except as has not been, and would not reasonably be expected to be, individually or in the
aggregate, material to the Company and its Subsidiaries, taken as a whole, there has been no

                                                 39
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 47 of 150




(a) pending or threatened (in writing or, to the Knowledge of Sellers, orally) Action against the
Company or any of its Subsidiaries, or (b) Order imposed upon the Company or any of its
Subsidiaries, in each case, by or before any Governmental Body. Since January 1, 2017, no formal
allegation of sexual harassment or sexual misconduct has been submitted to any Seller against any
executive officer or director or, to the Knowledge of Sellers, management level employee in their
capacities as such.

                     Permits; Compliance with Laws.

                (a)    Except as set forth on Schedule 3.10, the Company and each of its
Subsidiaries are, and have been since January 1, 2017, in compliance in all material respects with
all Laws or Orders applicable to the Company or any of its Subsidiaries and the ownership and
operation of the Acquired Assets. Except as related to or as a result of the filing or pendency of
the Bankruptcy Case, since January 1, 2017 (i) neither the Company nor any of its Subsidiaries
has received any written notice of, or been charged with, the material violation of any Laws, and
(ii) to the Knowledge of Sellers, no event has occurred or circumstance exists that (with or without
notice, passage of time, or both), individually or in the aggregate, would constitute or result in a
failure by the Company or any of its Subsidiaries to comply, in any material respect, with any
applicable Law. Except as related to or as a result of the filing or pendency of the Bankruptcy
Case, no investigation, review or Action by any Governmental Body in relation to any actual or
alleged material violation of Law by the Company or any of its Subsidiaries is pending or, to the
Knowledge of Sellers, threatened, nor has the Company or any of its Subsidiaries received any
written notice from any Governmental Body indicating an intention to conduct the same.

                (b)     The Company and each of its Subsidiaries hold all Permits necessary for the
lawful conduct of their respective businesses as presently conducted, and all such Permits are in
full force and effect, except where the failure to hold the same would not, individually or in the
aggregate, reasonably be expected to be material to the Company and its Subsidiaries, taken as a
whole. The Company and its Subsidiaries are not in default or violation (and no event has occurred
which, with notice or the lapse of time or both, would constitute a default or violation) of any term,
condition or provision of any Permit required for the operation of the business as presently
conducted by the Company and its Subsidiaries and to which they are parties, except where such
default or violation would not be reasonably expected to be, individually or in the aggregate,
material to the Company and its Subsidiaries, taken as a whole.

                (c)     No Action is pending or, to the Knowledge of Sellers, threatened to
terminate, revoke, limit, cancel, suspend or modify any Permit or Permits that, individually or in
the aggregate, are material to the operation of the business of the Company and its Subsidiaries,
and no Seller or Subsidiary thereof has received notice from any Governmental Body that (i) any
such Permit will be revoked or not reissued on the same or similar terms, (ii) any application for
any new Permit by any Seller or any of its Subsidiaries or renewal of any Permit or Permits that,
individually or in the aggregate, are material to the operation of the business of the Company and
its Subsidiaries will be denied, or (iii) the Permit holder is in material violation of any Permit or
Permits that, individually or in the aggregate, are material to the operation of the business of the
Company and its Subsidiaries, taken as a whole.




                                                  40
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 48 of 150




                 (d)     The Company, each of its Subsidiaries and each of its and their directors,
officers and employees acting in such capacity and, to the Knowledge of Sellers, each of its and
their other agents acting on its or their behalf, is, and has been since January 1, 2017, in compliance
in all material respects with all applicable anti-corruption law, including the U.S. Foreign Corrupt
Practices Act of 1977, the U.K. Bribery Act of 2010, or any national and international law enacted
to implement the OECD Convention on Combating Bribery of Foreign Officials in International
Business Transactions, and any rules and regulations promulgated thereunder (“Anti-Corruption
Laws”). Since January 1, 2017, neither the Company, any of its Subsidiaries nor any of their
respective directors, officers, employees, or to the Knowledge of Sellers any of their respective
agents, representatives, or any person acting on their behalf has paid, offered, promised, or
authorized the payment of money or anything of value, directly or indirectly, to any government
official, government employee (including employees of state-owned and state-controlled
enterprises), political party, political party official, candidate for public office, or officer or
employee of a public international organization for the purpose of influencing any official act or
decision or to secure any improper advantage; each of the Company and each of its Subsidiaries
have implemented and maintain effective internal controls reasonably designed to prevent and
detect violations of all applicable Anti-Corruption Laws; and each of the Company and each of its
Subsidiaries have recorded and maintained accurate books and records, including appropriate and
lawful supporting documentation, in compliance with applicable Anti-Corruption Laws.

               (e)      Neither the Company nor any of its Subsidiaries or any of their respective
officers, managers, or employees, or, to the Knowledge of Sellers, any of their consultants,
representatives, agents or Affiliates, is (i) a person that is designated on, or is owned or controlled
by a person that is designated on any list of sanctioned parties maintained by the United States, the
United Nations, Canada, the United Kingdom, or the European Union, including the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC; or (ii) located or
organized in a country or territory that is or whose government is, or has been in the past five (5)
years, the target of comprehensive sanctions imposed by the United States, the United Nations,
Canada, European Union or United Kingdom (including Cuba, Iran, North Korea, Sudan, Syria,
Venezuela, and the Crimean region of the Ukraine).

                (f)     Since January 1, 2017, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect: (i) there has been no action taken by
the Company or any of its Subsidiaries, or, to the Knowledge of Sellers, any officer, director,
manager, employee, agent, representative or sales intermediary of the Company or its Subsidiaries,
in each case, acting on behalf of the Company or any of its Subsidiaries in violation of International
Trade Laws; (ii) none of the Company or any Subsidiary have been convicted of violating any
International Trade Law or subjected to any investigation by a Governmental Authority for
violation of any applicable International Trade Law; (iii) none of the Company or any Subsidiary
have conducted or initiated any internal investigation or made a voluntary, directed, or involuntary
disclosure to any Governmental Authority regarding any alleged act or omission arising under or
relating to any noncompliance with any International Trade Law and (iv) none of the Company or
any Subsidiary have received any written notice or citation from a Governmental Authority for
any actual or potential noncompliance with any applicable International Trade Law.

              Environmental Matters. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (a) the Company and each of its

                                                  41
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 49 of 150




Subsidiaries with respect to the Acquired Assets is, and have been since January 1, 2017, in
compliance with all applicable Environmental Laws, (b) since January 1, 2017, neither the
Company nor any of its Subsidiaries have received any written notice alleging that the Company
is in violation of or has any material liability under any Environmental Law with respect to the
operations or conditions at or related to any of the Acquired Assets, (c) the Company and its
Subsidiaries possess and are in compliance with all Permits required under Environmental Laws
for the operation of the Acquired Assets (“Environmental Permits”), (d) there is no Action under
or pursuant to any Environmental Law or Environmental Permit that is pending or threatened in
writing or, to the Knowledge of Sellers, orally, against the Company or any of its Subsidiaries
relating to the Acquired Assets, (e) neither the Company nor any of its Subsidiaries with respect
to any of the Acquired Assets are subject to any Order imposed by any Governmental Body
pursuant to Environmental Laws under which there are uncompleted, outstanding or unresolved
obligations on the part of the Company or its Subsidiaries, and (f) to the Knowledge of Sellers,
there are no Hazardous Substances contamination conditions at the Owned Real Property or
Leased Real Property in each case that are reasonably expected to result in any obligation to
conduct remedial activities for, or Action against, the Company or any of its Subsidiaries under
Environmental Laws.

                     Intellectual Property.

                (a)     The Company or one of its Subsidiaries owns all of the rights, title and
interest in and to all material Company Owned Intellectual Property, free and clear of all
Encumbrances (other than Permitted Encumbrances). All of the material Company Owned
Intellectual Property is subsisting, and, to the Knowledge of Sellers, valid and enforceable. The
Company or one of its Subsidiaries is the exclusive owner of all material U.S. Registered
Intellectual Property and other material Intellectual Property applied for by or registered to the
Company or one of its Subsidiaries. A true and complete list of all registered and pending
Company Owned Intellectual Property subsisting in the United States (the “U.S. Registered
Intellectual Property”) and all material foreign registered Company Owned Intellectual Property
(including application number or registration number, title and owner), except for domain names
and social media accounts, is set forth in Schedule 3.12(a) (the “U.S. Registered Intellectual
Property”).

                (b)     (i) Subject to requisite Bankruptcy Court approvals as described in this
Agreement, and assumption by the applicable Seller of the applicable Contract in accordance with
applicable Law (including satisfaction of any applicable Cure Costs by the Sellers) and except as
a result of the commencement of the Bankruptcy Case, the Company and its Subsidiaries own or
have sufficient rights to use, and have taken all necessary steps to protect, all material Intellectual
Property and material Company Licensed Intellectual Property necessary to the conduct of the
business of the Company and its Subsidiaries as currently conducted free and clear of all
Encumbrances (other than Permitted Encumbrances) and (ii) the Company and its Subsidiaries
have taken commercially reasonable steps in accordance with industry practice designed to
maintain the confidentiality of the Intellectual Property that constitutes Trade Secrets owned by or
exclusively licensed to the Company or any of its Subsidiaries.

                (c)     As of the date hereof, except as would not be material to the Company and
its Subsidiaries, taken as whole, no Actions are pending or currently threatened in writing or, to

                                                  42
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 50 of 150




the Knowledge of Sellers, orally, against the Company or its Subsidiaries, and since January 1,
2017, neither the Company nor any of its Subsidiaries has received any written notice or claim,
(i) challenging the ownership, validity, enforceability or use by the Company or any of its
Subsidiaries of any Intellectual Property owned by or exclusively licensed to the Company or any
of its Subsidiaries or (ii) alleging that the Company or any of its Subsidiaries are infringing,
misappropriating or otherwise violating the Intellectual Property of any Person.

                (d)     As of the date hereof, except as would not be material to the Company and
its Subsidiaries, taken as whole, (i) to the Knowledge of Sellers, since January 1, 2017, no Person
has infringed, misappropriated or otherwise violated the rights of the Company or any of its
Subsidiaries with respect to any Intellectual Property owned by or exclusively licensed to the
Company or a Subsidiary of the Company and (ii) the operation of the business of the Company
and its Subsidiaries as currently conducted as of the Effective Date does not violate, misappropriate
or infringe the Intellectual Property of any other Person.

                (e)    The Company and its Subsidiaries have taken commercially reasonable
steps to secure from each present or past employee, officer, director, agent, outside contractor or
consultant of the Company and its Subsidiaries who contributed to the development of any material
Intellectual Property on behalf of the Company or its Subsidiaries a written and enforceable
agreement (i) providing for the non-disclosure by such Person of Confidential Information or
Trade Secrets both during and after the term of employment or contract and (ii) conveying to the
Company or one or more of its Subsidiaries any and all right, title and interest in and to all
Intellectual Property developed by such Person in connection with such Person’s employment or
engagement by the Company or one or more of its Subsidiaries. Any disclosure by the Company
or its Subsidiaries of Trade Secrets owned by or exclusively licensed to the Company or its
Subsidiaries to any third party has been pursuant to the terms of a written agreement with such
Person or such Person is otherwise bound by a professional duty to maintain the confidentiality of
such Trade Secrets.

                (f)     Subject to requisite Bankruptcy Court approvals as described in this
Agreement, and assumption by the applicable Seller of the applicable Contract in accordance with
applicable Law (including satisfaction of any applicable Cure Costs by the Sellers) and except as
a result of the commencement of the Bankruptcy Case, all Software owned, licensed, used, or
otherwise held for use in the business is sufficient for the Company and its Subsidiaries current
needs in the operation of the business as presently conducted. To the Knowledge of Sellers, within
the past twelve (12) months, there has been no failures, crashes, security breaches, unplanned
downtime, outage or service interruption of the IT Systems, in each case, that has caused a material
disruption to Sellers’ business and operations. To the Knowledge of Sellers, the Software and IT
Systems are free of any defect, disabling codes or instructions, including viruses, worms, traps,
back doors or Trojan horses, in each case, that would reasonably be expected to disrupt, disable,
harm or impair such Software or IT System’s operation in any material respect.

               (g)    Schedule 3.12(g) sets forth a true and complete list and description of all
material Software owned by, and used in the business of, the Company and its Subsidiaries
(“Proprietary Software”).




                                                 43
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 51 of 150




                (h)    Except as set forth on Schedule 3.12(h), no Proprietary Software contains
or links to any “open source” code, shareware or other Software that is made generally available
to the public in a manner that requires disclosure or licensing of any such Proprietary Software or
any other Company Owned Intellectual Property.

                 (i)   Except as set forth on Schedule 3.12(i), to the Knowledge of Sellers,
(i) Sellers are in compliance in all material respects with all applicable Laws and publicly posted
policies concerning the collection and use of Personal Data and (ii) since January 1, 2017, there
has been no unauthorized intrusions into the IT Systems or breaches of security in which Personal
Data was exfiltrated without authorization, in each case, that would reasonably require the
Company or its Subsidiaries to notify a Governmental Body under any applicable Law.

                     Tax Matters.

                (a)    The Company and each of its Subsidiaries has prepared (or caused to be
prepared) and timely filed (or caused to be timely filed) (taking into account valid extensions of
time within which to file) all U.S. federal income and all other material Tax Returns required to
be filed by any of them pursuant to the Code or applicable state, local or non-U.S. Tax Laws with
respect to the Acquired Assets and the Assumed Liabilities, and all such filed Tax Returns (taking
into account all amendments thereto) are true, complete and accurate in all material respects.

               (b)    All material Taxes owed by the Company and each of its Subsidiaries that
are due and payable (whether or not shown on any Tax Return) with respect to the Acquired Assets
and the Assumed Liabilities have been timely paid in full or have been adequately reserved against
in accordance with GAAP, except to the extent (i) nonpayment is permitted or required by the
Bankruptcy Code, (ii) such Taxes are accounted for in Schedule 1.4(g), or (iii) such Taxes are
Excluded Liabilities.

             (c)     There are no Encumbrances for Taxes on any of the Acquired Assets of the
Company or any of its Subsidiaries other than Permitted Encumbrances.

                (d)    Neither the Company nor any of its Subsidiaries has waived any statute of
limitations in respect of material Taxes or agreed to any extension of time with respect to an
assessment or deficiency for material Taxes (other than pursuant to extensions of time to file Tax
Returns obtained in the Ordinary Course), in each case with respect to the Acquired Assets or the
Assumed Liabilities.

                (e)    There are no material pending or threatened in writing, audits,
investigations, disputes, notices of deficiency or other Actions or proceedings for or relating to
any Liability for Taxes of the Company or any of its Subsidiaries with respect to the Acquired
Assets or the Assumed Liabilities.

               (f)     The Company and each of its Subsidiaries has withheld all material amounts
of Taxes relating to the Acquired Assets or the Assumed Liabilities as are required to be withheld
under applicable Law and has timely paid or remitted all such Taxes to the appropriate
Governmental Body.



                                                44
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 52 of 150




                (g)    No written claim has been received from any Governmental Body in a
jurisdiction in which the Company or any of its Subsidiaries does not currently file a Tax Return
that the Company or any of its Subsidiaries may be subject to Tax in such jurisdiction with respect
to the Acquired Assets or the Assumed Liabilities.

                (h)     The U.S. federal income tax classification of each of the Acquired
Subsidiaries is as set forth on Schedule 3.13(h).

                     Seller Plans.

                (a)     Schedule 3.14(a) contains a true and complete list, as of the date of this
Agreement, of each material Seller Plan. With respect to each material United States Seller Plan,
the Company has made available to Purchasers true and complete copies (to the extent applicable)
of (i) the current plan document, including any amendments thereto, (ii) the most recent annual
report on Form 5500 filed with the Department of Labor, (iii) the most recent IRS determination
or opinion letter received by the Company, (iv) the most recent summary plan description, (v) the
most recent actuarial report or audited financial statement, and (vi) all non-routine correspondence
with the IRS or United States Department of Labor for any matter with respect to which material
Liability remains outstanding.

                (b)     Each United States Seller Plan intended to be “qualified” within the
meaning of Section 401(a) of the Code (i) has received a favorable determination letter from the
IRS or is the subject of a favorable opinion letter issued by the IRS, and to the Knowledge of
Sellers, nothing has occurred with respect to the operation of any such plan which would
reasonably be expected to result in the revocation of such favorable determination, and (ii) does
not hold “employer real property” or “employer securities” as a plan asset within the meaning of
ERISA. To the Knowledge of Sellers, there are no existing circumstances or any events that have
occurred that would reasonably be expected to cause the loss of any such qualification status of
any such United States Seller Plan. There are no pending or, to the Knowledge of Sellers,
threatened Actions or other claims (other than routine claims for benefits) by, on behalf of or
against any Seller Plan (or, to the Knowledge of Sellers, any fiduciary thereof or service provider
thereto) which would reasonably be expected to result in any material Liability to the Company or
any of its Subsidiaries and no audit or other Action by a Governmental Body is pending, or, to the
Knowledge of Sellers, threatened with respect to such plan that would reasonably be expected to
result in any material Liability to the Company or any of its Subsidiaries. The Seller Plans comply
in form and in operation in all material respects with their terms and applicable Laws, including
the applicable requirements of the Code and ERISA, except as would not reasonably be expected
to be material to the Company and its Subsidiaries taken as a whole. None of Seller, Seller’s
Affiliates, any United States Seller Plan or, to the Knowledge of Seller, any trustee, administrator
or other third-party fiduciary or party-in-interest thereto, has engaged in any breach of fiduciary
responsibility or any non-exempt “prohibited transaction” (as such term is defined in Section 406
of ERISA or Section 4975 of the Code), which would reasonably be expected to result in material
Liability to the Company or any of its Subsidiaries.

                (c)     Except as set forth in Schedule 3.14(c), neither the Company nor any
Subsidiary or ERISA Affiliate sponsors, maintains, contributes to or is required to maintain or
contribute to, or has, or within the last six (6) years, has had, any Liability with respect to any (i)

                                                  45
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 53 of 150




plan subject to Title IV of ERISA, Section 302 of ERISA or Section 412 of the Code, (ii)
“multiemployer plan” (as defined in Sections 3(37) or 4001(a)(3) of ERISA) or (iii) “multiple
employer welfare arrangement” (within the meaning of Section 3(40) of ERISA). With respect to
any United States Seller Plan described in subsection (i) above: (A) the Company has complied
with the minimum funding requirements of Sections 412 of the Code and 302 of ERISA, and no
waiver from minimum funding standards (as described in Section 412(c) of the Code or Section
302(c) of ERISA) is in effect, (B) no lien on the assets of the Company or any of its Subsidiaries
has arisen under Section 4068 of ERISA or Section 430(k) of the Code, (C) all premiums described
in Section 4006 of ERISA payable to the Pension Benefit Guaranty Corporation under Section
4007 of ERISA have been timely paid in all material respects, (D) as of the date of this Agreement,
no Seller or any of its Subsidiaries has filed a notice of intent to terminate such United States Seller
Plan or adopted any amendment to treat such United States Seller Plan as terminated and (E)
neither the Seller nor any of its Subsidiaries has received written notification from the Pension
Benefit Guaranty Corporation stating its intent to institute proceedings to treat such United States
Seller Plan as terminated and, to the Knowledge of Sellers, as of the date of this Agreement, the
Pension Benefit Guaranty Corporation has not instituted proceedings to treat such United States
Seller Plan as terminated. As of the date of this Agreement, no Seller or any of its Subsidiaries has
terminated any Title IV Plan within the last six (6) years or incurred any outstanding Liability
under Section 4062 of ERISA to the Pension Benefit Guaranty Corporation or to a trustee
appointed under Section 4042 of ERISA.

               (d)    Except as set forth on Schedule 3.14(d), no Seller Plan provides benefits or
coverage in the nature of health or life insurance following retirement or other termination of
employment, other than coverage or benefits required to be provided under Part 6 of Subtitle B of
Title I of ERISA or Section 4980B of the Code, or any other applicable Law.

                 (e)      The consummation of the transactions contemplated hereby will not, either
alone or in combination with another event, (i) accelerate the time of payment or vesting, or
increase the amount of compensation or benefits (including severance pay, retention bonus or
change in control payment) due to any director, officer, employee or other individual service
provider of the Company or any of its Subsidiaries under any United States Seller Plan, (ii) cause
the Company to transfer or set aside any assets to fund any benefits under any United States Seller
Plan, (iii) result in the forgiveness of Indebtedness or trigger of any funding obligation under any
United States Seller Plan or (iv) impose any restrictions or limitations on the right of any of Seller,
Purchaser or their respective Affiliates to amend or terminate any United States Seller Plan.

               (f)     The consummation of the transactions contemplated hereby will not, either
alone or in combination with another event, result in the payment of any amount that would,
individually or in combination with any other payment, constitute an “excess parachute payment”
to any “disqualified individual” (each such term as defined in Section 280G of the Code),
determined without regard to any arrangements implemented by or at the direction of either of the
Purchasers or any of their respective Affiliates. No director, officer, employee or other individual
service provider of the Company or any of its Subsidiaries has any “gross up” agreements or other
assurance of reimbursement for any Taxes resulting from any such “excess parachute payments”
or with respect to any violation of Section 409A of the Code.



                                                  46
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 54 of 150




               (g)    Each Seller Plan that constitutes a “non-qualified deferred compensation
plan” within the meaning of Section 409A of the Code has at all times complied in both form and
operation with the requirements of Section 409A of the Code.

                (h)     Each of the Seller Plans has been established, maintained and operated in
compliance with applicable Law (including ERISA and the Code and Patient Protection and
Affordable Care Act), except as would not reasonably be expected to result in material Liability
to the Sellers of any of their Subsidiaries. Sellers and their respective Affiliates have complied in
all material respects with all obligations with respect to any COBRA Liabilities incurred prior to
the date hereof.

                     Employees.

                (a)     Except as set forth in Schedule 3.15(a), neither the Company nor any of its
Subsidiaries is party to any collective bargaining agreements or similar Contracts with any labor
union applicable to any employees of the Company or its Subsidiaries. There is no pending or, to
the Knowledge of Sellers, threatened, and there has not been in the past three (3) years, any
organized effort or demand for recognition or certification or concerted attempt to organize the
employees of the Company or its Subsidiaries by any labor organization. Except as would not be
material to the Company or any of its Subsidiaries taken as a whole, there are no, and in the past
three (3) years, there have not been any, pending or, to the Knowledge of Sellers, threatened, (i)
strikes, lockouts, slowdowns, work stoppages, picketing, concerted refusal to work overtime,
handbilling, labor demonstrations, leafletting, lockouts, arbitrations or grievances (in each case
involving labor matters) or other material labor disputes, or (ii) unfair labor practice charges,
material grievances or material labor complaints, in each case, by or with respect to the employees
of the Company or any of its Subsidiaries. Neither the Company nor any of its Subsidiaries has
entered into any organized labor agreement, arrangement or understanding, whether written or
oral, with any labor union, trade union, works council or other employee representative body or
with any material number or category of its employees that the Company or any of its Subsidiaries
believe would reasonably be interpreted or construed to prevent (i) the consummation of the
transactions contemplated by this Agreement or (ii) the implementation of any layoff, redundancy,
severance or similar program within its or their respective workforces (or any part of them), subject
to compliance with the Company’s or any of its Subsidiaries’ severance plan and any applicable
severance provisions in any collective bargaining agreements. The Company and its Subsidiaries
have complied with all Laws requiring advance notice of the transaction to employees or their
representatives.

                (b)     With respect to any Person performing services on behalf of the Company
or any of its Subsidiaries on or prior to the Closing, none of the Company or any of its Subsidiaries
has any material Liability with respect to any misclassification of such Person as an independent
contractor rather than as an employee, or as an “exempt” employee rather than a “non-exempt”
employee (within the meaning of the Fair Labor Standards Act of 1938, as amended), or with
respect to such Person’s status as a leased employee.

              (c)   Except as would not reasonably be expected to result in material Liability,
there is no governmental investigation or audit or other similar proceeding pending or, to the



                                                 47
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 55 of 150




Knowledge of Sellers, threatened against the Company or any of its Subsidiaries by, on behalf of
or relating to any current or former employees of the Company or any of its Subsidiaries.

               (d)     The Company and each of its Subsidiaries is in compliance in all material
respects with all applicable Laws respecting employment and employment practices, including
Laws concerning terms and conditions of employment, wages and hours, classification,
occupational safety and health, “mass layoffs” and “plant closings” (as those terms are defined in
the WARN Act and similar state and local Laws), classification of independent contractors and
workers’ compensation.

                (e)     Schedule 3.15(e) sets forth a true, correct and complete list of all employees
of the Company and its Subsidiaries who have experienced an employment loss within the
meaning of the WARN Act or any similar state, local or foreign Law within the one-year period
prior to the date hereof, along with such employee’s work location and date of hire (the “WARN
List”) and the Company shall provide an updated WARN List to Purchasers on the Closing Date,
as well as upon reasonable request of Purchaser prior to the Closing Date. The Company and its
Subsidiaries have complied in all material respects with the WARN Act during the one-year period
prior to the date hereof.

                (f)    Schedule 3.15(f) sets forth a recent, true, correct and complete list, as of [the
date of this Agreement], of all employees of the Company and its Subsidiaries and identifies the
job title, work location, date of hire, exempt or non-exempt status, employment status (whether
active, on furlough (temporary layoff) or on leave of absence), part-time or full-time, union, annual
base salary or regular hourly wage rate and bonus or commission entitlement for each employee
of the Company and its Subsidiaries, as well as whether such employee of the Company or its
Subsidiaries is on leave and the date of such leave and whether on furlough (temporary layoff) and
the date such furlough commenced.

                Affiliate Transactions. Except as set forth on Schedule 3.16 or in the
“Compensation Discussion and Analysis” or “Related Party Transactions” disclosures in the Filed
SEC Documents, no Affiliate of the Company (other than any Seller or any of their Subsidiaries),
or any officer or director of the Company or any of its Subsidiaries or any member of any of the
foregoing’s immediate family (a) is a party to any agreement or transaction with the Company or
its Subsidiaries having a potential or actual value or a contingent or actual Liability exceeding
$250,000, other than (i) loans and other extensions of credit to directors and officers of the
Company and its Subsidiaries for travel, business or relocation expenses or other employment-
related purposes in the Ordinary Course, (ii) employment arrangements in the Ordinary Course
and (iii) the Seller Plans, (b) has any material interest in any material property used by the
Company or its Subsidiaries or (c) owns any material interest in, or is an officer, director, employee
or consultant of, any Person which is, or is engaged in business as a Material Supplier of the
Company or any of its Subsidiaries. Schedule 3.16(b) sets forth all Liabilities owing by a Seller
to any Subsidiary of the Company (other than a Seller) (“Intercompany Liabilities”) as of the date
hereof.

               Brokers. Except as set forth on Schedule 3.17, the fees and expenses of which will
be paid by the Company on or prior to the [OpCo] Closing Date, no broker, finder, investment
banker, financial advisor or other Person is entitled to any broker’s, finder’s, financial advisor’s or

                                                  48
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 56 of 150




other similar fee or commission, or the reimbursement of expenses in connection therewith, in
connection with the transactions contemplated hereby based upon arrangements made by or on
behalf of the Company or any of its Subsidiaries.

                Inventory. The Inventory, taken as a whole, consists of a quantity and quality
historically usable and salable in the Ordinary Course. All Inventory is free from (i) defects in
materials and workmanship (normal wear and tear excepted), (ii) obsolete, damaged or slow-
moving items and (iii) items impacted in any way by the “Coronavirus” or “COVID-19” or the
Company’s response thereto, except in each case as would not be material to the Company and its
Subsidiaries, taken as a whole. All Inventory is owned by Sellers free and clear of all
Encumbrances (other than Permitted Encumbrances) and, other than as set forth on Schedule 3.18,
is not held on a consignment basis. The Inventory conforms in all material respects to all standards
applicable to each item of Inventory or its use or sale imposed by any Governmental Body.
Immediately after the OpCo Closing, OpCo Purchaser will own all of the Inventory as of the OpCo
Closing free and clear of any Encumbrances, other than Permitted Post-Closing Encumbrances.

                Material Suppliers. Schedule 3.19 sets forth a true, complete and correct list of the
twenty (20) largest suppliers from which the Company and its Subsidiaries purchased materials,
supplies, services or other goods (measured by dollar volume of purchases from such suppliers)
for the fiscal year ended February 1, 2020 (such suppliers collectively referred to as “Material
Suppliers”), and the amount for which each such Material Supplier invoiced the Company and its
Subsidiaries during such period. Since December 31, 2019 through the date hereof, no Material
Supplier has indicated in writing an intention to terminate, cancel, materially reduce the volume,
materially reduce its business, materially increase its pricing, or adversely alter other terms of its
business with any of the Company or its Subsidiaries.

                 Absence of Certain Changes. Except as set forth on Schedule 3.20, since
February 1, 2020, through the date hereof, (x) the Company and its Subsidiaries have conducted
their business in the Ordinary Course in all material respects (other than the marketing of the
Company, processes and negotiations with Advisors and third parties in connection therewith
(including the execution of confidentiality agreements and the sharing of confidential information
pursuant thereto), preparation and commencement of the Bankruptcy Case and actions related
thereto, (y) there has not been any Material Adverse Effect, and (z) there has not occurred any
action that would require the consent of the Purchasers pursuant to Section 6.1(b) (other than
clauses (i), (vi), (ix), (xii), (xvii), (xviii) and (xx) if taken after the date of this Agreement and prior
to the Closing.

                Letters of Credit, Surety Bonds, Guarantees. Schedule 3.21 sets forth a true, correct
and complete list of all letters of credit, surety bonds, parent guarantees and similar obligations of
the Company and its Subsidiaries. As of the date hereof, no draw or request for payment or
reimbursement has been made with respect to any letter of credit, surety bond, parent guarantee or
similar obligation.

               No Outside Reliance. Notwithstanding anything contained in this Article III or any
other provision of this Agreement to the contrary, each of Sellers acknowledges and agrees, on its
own behalf and on behalf of its Subsidiaries, that the representations and warranties expressly
contained in Article IV (as qualified in accordance with the express terms and conditions

                                                    49
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 57 of 150




(including limitations and exclusions) of this Agreement) or in the officer’s certificate delivered
by OpCo Purchaser pursuant to Section 2.5(a)(vii) or PropCo Purchaser pursuant to Section 2.8(d)
are the sole and exclusive representations, warranties and statements of any kind made to Sellers
and on which Sellers may rely in connection with the transactions contemplated by this Agreement.

                                          ARTICLE IV

                 REPRESENTATIONS AND WARRANTIES OF PURCHASERS

       Each Purchaser, severally and not jointly or jointly and severally, represents and warrants
to the Company as follows as of the date hereof (provided that (i) the representations and
warranties set forth in Section 4.4 are made exclusively by PropCo Purchaser and (ii) the
representations and warranties set forth in Section 4.5 are made exclusively by OpCo Purchaser):

                Organization and Qualification. Such Purchaser is a limited liability company duly
formed, validly existing and in good standing under the laws of the State of Delaware and has all
requisite power and authority necessary to own or lease its assets and properties and to operate its
business as it is now being conducted, except (other than with respect to such Purchaser’s due
formation and valid existence) as would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect. Such Purchaser is duly licensed or qualified to do
business and is in good standing (where such concept is recognized under applicable Law) in each
jurisdiction in which the nature of its business or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary, except where the
failure to be so licensed, qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to prevent or materially delay the consummation of the transactions
contemplated by this Agreement. Such Purchaser is not in violation of any of the provisions of its
organizational documents, except as would not reasonably be expected to prevent or materially
delay the consummation of the transactions contemplated by this Agreement.

               Authorization of Agreement. Such Purchaser has all necessary organizational
power and authority to execute and deliver this Agreement and each Ancillary Agreement to which
it is a party and to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and performance by such
Purchaser of this Agreement and each Ancillary Agreement to which it is a party, and the
consummation by such Purchaser of the transactions contemplated hereby and thereby, subject to
requisite Bankruptcy Court approvals as described in this Agreement, have been duly authorized
by all requisite corporate or similar organizational action and no other corporate or similar
organizational proceedings on its part or on the part of any of its stockholders or other
equityholders are necessary to authorize the execution, delivery and performance by such
Purchaser of this Agreement or any Ancillary Agreement to which it is a party and the
consummation by it of the transactions contemplated hereby and thereby. Subject to requisite
Bankruptcy Court approvals as described in this Agreement, this Agreement and each Ancillary
Agreement to which it is a party has been duly executed and delivered by such Purchaser and,
assuming due authorization, execution and delivery hereof and thereof by the other Parties hereto
or thereto, constitutes a legal, valid and binding obligation of such Purchaser, enforceable against
such Purchaser in accordance with its terms, except that such enforceability may be limited by the
Enforceability Exceptions.

                                                 50
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 58 of 150




                     Conflicts; Consents.

               (a)     Assuming that (a) the requisite Bankruptcy Court approvals as described in
this Agreement are obtained, (b) the notices, authorizations, approvals, Orders, Permits or consents
set forth on Schedule 4.3 are made, given or obtained (as applicable), (c) the requirements of the
HSR Act are complied with, and (d) any filings required by any applicable federal or state
securities or “blue sky” Laws are made, the execution and delivery by such Purchaser of this
Agreement and each Ancillary Agreement and the consummation by such Purchaser of the
transactions contemplated hereby and thereby, and the performance and compliance by such
Purchaser with any of the terms or provisions hereof or thereof, do not and will not (i) conflict
with or violate any provision of such Purchaser’s certificate of formation or limited liability
company agreement or similar organizational documents, (ii) conflict with or violate any Law or
Order applicable to such Purchaser, (iii) conflict with, violate or constitute a breach of or default
(with or without notice or lapse of time, or both) under or result in the acceleration of any
obligation under or give rise to a right of termination, modification, acceleration or cancelation of
any obligation or to the loss of any benefit under, any of the terms or provisions of any material
Contract to which such Purchaser is a party, or (iv) result in the creation of any Encumbrance
(other than a Permitted Encumbrance) on any properties or assets of such Purchaser or any of its
Subsidiaries, except, in the case of clauses (i) through (iv), as would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect.

                (b)    Except as set forth on Schedule 4.3(b), Purchaser is not required to file, seek
or obtain any notice, authorization, approval, Order, Permit or consent of or with any
Governmental Body in connection with the execution, delivery and performance by such Purchaser
of this Agreement or the consummation by such Purchaser of the transactions contemplated
hereby, except (i) any filings required to be made under the HSR Act, (ii) such filings as may be
required by any applicable federal or state securities or “blue sky” Laws, or (iii) where failure to
obtain such consent, approval, authorization or action, or to make such filing or notification, would
not, individually or in the aggregate, reasonably be expected to prevent or materially delay the
ability of such Purchaser to consummate the transactions contemplated hereby.

               Credit Bid. The Requisite Lenders (as defined in the Term Loan Agreement), the
Term Loan Administrative Agent, the Term Loan/First Lien Notes Collateral Agent, the Requisite
Lenders (as defined in the DIP Credit Agreement), the DIP Administrative Agent and the DIP
Collateral Agent, in their capacities as such, have delivered to PropCo Purchaser and the Company,
on or prior to the date hereof, the Instruction Letters to fully authorize PropCo Purchaser, and
PropCo Purchaser is duly authorized, to, among other things, enter into and perform and comply
with this Agreement and consummate the transactions contemplated hereby, including the release
of the Credit Bid Encumbrances and the consummation of the Credit Bid.

                     Financial Capability.

                (a)    OpCo Purchaser has received and accepted, and delivered to the Company
a true, correct and complete copy of, (i) executed equity commitment letters dated as of the date
hereof, among OpCo Purchaser and the other respective parties thereto (the “Investors”) (together
with all annexes, schedules and exhibits thereto, and any fee letters relating thereto, the “Equity
Commitment Letters”) relating to the commitment to provide OpCo Purchaser the amount of

                                                 51
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 59 of 150




equity financing set forth therein (the “Equity Financing”), and (ii) executed debt commitment
letters dated [], 2020 (together with all annexes, schedules and exhibits thereto, and any fee letters
relating thereto (redacted, in the case of such fee letters, in a customary manner, including with
respect to the amounts and percentages of the fees and other economic terms and “flex” terms set
forth therein, which redacted information does not adversely affect the amount, availability or
conditionality of the Debt Financing), the “Debt Commitment Letters” and, together with the
Equity Commitment Letters, the “Commitment Letters”) from the Debt Financing Sources party
thereto relating to the commitment of the Debt Financing Sources to provide the debt financing in
the amounts set forth therein to consummate the OpCo Sale on the terms contemplated thereby.
The debt financing contemplated by the Debt Commitment Letters is collectively referred to in
this Agreement as the “Debt Financing” and, together with the Equity Financing, the “Financing”.
For the avoidance of doubt, the loans under the OpCo Term Loan B Credit Agreement, and the
transactions to be effectuated thereunder, shall not constitute part of the “Financing” or “Debt
Financing” and the OpCo Term Loan B Credit Agreement shall not constitute a “Commitment
Letter” or a “Debt Commitment Letter”. As of the date of this Agreement, there are no side letters
or other contracts or arrangements related to the funding of the full amount of the Financing other
than (x) as expressly set forth in the Commitment Letters provided to the Company on or prior to
the date hereof or (y) with respect to the Equity Financing, as relate to the joint venture relationship
between the Investors and do not add additional conditionality beyond the conditions set forth in
the Equity Commitment Letters. The Debt Commitment Letters were negotiated in good faith on
an arm’s length basis. The fees associated with the Debt Commitment Letters are the product of
such arm’s length negotiation and there is no consideration being provided to the OpCo Purchaser
or any of its equity holders in connection therewith.

                 (b)    Except as set forth in the Commitment Letters, there are no conditions
precedent to the obligations of the Investors or Debt Financing Sources, as applicable (including,
to the extent applicable, pursuant to any “flex” provisions in the fee letters or otherwise), to provide
the Financing or any contingencies that would permit the Investors or Debt Financing Sources, as
applicable, to reduce the total amount of the Financing below the Required Amount (as defined
below). Subject to the satisfaction of the conditions set forth in Sections 7.1 and 7.2(a), as of the
date of this Agreement, OpCo Purchaser does not have any reason to believe that it will be unable
to satisfy on a timely basis any term or condition to Closing to be satisfied by it in the Commitment
Letters or that the Required Amount of the Financing will not be made available, on the OpCo
Closing Date. No Person has any right to impose, and none of the Debt Financing Sources under
the Debt Commitment Letter or OpCo Purchaser has any obligation to accept, any condition
precedent to such funding other than any of the conditions expressly set forth in the Debt
Commitment Letter nor any reduction to the aggregate amount available under the Debt
Commitment Letter on the OpCo Closing Date below the Required Amount, except as expressly
provided therein (nor any term or condition which would have the effect of reducing the aggregate
amount available under the Debt Commitment Letter on the OpCo Closing Date below the
Required Amount, except as expressly provided therein).

                 (c)    The Financing, to the extent funded in accordance with the Commitment
Letters, shall provide OpCo Purchaser with immediately available cash on the OpCo Closing Date,
together with the OpCo Closing Cash and other cash on hand at OpCo Purchaser as of the OpCo
Closing Date, sufficient to pay the OpCo-Company Closing Date Payment and all related expenses
required to be paid by OpCo Purchaser hereunder (the OpCo-Company Closing Date Payment and

                                                  52
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 60 of 150




all such related expenses net of the OpCo Closing Cash and other cash on hand of OpCo Purchaser
as of the OpCo Closing Date, the “Required Amount”).

                (d)      As of the date of this Agreement, each Commitment Letter is the legal,
valid, binding and enforceable obligation of OpCo Purchaser and, to the Knowledge of OpCo
Purchaser, each other party thereto, subject in each case to the Enforceability Exceptions, and is
in full force and effect. OpCo Purchaser is not in breach of any of the terms or conditions set forth
in the Commitment Letters and, as of the date of this Agreement, no event has occurred that, with
or without notice, lapse of time, or both, would reasonably be expected to constitute a failure to
satisfy a condition precedent on the part of OpCo Purchaser under the terms and conditions of such
Commitment Letter. As of the date of this Agreement, to the Knowledge of OpCo Purchaser, no
Commitment Letter has been withdrawn, rescinded or terminated or otherwise amended or
modified in any respect, and no such amendment or modification is contemplated, other than, in
the case of the Debt Commitment Letter, any joinders which do not alter the terms thereof except
for the purposes of joining additional Debt Financing Sources that have not executed the Debt
Commitment Letter as of the date hereof. As of the date of this Agreement, no counterparty to
either Commitment Letter has notified OpCo Purchaser of its intention to terminate such
Commitment Letter or not to provide such Financing. OpCo Purchaser has paid in full any and all
commitment fees or other fees and expenses required to be paid by OpCo Purchaser on or before
the date of this Agreement pursuant to the terms of the Commitment Letters.

               (e)      OpCo Purchaser expressly acknowledges and agrees that except as set forth
in Sections 7.2(a)(iv) and 7.2(a)(v), the receipt or availability of any funds or financing (including,
for the avoidance of doubt, the Financing) by OpCo Purchaser or any Affiliate or Designee or any
other financing or other transactions is not a condition to any of OpCo Purchaser’s obligations
hereunder.

               Brokers. Except for any investment banker, broker, finder or other intermediary
whose fees and expenses will be borne solely by such Purchaser, an Investor or any of their
respective Affiliates, there is no investment banker, broker, finder, or other intermediary which
has been retained by or is authorized to act on behalf of such Purchaser that is entitled to any fee
or commission in connection with the transactions contemplated by this Agreement.

              No Litigation. There are no Actions pending or, to such Purchaser’s knowledge,
threatened against or affecting such Purchaser that will materially and adversely affect such
Purchaser’s performance under this Agreement or the consummation of the transactions
contemplated by this Agreement.

                Investment Representation; Investigation. OpCo Purchaser is acquiring the capital
stock or other equity interests of the Acquired Subsidiaries for its own account with the present
intention of holding such securities for investment purposes and not with a view to, or for sale in
connection with, any distribution of such securities in violation of any federal or state securities
Laws. OpCo Purchaser is an “accredited investor” within the meaning of Rule 501 of Regulation
D promulgated pursuant to the Securities Act. OpCo Purchaser is financially sophisticated and
knowledgeable about the industries in which the Company and its Subsidiaries operate and is
capable of evaluating the merits and risks of the transactions contemplated by this Agreement and
is able to bear the substantial economic risk of such investment for an indefinite period of time.

                                                  53
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 61 of 150




OpCo Purchaser has been afforded access to the books and records, facilities and personnel of the
Company and its Subsidiaries for purposes of conducting a due diligence investigation and has
conducted a due diligence investigation of the Company and its Subsidiaries and is satisfied with
the access and materials made available to it in connection with such investigation and the scope
and results of such investigation.

               Certain Arrangements. As of the date hereof, to the Knowledge of OpCo Purchaser
there are no written Contracts between any member of such Purchaser’s Purchaser Group, on the
one hand, and any member of the management of the Company or any of its Subsidiaries, on the
other hand, relating in any way to the acquisition of the Acquired Assets or the transactions
contemplated by this Agreement.

                No Outside Reliance. Notwithstanding anything contained in this Article IV or any
other provision of this Agreement to the contrary, such Purchaser acknowledges and agrees, on its
own behalf and on behalf of such Purchaser’s Purchaser Group, that the representations and
warranties expressly contained in Article III (as qualified by the Schedules and in accordance with
the express terms and conditions (including limitations and exclusions) of this Agreement) (the
“Express Representations”) are the sole and exclusive representations, warranties and statements
of any kind made to such Purchaser or any member of such Purchaser’s Purchaser Group and on
which such Purchaser and such Purchaser’s Purchaser Group may rely in connection with the
transactions contemplated by this Agreement. Such Purchaser acknowledges and agrees, on its
own behalf and on behalf of such Purchaser’s Purchaser Group, that all other representations,
warranties and statements of any kind or nature expressed or implied, whether in written, electronic
or oral form, including (a) the completeness or accuracy of, or any omission to state or to disclose,
any information (other than to the extent expressly set forth in the Express Representations),
including in any information presentation, the Dataroom, any projections, forward-looking
statements and other forecasts (whether in written, electronic, or oral form, and including in any
information presentation, Dataroom, management meetings, etc.) (collectively, “Projections”) or
in any meetings, calls or correspondence with management of the Company and its Subsidiaries
or any other Person on behalf of the Company, its Subsidiaries or any of their respective Affiliates
or Advisors and (b) any other statement relating to the historical, current or future business,
financial condition, results of operations, assets, Liabilities, properties, Contracts, environmental
compliance, employee matters, regulatory compliance, business risks and prospects of the
Company or any of its Subsidiaries, or the quality, quantity or condition of the Company’s or its
Subsidiaries’ assets, are, in each case specifically disclaimed by Sellers and that neither such
Purchaser nor any member of such Purchaser’s Purchaser Group has relied on any such
representations, warranties or statements. Such Purchaser acknowledges and agrees, on its own
behalf and on behalf of such Purchaser’s Purchaser Group, that (i) the Projections are being
provided solely for the convenience of such Purchaser to facilitate its own independent
investigation of the Company and its Subsidiaries, (ii) there are uncertainties inherent in attempting
to make such Projections, (iii) such Purchaser is familiar with such uncertainties, and (iv) such
Purchaser is taking full responsibility for making its own evaluation of the adequacy and accuracy
of all Projections (including the reasonableness of the assumptions underlying such Projections).
Such Purchaser acknowledges, on its own behalf and on behalf of such Purchaser’s Purchaser
Group, that it has conducted to its satisfaction an independent investigation and verification of the
business including its financial condition, results of operations, assets, Liabilities, properties,
Contracts, environmental compliance, employee matters, regulatory compliance, business risks

                                                 54
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 62 of 150




and prospects of the Company and its Subsidiaries, and, in making its determination to proceed
with the transactions contemplated by this Agreement, such Purchaser has relied solely on the
results of such Purchaser’s Purchaser Group’s own independent investigation and verification, and
has not relied on, is not relying on, and will not rely on, any Seller, any Subsidiary, any information
presentation, any Projections or any information, statements, disclosures, documents, projections,
forecasts or other material made available to such Purchaser or any of its Affiliates or Advisors in
the Dataroom or otherwise, in each case, whether written or oral, made or provided by, or as part
of, any of the foregoing or the Company, its Subsidiaries or any of their respective Affiliates or
Advisors, or any failure of any of the foregoing to disclose or contain any information, except for
the Express Representations (it being understood that such Purchaser and such Purchaser’s
Purchaser Group have relied only on the Express Representations). Nothing in this Section 4.10
shall limit any rights or remedies available to such Purchaser in respect of a claim for Fraud.

                                            ARTICLE V

                                 BANKRUPTCY COURT MATTERS

                     Bankruptcy Actions.

                (a)     Sellers shall seek, on an expedited basis if necessary, entry of the Sale
Order, the Conditional Disclosure Statement Order, the Confirmation Order and any other
necessary orders by the Bankruptcy Court to consummate the Closing as soon as reasonably
practicable following the execution of this Agreement, subject to the terms of the Sale Order and,
if entered, the Confirmation Order. Each Purchaser agrees and acknowledges that Sellers,
including through their representatives, are and may continue soliciting inquiries, proposals or
offers from third parties in connection with any Alternative Transaction.

                (b)      (i) Sellers shall cooperate with Purchasers concerning (A) the Sale Order
(B) the Confirmation Order, (C) the process for providing notice of the OpCo Sale and OpCo
Assigned Contracts to applicable third parties, which noticing process and forms of notice shall be
reasonably acceptable to the OpCo Purchaser and (D) any other Orders of the Bankruptcy Court
relating to the transactions contemplated by this Agreement, and the bankruptcy proceedings in
connection therewith, and (ii) Sellers shall, to the extent reasonably practicable, provide each
Purchaser with draft copies of all applications, pleadings, notices, proposed orders and other
documents relating to such proceedings at least two (2) Business Days in advance of the proposed
filing date so as to permit each Purchaser sufficient time to review and comment on such drafts,
and, with respect to all provisions that impact a Purchaser or relate to the transactions contemplated
by this Agreement, such pleadings and proposed orders shall be in form and substance reasonably
acceptable to such Purchaser. Sellers shall use commercially reasonable efforts to give each
Purchaser reasonable advance notice of any hearings regarding the motions required to obtain the
issuance of the Sale Order and the Confirmation Order.

                (c)  The Company and Sellers shall use commercially reasonable efforts to (i)
facilitate the consummation of the transactions contemplated hereby, (ii) obtain entry of the
Conditional Disclosure Statement Order, the Sale Order and the Confirmation Order by the
Bankruptcy Court, (iii) commence solicitation of the Plan, and (iv) facilitate the solicitation,
confirmation, and consummation of the Plan and the Transactions contemplated thereby and

                                                  55
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 63 of 150




hereby and (v) consummate the Plan and closing of transactions contemplated hereby as promptly
as practicable and in any case prior to the Outside Date. In the event the entry of the Sale Order
or the Confirmation Order shall be appealed, Sellers shall use commercially reasonable efforts to
defend such appeal.

                (d)    Each Purchaser shall promptly take all actions as are reasonably requested
by the Company to assist in obtaining the Bankruptcy Court’s entry of the Conditional Disclosure
Statement Order, the Sale Order, the Confirmation Order and any other Order reasonably necessary
in connection with the transactions contemplated by this Agreement as promptly as practicable,
including furnishing affidavits, financial information, or other documents or information for filing
with the Bankruptcy Court and, subject to the last sentence of this Section 5.1(d), making such
employees and Advisors of Purchaser and its Affiliates available to testify before the Bankruptcy
Court for the purposes of, among other things providing necessary assurances of performance by
such Purchaser under this Agreement, demonstrating that such Purchaser is a “good faith”
purchaser under section 363(m) of the Bankruptcy Code, demonstrating such Purchaser’s ability
to pay and perform or otherwise satisfy any Assumed Liabilities following the applicable Closing
and establishing adequate assurance of future performance by such Purchaser within the meaning
of section 365 of the Bankruptcy Code. Nothing in this Agreement shall require either Purchaser
or its Affiliates to give testimony to or submit any pleading, affidavit or information to the
Bankruptcy Court or any Person that is untruthful or to violate any duty of candor or other fiduciary
duty to the Bankruptcy Court or its stakeholders.

                (e)    The Company and each Purchaser shall (i) appear formally or informally in
the Bankruptcy Court if reasonably requested by any other Party or required by the Bankruptcy
Court in connection with the transactions contemplated by this Agreement or the Plan and (ii) keep
the other Parties reasonably apprised of the status of material matters related to the Plan (solely as
the Plan relates to the transactions contemplated by this Agreement), the OpCo Sale or PropCo
Sale, including, upon reasonable request promptly furnishing the other Parties with copies of
notices or other communications received by any Seller from the Bankruptcy Court or any third
party or any Governmental Body with respect to the transactions contemplated by this Agreement.

                (f)    The Company and each Purchaser acknowledge that this Agreement and the
sale of the Acquired Assets are subject to higher and better bids and Bankruptcy Court approval.
The Company and each Purchaser acknowledge that Sellers must take reasonable steps to
demonstrate that they have sought to obtain the highest or otherwise best price for the Acquired
Assets, including giving notice thereof to the creditors of Sellers and other interested parties,
providing information about the Company to prospective bidders, and entertaining higher and
better offers from such prospective bidders.

                (g)    Notwithstanding any other provision of this Agreement to the contrary, each
Purchaser acknowledges that Sellers and their Affiliates and Advisors are and may continue
soliciting or responding to inquiries, proposals or offers for the Acquired Assets and may furnish
any information with respect to, or assist or participate in, or facilitate in any other manner, any
effort or attempt by any Person to do or seek to do any of the foregoing in connection with any
Alternative Transaction.




                                                 56
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 64 of 150




                (h)     OpCo Purchaser shall provide adequate assurance of future performance as
required under section 365 of the Bankruptcy Code for the OpCo Assigned Contracts and PropCo
Purchaser shall provide adequate assurance of future performance as required under section 365
of the Bankruptcy Code for the PropCo Acquired Leases. Each Purchaser agrees that it will take
all actions reasonably required to assist in obtaining a Bankruptcy Court finding that there has been
an adequate demonstration of adequate assurance of future performance under the OpCo Assigned
Contracts (in the case of the OpCo Purchaser) or the PropCo Acquired Leases (in the case of the
PropCo Purchaser), as applicable, such as furnishing affidavits, non-confidential financial
information and other documents or information for filing with the Bankruptcy Court and making
such Purchaser’s Advisors, if any, available to testify before the Bankruptcy Court.

               (i)     Sellers shall not voluntarily pursue or seek, or fail to use commercially
reasonable efforts to oppose any third party in pursuing or seeking, a conversion of the Bankruptcy
Cases to cases under Chapter 7 of the Bankruptcy Code, the appointment of a trustee under Chapter
11 or Chapter 7 of the Bankruptcy Code or the appointment of an examiner with expanded powers.

              (j)    Sellers shall promptly serve true and correct copies of all applicable
pleadings and notices in accordance with Sale Motion, the Conditional Disclosure Statement
Order, the Bankruptcy Code, the Bankruptcy Rules and any other applicable order of the
Bankruptcy Court.

              Bankruptcy Milestones. Sellers shall comply with the following milestones (the
“Milestones”), which may be extended or waived in writing (email will suffice) by Sellers and
each Purchaser:

              (a)     No later than October 20, 2020, Sellers shall file with the Bankruptcy Court
the Sale Motion, Disclosure Statement Motion, the Plan and the Disclosure Statement;

                (b)     No later than October [21], 2020, in accordance with Section 1.7, Sellers
shall serve on all non-debtor counterparties to all of the OpCo Available Contracts a notice setting
forth, among other things, that Sellers are or may be seeking the assumption and assignment of
such OpCo Available Contracts, the Cure Cost amount with respect thereto as calculated by Sellers
and notifying such non-debtor counterparties of the deadline for objecting to the Cure Costs, if
any;

              (c)     No later than October 30, 2020, the Bankruptcy Court shall have entered
the Conditional Disclosure Statement Order;

               (d)     No later than November 3, 2020, the Bankruptcy Court shall have entered
the Sale Order; and

              (e)    No later than December 1, 2020, the Bankruptcy Court shall have entered
the Confirmation Order.

               Cure Costs. Subject to entry of the Sale Order and the Confirmation Order, as
applicable, and consummation of the Plan, Sellers shall timely pay the applicable Cure Costs and
cure any and all other defaults and breaches under the Assigned Contracts applicable so that such


                                                 57
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 65 of 150




Contracts may be assumed by the applicable Seller and assigned to the applicable Purchaser in
accordance with the provisions of section 365 of the Bankruptcy Code and this Agreement.

                     Sale Order. The Sale Order shall, among other things, provide for the following:

               (a)     approval, pursuant to sections 105, 363, and 365 of the Bankruptcy Code,
of (1) the execution, delivery and performance by Sellers of this Agreement, (2) the sale of the
OpCo Acquired Assets to OpCo Purchaser and the sale of the PropCo Acquired Assets to PropCo
Purchaser, in each case, on the terms set forth herein and free and clear of all Encumbrances (other
than Encumbrances included in the OpCo Assumed Liabilities (in the case of the OpCo Acquired
Assets) or the PropCo Assumed Liabilities (in the case of the PropCo Acquired Assets) and
Permitted Post-Closing Encumbrances), and (3) the performance by Sellers of their respective
obligations under this Agreement;

            (b)     authorization and empowerment of the Sellers to assume and assign to
OpCo Purchaser the OpCo Assigned Contracts and to PropCo Purchaser the PropCo Assigned
Contracts;

               (c)      a finding that each Purchaser is a “good faith” buyer within the meaning of
section 363(m) of the Bankruptcy Code, a finding that each Purchaser is not a successor to any
Seller, and granting to each Purchaser the protections of Section 363(m) of the Bankruptcy Code;

                (d)     a finding that each Purchaser shall have no Liability or responsibility for
any Liability or other obligation of any Seller arising under or related to the Acquired Assets other
than as expressly set forth in this Agreement, including successor or vicarious Liabilities of any
kind or character, including any theory of antitrust, environmental, successor, or transferee
Liability, labor law, de facto merger, or substantial continuity;

                (e)    a finding that each of OpCo Purchaser (in connection with the assumption
of the OpCo Assigned Contracts) and PropCo Purchaser (in connection with the assumption of the
PropCo Assigned Contracts) has provided or will promptly provide adequate assurance (as that
term is used in section 365 of the Bankruptcy Code) of future performance;

               (f)    a finding that any sublease of the PropCo Acquired Leases to the OpCo
Purchaser pursuant to the Master Lease Agreement or the Distribution Centers Lease Agreement
and any related subleases within the Purchaser Group are approved pursuant to section 365 of the
Bankruptcy Code;

                     (g)    a finding that each Purchaser shall have no Liability for any Excluded
Liability;

               (h)    that the Debtors shall enter into the Master Lease Agreement and
Distribution Centers Lease Agreement with the OpCo Purchaser on the OpCo Closing Date;

                (i)     that, upon the entry into the Master Lease Agreement and Distribution
Centers Lease Agreement, the Debtors will appoint a representative of Hilco Real Estate, LLC,
acting at the direction of PropCo Purchaser, to carry out the Debtors’ obligations under the Master
Lease Agreement and Distribution Centers Lease Agreement;

                                                     58
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 66 of 150




               (j)    that the Debtors (and, if applicable, any trustee or estate representative
appointed in the Bankruptcy Case or any successor Chapter 7 case (a “Trustee”)) shall perform
under, and shall not be permitted to terminate or reject, the Master Lease Agreement or
Distribution Centers Lease Agreement;

                (k)     that the Debtors (and, if applicable, a Trustee) shall perform under, and not
be permitted to terminate or reject, any ground leases to which the PropCo Assets are subject and
shall take all actions necessary to keep such ground leases in effect (including without limitation
paying rent thereunder), in each case except as otherwise approved by OpCo Purchaser and BidCo;

               (l)     that the Debtors (and, if applicable, a Trustee) shall comply with the terms
and conditions of the Master Lease Agreement and Distribution Centers Lease Agreement and
shall respond in a timely manner to requests made by the OpCo Purchaser under the Master Lease
Agreement and Distribution Centers Lease Agreement (including without limitation requests for
consent thereunder);

              (m)   that the Debtors acknowledge that specific performance by the Debtors is
an appropriate remedy under the Master Lease Agreement and Distribution Centers Lease
Agreement (and such acknowledgement shall be binding on a Trustee, if applicable);

                (n)    that to the extent the Debtors breach the Master Lease Agreement or
Distribution Centers Lease Agreement, any claims by the Opco Purchaser for such breach(es) of
the Master Lease Agreement or Distribution Centers Lease Agreement will be (A) be deemed
allowed superpriority administrative expense claims pursuant to sections 105(a), 503(b), and
507(a)(2) of the Bankruptcy Code with priority over all other administrative expenses of the kind
specified in section 503(b) of the Bankruptcy Code and such allowed superpriority administrative
expense claims shall be superior in priority to all other similarly situated claims asserted or allowed
in the Bankruptcy Case and (B) be carved out from and not be subject to the liens and claims
granted in connection with the DIP Obligations, Term Loan Obligations, First Lien Note
Obligations or Second Lien Note Obligations pursuant to the DIP Credit Agreement and the other
DIP Documents (including the Final DIP Order), the Term Loan Agreement and the other Term
Loan Credit Documents, the First Lien Notes Indenture and the other First Lien Notes Documents
and the Second Lien Notes Indenture and the other Second Lien Notes Documents;

             (o)     that all properties subject to the Master Lease Agreement and Distribution
Centers Lease Agreement will only be able to be transferred subject to such Master Lease
Agreement and Distribution Centers Lease Agreement;

              (p)   that the Debtors shall assign Master Lease Agreement and Distribution
Centers Lease Agreement to PropCo on the PropCo Closing Date; and

             (q)     that the Bankruptcy Court will retain exclusive jurisdiction with respect to
enforcement of this Agreement, including the Transition Services Agreement, and, until the
PropCo Closing, the Master Lease Agreement and Distribution Centers Lease Agreement.

               Approval. Sellers’ obligations under this Agreement and in connection with the
transactions contemplated hereby are subject to entry of and, to the extent entered, the terms of
any Orders of the Bankruptcy Court (including the Conditional Disclosure Statement Order, the

                                                  59
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 67 of 150




Sale Order and the Confirmation Order. Nothing in this Agreement shall require the Company or
its Affiliates to give testimony to or submit a motion to the Bankruptcy Court that is untruthful or
to violate any duty of candor or other fiduciary duty to the Bankruptcy Court or its stakeholders.

                 PropCo Sale. Notwithstanding anything to the contrary contained herein, if the
Bankruptcy Court has not entered the Confirmation Order on or prior to January 15, 2021, subject
to the satisfaction or waiver of the conditions set forth in Section 7.1 and Section 7.2(b) (other than
Section 7.1(d)), BidCo shall consummate the PropCo Sale pursuant to the Sale Order.

                                              ARTICLE VI

                                  COVENANTS AND AGREEMENTS

                     Conduct of Business of Sellers.

                (a)     Except as (V) required by applicable Law, Order, or a Governmental Body,
(W) required or restricted by the terms of the DIP Credit Agreement, (X) as expressly required by
this Agreement, or (Y) set forth in Schedule 6.1(a), during the period from the date of this
Agreement until the OpCo Closing Date, unless OpCo Purchaser otherwise consents in writing
(such consent not to be unreasonably withheld, delayed or conditioned), the Company shall, and
shall cause each of its Subsidiaries to, (i) conduct its business in the Ordinary Course and (ii) use
its commercially reasonable efforts to (A) preserve intact the present business operations,
organization and goodwill of its business, (B) preserve and maintain satisfactory relationships with
licensors, licensees, contractors, distributors, consultants, vendors, suppliers and others having
business relationships with the Company in connection with the operation of its business, (C) keep
available the services of its officers and employees in the Ordinary Course and (D) continue to
operate its business and Acquired Assets in all material respects in compliance with all Laws
applicable to such business, the Company and its respective Subsidiaries.

               (b)     Except as (V) required by applicable Law, Order, or a Governmental Body,
(W) required or restricted by the terms of the DIP Credit Agreement, (X) expressly required by
this Agreement or (Y) set forth in Schedule 6.1(b), during the period from the date of this
Agreement until the OpCo Closing Date, unless OpCo Purchaser otherwise consents in writing
(such consent not to be unreasonably withheld, delayed or conditioned), the Company shall not,
and shall not permit any of its Subsidiaries to:

                    (i)      other than transactions in the Ordinary Course with respect to the
movement of cash among the Company and its Subsidiaries that are not Acquired Subsidiaries or
among the Company’s Subsidiaries that are not Acquired Subsidiaries, (A) issue, sell, encumber
or grant any shares of the capital stock or other equity or voting interests of the Company or any
of its Subsidiaries, or any securities or rights convertible into, exchangeable or exercisable for, or
evidencing the right to subscribe for any shares of such capital stock or other equity or voting
interests, or any rights, warrants or options to purchase any shares of such capital stock or other
equity or voting interests; (B) redeem, purchase or otherwise acquire any of the outstanding shares
of capital stock or other equity or voting interests of the Company or any of its Subsidiaries, or
any rights, warrants or options to acquire any shares of such capital stock or other equity or voting
interests, (C) establish a record date for, declare, set aside for payment or pay any dividend on, or


                                                       60
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 68 of 150




make any other distribution in respect of, any shares of the capital stock or other equity or voting
interests of the Company or any of its Subsidiaries or (D) split, combine, subdivide or reclassify
any shares of the capital stock or other equity or voting interests of the Company or any of its
Subsidiaries;

                    (ii)    (A) issue, incur, assume or otherwise become liable for (i) any
indebtedness for borrowed money, (ii) any notes, mortgages, bonds, debentures or other debt
securities or warrants or other rights to acquire any notes, mortgages, bonds, debentures or other
debt securities of the Company or any of its Subsidiaries, (iii) any amounts owing as deferred
purchase price for property or services, including any capital leases, seller notes and “earn out”
payments, or other contingent payment obligations, or (iv) any guarantee of any of the foregoing
obligations of another Person, or any “keep well” or other agreement to maintain any financial
statement condition of another Person, (v) obligations under any performance bond or letter of
credit, and (vi) any interest rate swap, forward contract, currency or other hedging arrangements,
to the extent payable if terminated (collectively, “Indebtedness”), except (1) Indebtedness that will
constitute Excluded Liabilities, and (2) letters of credit, bank guarantees, security or performance
bonds or similar credit support instruments, overdraft facilities or cash management programs, in
each case issued, made or entered into in the Ordinary Course, (B) enter into any swap or hedging
transaction or other derivative agreements other than in the Ordinary Course or (C) make any
loans, capital contributions or advances to, or investments in, any Person other than (x) to the
Company or any wholly owned Subsidiary of the Company that is not an Acquired Subsidiary,
(y) as permitted pursuant to Section 6.1(b)(v) or (z) in the Ordinary Course;

                     (iii)  sell, divest, distribute, assign, license, transfer or lease to any Person, or
otherwise dispose of, in a single transaction or series of related transactions, any of the Acquired
Assets for consideration, individually or in the aggregate, in excess of $2,500,000, except Ordinary
Course dispositions of Inventory, grants of licenses of Intellectual Property in the Ordinary Course,
dispositions of obsolete, surplus or worn out assets or assets that are no longer used, and other
dispositions of Intellectual Property permitted under Section 6.1(b)(xiv) or of Intellectual Property
that is not material to the Company’s or any of its Subsidiary’s businesses; provided, however,
that the Company shall not, and shall not permit its Subsidiaries to, (i) construct, alter or destroy
any material improvement on the Acquired Owned Real Property or Acquired Leased Real
Property; (ii) sell, lease or license to any Person any of the Acquired Owned Real Property or
Acquired Leased Real Property or (in each case) any portion thereof; (iii) materially amend, waive
or voluntarily terminate any Lease, or enter into, extend or fail to exercise any renewal option
under any Lease; or (iv) acquire any real property;

                     (iv)    make or authorize capital expenditures, including for property, plant and
Equipment, except for those (A) that are materially consistent with the Company’s [plan] that was
made available to Purchasers, (B) in connection with the Ordinary Course repair or replacement
of facilities, properties or assets destroyed or damaged due to casualty or accident (whether or not
covered by insurance) or (C) otherwise in an aggregate amount for all such capital expenditures
made pursuant to this clause (C) not to exceed $2,500,000 in the aggregate in any calendar year;

                   (v)    except as permitted under Section 6.1(b)(iv), make any acquisition of,
or investment in, any material properties, assets, securities or business (including by merger, asset


                                                   61
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 69 of 150




acquisition, equity purchase or other similar transaction), except for any acquisition of Inventory
in the Ordinary Course from or to Persons that are not Affiliates of any Seller;

                    (vi)    except as required by any Seller Plan in effect on the date of this
Agreement, (1) grant to any current or former director, officer, employee or other individual
service provider of the Company or any of its Subsidiaries any increase in compensation or
benefits, (2) grant to any current or former director, officer, employee or other individual service
provider of the Company or any of its Subsidiaries any severance, retention, change in control,
termination or similar compensation or benefits, (3) grant or amend or modify any equity, equity-
based or other incentive awards, (4) hire, appoint or promote any employee or terminate (other
than for “cause”) any employee, or (5) take any action to increase or accelerate the vesting of, or
payment of, any compensation or benefit under any Seller Plan, provided that the foregoing shall
not restrict the open enrollment for 2021 in the Ordinary Course;

                   (vii) other than (A) as required by any Seller Plan or under Applicable Law,
or increase the coverage or benefits under any Acquired Seller Plan or (B) amend any Seller Plan;

                    (viii) make any material changes in financial accounting methods, principles
or practices materially affecting the consolidated assets, Liabilities or results of operations of the
Company and its Subsidiaries, except insofar as may be required (A) by GAAP (or any
interpretation thereof), (B) by any applicable Law, including Regulation S-X under the Securities
Act, or (C) by any Governmental Body or quasi-Governmental Body (including the Financial
Accounting Standards Board or any similar organization);

                 (ix)    amend the Company’s articles of incorporation or bylaws or amend the
comparable organizational documents of any Subsidiary of the Company;

                    (x)   mortgage, pledge any material portion of or grant any Encumbrance
(other than Permitted Encumbrances) on any of the Acquired Assets other than (A) as permitted
by the Financing Order; (B) to secure Indebtedness and other obligations in existence at the date
of this Agreement (and required to be so secured by their terms) or permitted under
Section 6.1(b)(ii); provided that any such Encumbrance will be extinguished by Sellers in
connection with the applicable Closing; or (C) to the Company or to a wholly owned Subsidiary
of the Company; provided that any such Encumbrance will be extinguished by Sellers as of the
applicable Closing or transferred to the benefit of the applicable Purchaser;

                    (xi)   waive, release, assign, pay, discharge, settle, satisfy or compromise any
Action (including any pending or threatened Action) against the Company or any of its
Subsidiaries that would result in an Assumed Liability or any material restriction, or other material
obligation, on the conduct of the business of the Company and its Subsidiaries, from and after the
applicable Closing, or commence any such Action;

                    (xii) (A) terminate, amend, supplement, modify, renew or fail to exercise any
renewal rights, waive any provision of, or accelerate any rights, benefits or obligations under, any
Material Contract or any Permit, except in the Ordinary Course or the expiration in accordance
with its term; (B) enter into any Contract that would be a Material Contract, except for any renewal
of an Assigned Contract in the Ordinary Course upon substantially the same terms; or (C) enter


                                                 62
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 70 of 150




into any Contract that includes a change of control, anti-assignment or similar provision that would
require a consent from, a material payment to or would give rise to any material rights (including
termination rights) of the other party or parties thereto in connection with the consummation of
the transactions contemplated by this Agreement or any future change of control;

                   (xiii) license on-market or in-development products from third parties other
than in the Ordinary Course;

                     (xiv) (A) abandon, cancel, fail to renew, permit to lapse (1) any material
Company Owned Intellectual Property or (2) any material Company Licensed Intellectual Property
to the extent that a Seller has the right to take or cause to be taken such action pursuant to the terms
of the applicable Contract under which such Intellectual Property is licensed to the applicable
Seller or (B) sell, assign, transfer, license or otherwise encumber any material Company Owned
Intellectual Property, other than licenses of Company Owned Intellectual Property, in each case of
(A) and (B), other than in the Ordinary Course;

                   (xv) amend in any material respect, cancel or terminate any material
insurance policy naming the Company or a Subsidiary of the Company as an insured, a beneficiary
or a loss payable payee without obtaining comparable substitute insurance coverage;

                   (xvi) except as required by applicable Law, (1) make, revoke or change any
material Tax election or method of accounting with respect to Taxes, (2) file any amended Tax
Return with respect to material Taxes, (3) enter into any closing agreement or settle or compromise
any Tax claim or assessment, (4) consent to any extension or waiver of the limitation period
applicable to any claim or assessment with respect to Taxes, or (5) initiate any voluntary Tax
disclosure or request any Tax ruling; in each case to the extent such action could increase the
amount of OpCo Taxes or PropCo Taxes;

                     (xvii) transfer any assets to any Subsidiary that is not an Acquired Subsidiary;

                   (xviii) transfer any cash equivalents located at the Stores, any cash equivalents
in Store depository accounts or en route to Store depository accounts, or any petty cash located at
the Stores and corporate offices out of such locations outside of the Ordinary Course;

                     (xix)   close any Store other than GOB Stores;

                   (xx) use “liquidation” sales or use “brand sale”, “going out of business”, “out
of business”, “going out of business sale”, “we quit”, “quitting business”, “everything must go”,
“liquidation/liquidating” or similar language with respect to the Acquired Assets;

                 (xxi) issue any gift cards, gift certificates or loyalty points outside the
Ordinary Course or amend the terms of any gift card or points breakage or redemption policies;

                     (xxii) enter into a Contract with an Affiliate other than on arm’s length terms;
or

                   (xxiii) authorize any of, or commit or agree, in writing or otherwise, to take
any of the foregoing actions.

                                                  63
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 71 of 150




                (c)    Except as (i) required by applicable Law, Order, or a Governmental Body,
(ii) required, authorized or restricted by the terms of the DIP Credit Agreement, (iii) expressly
required by this Agreement; (iv) contemplated by the PropCo Pre-Closing Reorganization or (v)
set forth in Schedule 6.1(c), during the period from the date of the OpCo Closing Date until the
PropCo Closing Date, unless PropCo Purchaser otherwise consents in writing (such consent not to
be unreasonably withheld, delayed or conditioned), the Company [(a) shall operate in all material
respect in accordance with, and shall only incur expenses and make expenditures in accordance
with, the Wind-Down Budget and (b)] shall not, and shall not permit any of its Subsidiaries to:

                (i)   take any of the actions set forth in clauses (i), (iv) (with respect to any
PropCo Acquired Assets), (viii) and (x) (with respect to any PropCo Acquired Assets), of
Section 6.1(b);

                  (ii)    sell, divest, distribute, assign, license, transfer or lease to any Person, or
otherwise dispose of, in a single transaction or series of related transactions, any of the PropCo
Acquired Assets;

                  (iii)  terminate, amend, supplement, modify, waive or breach any provision
of the Master Lease Agreement or the Distribution Centers Lease Agreement; or

                   (iv)   authorize any of, or commit or agree, in writing or otherwise, to take
any of the foregoing actions.

               (d)      During the period from the OpCo Closing Date until the PropCo Closing
Date, Sellers shall cause all rent payments received by any of the Sellers under the Master Lease
Agreement and the Distribution Centers Lease Agreement (the “Interim Period Rent Payments”)
to be deposited into a segregated account with a financial institution mutually agreeable to Sellers
and PropCo Purchaser created for such purposes.

                 (e)      Nothing contained in this Agreement is intended to give any Purchaser or
its Affiliates, directly or indirectly, the right to control or direct the Company’s or its Subsidiaries’
operations or business prior to the OpCo Closing (solely in respect of the OpCo Acquired Assets
and OpCo Assumed Liabilities) or the PropCo Closing (solely in respect of the PropCo Acquired
Assets and PropCo Assumed Liabilities), as applicable, and nothing contained in this Agreement
is intended to give the Company, directly or indirectly, the right to control or direct any Purchaser’s
or its Subsidiaries’ operations. Prior to the applicable Closing, each Purchaser and the Company
shall exercise, consistent with the terms and conditions of this Agreement, complete control and
supervision over its and its Subsidiaries’ respective operations.

                     Access to Information.

               (a)     From the date hereof until the applicable Closing, the Company will provide
each Purchaser, its authorized Advisors and the Debt Financing Sources with reasonable access
and upon reasonable advance notice and during regular business hours to the books and records,
documents, data, files, properties and personnel of the Company and its Subsidiaries, in order for
each Purchaser, its authorized Advisors and the Debt Financing Sources to access such information
regarding the Company and its Subsidiaries as is reasonably necessary in order to consummate the


                                                   64
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 72 of 150




transactions contemplated by this Agreement, including making such determinations as are
contemplated in Section 1.7; provided that:

                   (i)    (A) such access does not unreasonably interfere with the normal
operations of the Company and its Subsidiaries, (B) such access will occur in such a manner as the
Company reasonably determines to be appropriate to protect the confidentiality of the transactions
contemplated by this Agreement, (C) all requests for access will be directed to Lazard or such
other Person(s) as the Company may designate in writing from time to time, (D) nothing herein
will require the Company to provide access to any properties, plants or facilities for the purposes
of conducting any environmental sampling, testing or analysis, and (E) nothing herein will require
the Company to provide access to, or to disclose any information to, any Purchaser or the Debt
Financing Sources if such access or disclosure (1) would cause significant competitive harm to the
Company or any of its Subsidiaries if the transactions contemplated by this Agreement are not
consummated, (2) waive any legal privilege or (3) would be in violation of applicable Laws
(including the HSR Act and Foreign Competition Laws) or the provisions of any agreement to
which the Company or any of its Subsidiaries is bound or would violate any fiduciary duty;
provided that, in the case of this clause (E), the Company and its Subsidiaries will use
commercially reasonable efforts to provide a reasonable alternative means of accessing any such
information in a manner that would not result in the waiver of any legal privilege or violation of
applicable Laws, the provisions of any agreement or any fiduciary duty;

                    (ii)    from and after the OpCo Closing, such access shall be limited to such
books and records, documents, data, files and personnel that remain in Sellers’ possession and
control after giving effect to the OpCo Sale; and

                    (iii)   no such access shall be required in connection with a proceeding
between any Purchaser or any of its Affiliates, on the one hand, and any Seller or any of its
Affiliates, on the other hand.

                (b)     The information provided pursuant to this Section 6.2 (or pursuant to
Section 6.17(a)) will be governed by all the confidentiality terms and conditions of the
Confidentiality Agreement, which Confidentiality Agreement shall not terminate upon the
execution of this Agreement notwithstanding anything to the contrary therein, and the
confidentiality provisions of the Loan Documents and [the term loan and notes]. Each Purchaser
will, and will cause its Advisors to, abide by the terms of the Confidentiality Agreement and such
agreements with respect to such access and any information furnished to such Purchaser or any of
its Advisors. Neither the Company nor any of Sellers makes any representation or warranty as to
the accuracy of any information, if any, provided pursuant to this Section 6.2, and no Purchaser
may rely on the accuracy of any such information, in each case, other than the Express
Representations.

               (c)    From and after the applicable Closing for a period of three (3) years
following the applicable Closing Date (or, if later, the closing of the Bankruptcy Case), each
Purchaser will provide Sellers and their Advisors with reasonable access, during normal business
hours, and upon reasonable advance notice, to the books and records, including work papers,
schedules, memoranda, Tax Returns, Tax schedules, Tax rulings, and other Documents transferred
to such Purchaser pursuant to this Agreement (for the purpose of examining and copying) relating

                                                65
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 73 of 150




to the Acquired Assets, the Excluded Assets, the Assumed Liabilities or the Excluded Liabilities,
in each case, in such Purchaser’s possession or control with respect to periods or occurrences prior
to the Closing Date, and reasonable access, during normal business hours, and upon reasonable
advance notice, to employees, officers, Advisors, accountants, offices and properties of such
Purchaser (including for the purpose of better understanding the books and records), as may be
reasonably requested by the Company in connection with the Bankruptcy Cases, the wind-down
and liquidation of Sellers, and any other bona fide legal compliance, accounting or tax purpose;
provided that nothing herein will require any Purchaser to provide access to, or to disclose any
information to, Sellers if such access or disclosure (A) would waive any legal privilege or
(B) would be in violation of applicable Laws (including the HSR Act and Foreign Competition
Laws) or the provisions of any agreement to which such Purchaser or any of its Subsidiaries or
Affiliates is bound or would violate any fiduciary duty; provided that each Purchaser and its
Subsidiaries will use commercially reasonable efforts to provide a reasonable alternative means of
accessing any such information in a manner that would not result in the waiver of any legal
privilege or violation of applicable Laws, the provisions of any agreement or any fiduciary duty;
provided further that no such access shall be required in connection with a proceeding between
any Purchaser or any of its Affiliates, on the one hand, and any Seller or any of its Affiliates, on
the other hand. Unless otherwise consented to in writing by the Company, each Purchaser will not,
for a period of three (3) years following the applicable Closing Date, destroy, alter or otherwise
dispose of any of the books and records without first offering to surrender to the Company such
books and records or any portion thereof that such Purchaser may intend to destroy, alter or dispose
of. From and after the applicable Closing, each Purchaser will, and will cause its employees to,
provide Sellers with reasonable assistance, support and cooperation, upon reasonable advance
notice and during normal business hours, with Sellers’ wind-down and related activities (e.g.,
helping to locate documents or information related to and assistance with preparation of Tax
Returns or prosecution or processing of insurance/benefit claims, administration of claims in the
Bankruptcy Case, and reconciliation of Cure Costs); provided that such assistance, support and
cooperation does not unreasonably interfere with such Purchaser’s business and operations.

                (d)    From and after the applicable Closing for a period of three (3) years
following the applicable Closing Date (or, if earlier, the liquidation of the Sellers), Sellers will
provide Purchasers and their respective Advisors with reasonable access, during normal business
hours, and upon reasonable advance notice, to the books and records, including work papers,
schedules, memoranda, Tax Returns, Tax schedules, Tax rulings, and other documents relating to
the Company or its Subsidiaries (other than the Documents) (for the purpose of examining and
copying) relating to the Acquired Assets or the Assumed Liabilities as may be reasonably
requested by a Purchaser in connection with a bona fide legal compliance, accounting or tax
purpose; provided that nothing herein will require Sellers to provide access to, or to disclose any
information to, any Purchaser if such access or disclosure (A) would waive any legal privilege or
(B) would be in violation of applicable Laws (including the HSR Act and Foreign Competition
Laws) or the provisions of any agreement to which any Seller is bound or would violate any
fiduciary duty; provided that the Company and its Subsidiaries will use commercially reasonable
efforts to provide a reasonable alternative means of accessing any such information in a manner
that would not result in the waiver of any legal privilege or violation of applicable Laws, the
provisions of any agreement or any fiduciary duty; provided further that no such access shall be
required in connection with a proceeding between any Purchaser or any of its Affiliates, on the
one hand, and any Seller or any of its Affiliates, on the other hand. Unless otherwise consented to

                                                66
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 74 of 150




in writing by a Purchaser, Sellers will not, for a period of three (3) years following the applicable
Closing Date (or, if earlier, the liquidation of the Sellers), destroy, alter or otherwise dispose of
any of such books and records without first offering to surrender to the applicable Purchaser such
books and records or any portion thereof that Sellers may intend to destroy, alter or dispose of. If
Sellers intend to liquidate prior to the end of the three (3) year period referenced in the preceding
sentence, Sellers shall offer to each Purchaser all books and records relating to such Purchaser’s
Acquired Assets or Assumed Liabilities before disposing of such books and records.

                Corporate Name. As soon as reasonably practicable, but in no event more than
thirty (30) days after the Closing, Sellers shall cause an amendment to the certificate of
incorporation or formation (or other constituent documents) of each Seller and each Subsidiary
that is not an Acquired Subsidiary to be filed with the appropriate Governmental Body and shall
take all other action necessary to change each Seller’s legal or registered name, as applicable, to a
name or names not containing “J.C. Penney”, “JCP”, “Future Source”, any other trademark
included in the OpCo Acquired Assets that is listed on Schedule 6.3 or any name confusingly
similar to the foregoing and will cause to be filed as soon as practicable after the Closing, in all
jurisdictions in which any Seller is qualified to do business, any documents necessary to reflect
such change in its legal, registered name, as applicable or to terminate its qualification therein.
Sellers further agree that from and after the Closing, each Seller and its respective Affiliates (i) will
cease to make any use of the name “J.C. Penney”, “JCP”, “Future Source”, any other trademark
included in the OpCo Acquired Assets that is listed on Schedule 6.3 and any similar names
indicating affiliation with the Purchaser, any of its Affiliates, or the business and (ii) will cease
using any and all Intellectual Property included in the OpCo Acquired Assets.

                Intent to Use Trademarks. Not later than the date that is five (5) Business Days after
the date upon which a statement of use or amendment to allege use pursuant to 15 USC Section
1051(c) is filed with, and accepted by, the United States Patent and Trademark Office in
connection with any Intent-to-Use Trademark that constitutes Company Owned Intellectual
Property, Sellers agree to deliver an assignment document evidencing the transfer hereunder,
substantially in the form of Exhibit C hereto, or any other instrument or document as may be
reasonably necessary desirable to evidence the transfer hereunder. Until such time, the Sellers
shall use all commercially reasonable efforts to provide each Purchaser the with the benefits under
each such Intent-To-Use Trademark as if such trademark had been assigned.

               Personal Data Matters. Each Purchaser acknowledges that the Acquired Assets
include “personally identifiable information” within the meaning of section 363(b) of the
Bankruptcy Code. Each Purchaser agrees that it shall abide by all applicable Laws and regulations
with respect to any personally identifiable information included among the Acquired Assets.

                     Employee Matters.

                 (a)     No later than the period specified in the Benefits TSA, OpCo Purchaser
shall, or shall cause its Affiliates to, provide an offer of employment, to the employees of Sellers
selected by OpCo Purchaser in its sole discretion (“Transfer Offer”), that, if accepted, shall become
effective immediately after the period specified in the Benefits TSA and shall be contingent upon
the OpCo Closing. Employees of Sellers who accept such Transfer Offers and begin employment
with OpCo Purchaser in accordance with this Section 6.6(a) shall be referred to herein as

                                                   67
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 75 of 150




“Transferred Employees.” Nothing herein shall be construed as a representation or guarantee by
any Seller or any of their respective Affiliates that any or all of the employees of Sellers will accept
the offer of employment from OpCo Purchaser or will continue in employment with OpCo
Purchaser following the OpCo Closing. OpCo Purchaser shall carry out all actions necessary under
applicable Law to effect the transfer of employment to it of each such Transferred Employee who
has accepted that offer. Effective as of the time specified in the Benefits TSA, each Transferred
Employee shall cease to be an employee of Sellers or their Affiliates. OpCo Purchaser shall not
have any Liability with respect to any employee of Sellers who does not become a Transferred
Employee or any other former employee of Sellers (other than any Liabilities under Acquired
Seller Plans or specifically assumed pursuant to Section 1.4(g)). Sellers will reasonably cooperate
with any reasonable requests by OpCo Purchaser in order to facilitate the offers of employment
and the delivery of such offers. In addition, the OpCo Purchaser shall take the actions described
on Schedule 6.6(a).

                (b)     For purposes of eligibility and vesting (other than for severance benefits,
vacation entitlement, accrual of pension benefits or vesting of future equity awards) under the
benefit plans and programs maintained by OpCo Purchaser or any of its Affiliates after the OpCo
Closing Date (the “OpCo Purchaser Plans”), each Transferred Employee shall be credited with his
or her years of service with Sellers or any of their respective Subsidiaries before the OpCo Closing
Date to the same extent as such Transferred Employee was entitled, before the OpCo Closing Date,
to credit for such service under analogous Seller Plans in which such Transferred Employees
participated before the OpCo Closing Date, except to the extent such credit would result in a
duplication of benefits.

                (c)     Without limiting the generality of any other provision of this Agreement, to
the extent an OpCo Purchaser Plan replaces a Seller Plan from and after the time provided in the
Benefits TSA: (i) OpCo Purchaser shall use commercially reasonable efforts to cause each
Transferred Employee to be immediately eligible to participate, without any waiting time, in any
and all OpCo Purchaser Plans, subject to the terms and conditions of such OpCo Purchaser Plan;
(ii) for purposes of each OpCo Purchaser Plan providing health or welfare benefits, OpCo
Purchaser shall use commercially reasonable efforts to cause all pre-existing condition exclusions
and actively-at-work requirements of such OpCo Purchaser Plan to be waived for such Transferred
Employee and his or her covered dependents (unless such exclusions or requirements were
applicable under comparable Seller Plans); and (iii) OpCo Purchaser shall use commercially
reasonable efforts to cause any co-payments, deductible and other eligible expenses incurred by
such Transferred Employee or his or her covered dependents under the Seller Plans during the plan
year in which the OpCo Purchaser Plans are made available to be credited for purposes of
satisfying all deductible, coinsurance and maximum out-of-pocket requirements applicable to such
Transferred Employee and his or her covered dependents for the applicable plan year of each
comparable OpCo Purchaser Plan.

               (d)      From and after the time provided in the Benefits TSA, OpCo Purchaser shall
assume and honor all Acquired Seller Plans in accordance with their terms. Without limiting the
foregoing, OpCo Purchaser shall assume, honor and be solely responsible for paying, providing
and satisfying when due the following, but only to the extent such Liabilities are included in
Schedule 1.4(g): (i) all accrued and unused vacation, personal days, sick pay and other paid time
off, for Transferred Employees earned but unused as of the OpCo Closing Date, and (ii) all

                                                  68
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 76 of 150




vacation, personal days, sick pay and other paid time off, in each case of clauses (i) and (ii), to the
extent accrued, incurred or arising as a result of employment or separation from employment with
OpCo Purchaser with respect to Transferred Employees.

                (e)     OpCo Purchaser shall assume all Liabilities for compliance with the
requirements of COBRA and the rules and regulations thereunder with respect to all individuals
who are “M&A qualified beneficiaries,” as such term is defined in Treasury Regulation
Section 54.4980B-9 to the extent required by Law (“COBRA Liabilities”). Sellers shall provide
OpCo Purchaser with a complete list no later than five (5) Business Days following the OpCo
Closing Date of any employees or former employees of Sellers who are on COBRA as of such
date (and the remainder of their scheduled COBRA period) or whose COBRA election has not yet
expired as of such date. Sellers shall be responsible for all reimbursement claims (such as medical
and dental claims) for expenses incurred, and for all non-reimbursement claims (such as life
insurance claims) incurred under any Seller Plans (that are not Acquired Seller Plans) that are
welfare benefit plans prior to the OpCo Closing Date by the Transferred Employees and their
dependents. OpCo Purchaser or its Affiliates shall be responsible for: all reimbursement claims
(such as medical and dental claims) for expenses incurred, and for all non-reimbursement claims
(such as life insurance claims) incurred after the OpCo Closing Date by Transferred Employees
and their dependents under Seller Plans that are welfare benefit plans following OpCo Closing
Date (in accordance with the Benefits TSA). For purpose of this Section 6.6(e) a claim shall be
deemed to have been incurred as follows: (1) for health, dental and prescription drug benefits,
upon provisions of such services, (2) for life, accidental death and dismemberment and business
travel accident insurance benefits, upon the death, disability or accident giving rise to such
benefits, and (3) for hospital-provided health, dental, prescription drug or the benefits that become
payable with respect to any hospital confinement, based upon the initial date of such event.

                (f)     The Sellers shall send WARN Act notices to any employees of the Sellers
who would be entitled to receive such a notice under the WARN Act on or prior to the date hereof
and each Seller agrees to send any additional or supplemental WARN Act notices to the extent
reasonably requested by OpCo Purchaser. OpCo Purchaser will, or will cause its Affiliates to,
provide any required notice under the Worker Adjustment and Retraining Notification Act of 1988,
as amended, or any similar Laws (“WARN Act”) and to otherwise comply with the WARN Act
with respect to any “plant closing” or “mass layoff,” group termination, employee layoff or similar
event under the WARN Act affecting Transferred Employees that occurs after the OpCo Closing.
Sellers shall provide OpCo Purchaser with a list, by date and location, employee layoffs
implemented by Sellers with respect to employees of the Company or any of its Subsidiaries in the
ninety (90) day period preceding the OpCo Closing Date and any furloughs (temporary layoffs)
implemented by Sellers with respect to employees of the Company or any of its Subsidiaries within
six (6) months or longer preceding the OpCo Closing Date, together with any WARN notices
issued to such laid off or furloughed employees.

               (g)    For any Transferred Employees who are principally based outside the
United States, the provisions of this Section 6.6 shall apply to such employees mutatis mutandis
to the maximum extent permitted by applicable Law. The Parties shall take the actions set forth
on Schedule 6.6(g).



                                                  69
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 77 of 150




                (h)     The provisions of this Section 6.6 are for the sole benefit of the Parties to
this Agreement and nothing herein, express or implied, is intended or shall be construed to confer
upon or give any Person (including for the avoidance of doubt any employees of Sellers or
Transferred Employees), other than the Parties and their respective permitted successors and
assigns, any legal or equitable or other rights or remedies (with respect to the matters provided for
in this Section 6.6 or under or by reason of any provision of this Agreement). Nothing contained
herein, express or implied: (i) shall be construed to establish, amend, or modify any benefit plan,
program, agreement or arrangement, (ii) shall, subject to compliance with the other provisions of
this Section 6.6, alter or limit OpCo Purchaser’s or Sellers’ ability to amend, modify or terminate
any particular benefit plan, program, agreement or arrangement or (iii) is intended to confer upon
any current or former employee any right to employment or continued employment for any period
of time by reason of this Agreement, or any right to a particular term or condition of employment.

                     Regulatory Approvals.

               (a)    Subject to Section 6.8, the Company will (i) make or cause to be made all
filings and submissions required to be made by the Company or its Subsidiaries under any
applicable Laws for the consummation of the transactions contemplated by this Agreement set
forth on Schedule 6.7, (ii) cooperate with Purchasers in exchanging such information and
providing such assistance as a Purchaser may reasonably request in connection with any filings
made by any Person in any Purchaser Group pursuant to Section 6.7(b), and (iii) (A) supply
promptly any additional information and documentary material that may be requested by a
Governmental Body in connection with the filings made pursuant to this Section 6.7(a) or Section
6.7(b) and (B) use reasonable best efforts to take all actions necessary to obtain all required
clearances in connection with such filings.

                 (b)    Subject to Section 6.8, each Purchaser will, and will cause its Affiliates and
Advisors to, (i) cooperate with the Company in exchanging such information and providing such
assistance as the Company may reasonably request in connection with any filings made by the
Company pursuant to Section 6.7(a), and (ii) (A) supply promptly any additional information and
documentary material that may be requested by a Governmental Body in connection with the
filings made pursuant to this Section 6.7(b) or Section 6.7(a) and (B) use reasonable best efforts
to take all actions necessary to obtain all required clearances.

                     Antitrust Notification.

                (a)    The OpCo Purchaser and Company have filed with the United State Federal
Trade Commission and the United States Department of Justice, the notification forms required
pursuant to the HSR Act for the transactions contemplated by this Agreement, which forms
specifically request early termination of the waiting period prescribed by the HSR Act and the
OpCo Purchaser has made all notifications, filings, registrations or other materials required or
necessary under the Foreign Competition Laws set forth on Schedule 6.7(a). The Company and
OpCo Purchaser shall (and shall cause their respective Affiliates to) furnish to each other’s counsel
such necessary information and reasonable assistance as the others may request in connection with
their preparation of any filing or submission that is necessary under the HSR Act or the Foreign
Competition Laws set forth on Section 6.8(a) and will provide any supplemental information
requested by any Governmental Body as promptly as practicable. OpCo Purchaser will use

                                                 70
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 78 of 150




commercially reasonable efforts to comply as promptly as practicable with any requests made for
any additional information in connection with such filings. OpCo Purchaser will be responsible
for all filing fees payable in connection with such respective filings.

                 (b)    Subject to the immediately following sentence, the Company and each
Purchaser will use their commercially reasonable efforts to promptly obtain any clearance required
under the HSR Act or such Foreign Competition Laws for the consummation of this Agreement
and the transactions contemplated hereby and will keep each other apprised of the status of any
communications with, and any inquiries or requests for additional information from, any
Governmental Body and will comply promptly with any such inquiry or request. OpCo Purchaser
shall take the lead in coordinating any filings and obtaining any necessary approvals of any
Governmental Body under the HSR Act and applicable Foreign Competition Laws and, without
limiting any of OpCo Purchaser’s obligations hereunder, shall determine the strategy to be pursued
and lead the effort to obtain all necessary actions or nonactions and consents from Governmental
Bodies in connection with the transactions contemplated by this Agreement. Notwithstanding the
foregoing, nothing in this Section 6.8 or otherwise in this Agreement shall require a Purchaser or
its Affiliates (for purposes of this Section 6.8(b) only, including any “portfolio company” of such
Purchaser and without giving effect to the proviso in the definition of “Affiliates”) (1) to propose,
negotiate, effect or agree to, the sale, divestiture, license, holding separate, or other disposition or
restriction of any assets or businesses of such Purchaser, its Affiliates, the Company, the OpCo
Acquired Assets or the PropCo Acquired Assets; (2) to litigate or contest any administrative or
judicial action or proceeding or any decree, judgment, injunction or other Order, whether
temporary, preliminary or permanent; or (3) to make any payments to any Governmental Bodies
in connection with any antitrust notifications other than any antitrust filing fees.

                (c)     The Parties commit to instruct their respective counsel to cooperate with
each other and use commercially reasonable efforts to facilitate and expedite the identification and
resolution of any issues arising under the HSR Act or such Foreign Competition Laws at the
earliest practicable dates. Such commercially reasonable efforts and cooperation include counsel’s
undertaking (i) to keep each other appropriately informed of communications from and to
personnel of the reviewing Governmental Bodies and (ii) to confer with each other regarding
appropriate contacts with and response to personnel of such Governmental Bodies and the content
of any such contacts or presentations. Neither the Company nor Purchasers will participate in any
meeting or discussion with any Governmental Body with respect of any such filings, applications,
investigation or other inquiry without giving the other Parties prior notice of the meeting or
discussion and, to the extent permitted by the relevant Governmental Body, the opportunity to
attend and participate in such meeting or discussion (which, at the request of any Purchaser or the
Company, will be limited to outside antitrust counsel only). Each Party will have the right to review
(subject to appropriate redactions for confidentiality and attorney-client privilege concerns) and
approve the content of any presentations, white papers or other written materials to be submitted
by the other Parties to any Governmental Body in advance of any such submission.

                     Commercially Reasonable Efforts; Cooperation.

               (a)     Subject to the other terms of this Agreement, including any provisions with
an express different standard regarding actions to be taken hereunder, each Party shall, and shall
cause its Advisors to, use its commercially reasonable efforts to perform its obligations hereunder

                                                   71
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 79 of 150




and to take, or cause to be taken, and do, or cause to be done, all things necessary, proper or
advisable to cause the transactions contemplated herein to be effected as soon as practicable, but
in any event on or prior to the Outside Date, in accordance with the terms hereof and to cooperate
with each other Party and its Advisors in connection with any step required to be taken as a part
of its obligations hereunder. The “commercially reasonable efforts” of any Party will not require
the Company, OpCo Purchaser, PropCo Purchaser or any of their respective Subsidiaries,
Affiliates or Advisors to expend any money (other than de minimis amounts) to remedy any breach
of any representation or warranty, to commence any Action, to waive or surrender any right, to
modify any Contract or to waive or forego any right, remedy or condition hereunder.

                 (b)     Prior to the Closing, Sellers will, and will cause the Acquired Subsidiaries
to, terminate any all Liabilities owing to any Acquired Subsidiary from any Seller or to any Seller
from any Acquired Subsidiary, in each case, that OpCo Purchaser requests that they so terminate,
in each case without Liability to any Seller, any Non-Debtor Subsidiary, OpCo Purchaser, or any
of its Affiliates (including any Acquired Subsidiaries). [Following the Closing, OpCo Purchaser
will cause the India Subsidiaries to write off, cancel, or otherwise terminate for no consideration
any Liabilities owing from any Sellers to the India Subsidiaries including, for the avoidance of
doubt, consenting to the cancellation of any such Liabilities for no recovery notwithstanding any
entitlement such Liabilities may otherwise be entitled to in connection with any purported status
as administrative claims against the Seller.]

                (c)    The obligations of the Company pursuant to this Agreement, including this
Section 6.8, shall be subject to any Orders entered in the Bankruptcy Case (including, for the
avoidance of doubt, any Orders entered in connection with the Sellers’ debtor-in-possession
financing), or approvals or authorizations granted or required, by or under the Bankruptcy Court
or the Bankruptcy Code (including in connection with the Bankruptcy Case), , and each of Sellers’
obligations as a debtor-in-possession to comply with the Sale Order, the Confirmation Order, and
any other Order of the Bankruptcy Court.

                 (d)     From the date hereof until the earlier of the OpCo Closing and the valid
termination of this Agreement, OpCo Purchaser and Sellers shall cooperate in good faith to prepare
and finalize the terms of the RemainCo TSA, including the pricing therein, which shall be
consistent with the pricing set forth in the Transition Services Agreement. From the date hereof
until the earlier of the OpCo Closing and the valid termination of this Agreement, OpCo Purchaser
and PropCo Purchaser shall cooperate in good faith to finalize the terms of the master lease
agreement; if such master lease agreement is in form and substance acceptable to OpCo Purchaser
and PropCo Purchaser, each Purchaser shall so state in a written notice delivered to the other
Purchase and such form shall be the “Master Lease Agreement”. From the date hereof until the
earlier of the OpCo Closing and the valid termination of this Agreement, OpCo Purchaser and
PropCo Purchaser shall cooperate in good faith to finalize the terms of the distribution centers
lease agreement; if such distribution centers lease agreement is in form and substance acceptable
to OpCo Purchaser and PropCo Purchaser, each Purchaser shall so state in a written notice
delivered to the other Purchase and such form shall be the “Distribution Centers Lease
Agreement”.

               Notices and Consents. As promptly as practicable following the date hereof, Sellers
will give, or will cause to be given, any notices to third parties, and will use their respective

                                                 72
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 80 of 150




commercially reasonable efforts to obtain any third party consents or sublicenses, in each case,
that may be triggered by or required in connection with the transactions contemplated hereby,
including the assumption by Sellers, and the assignment to OpCo Purchaser or its Designee, of the
OpCo Assigned Contracts.

                Further Assurances. From time to time, as and when requested by any Party and at
such requesting Party’s expense, any other Party will execute and deliver, or cause to be executed
and delivered, all such documents and instruments (including any agreement, arrangement or other
instrument as shall be required under Law or as otherwise reasonably necessary and customary for
a jurisdiction in order to or in connection with the transfer of the equity of the Acquired
Subsidiaries or any OpCo Acquired Assets in jurisdictions outside of the United States; provided
that no such agreement, arrangement or other instrument shall expand the representations and
warranties or covenants of any Seller herein, or rights or remedies of any Purchaser with respect
thereto) and will take, or cause to be taken, all such further or other actions as may be reasonably
necessary or desirable to evidence and effectuate the transactions contemplated by this Agreement
and the transfer of title to the Acquired Assets to a Purchaser or its Designee(s) in accordance with
the terms of the Agreement.

                Insurance Matters. Each Purchaser acknowledges that, upon (i) the OpCo Closing,
all nontransferable insurance coverage provided in relation to Sellers and the OpCo Acquired
Assets that is maintained by any Seller or its Affiliates (whether such policies are maintained with
third party insurers or with such Seller or its Affiliates) shall cease to provide any coverage to
OpCo Purchaser and the OpCo Acquired Assets and no further coverage shall be available to OpCo
Purchaser or the OpCo Acquired Assets under any such policies and (ii) the PropCo Closing, all
nontransferable insurance coverage provided in relation to Sellers and the PropCo Acquired Assets
that is maintained by any Seller or its Affiliates (whether such policies are maintained with third
party insurers or with such Seller or its Affiliates) shall cease to provide any coverage to PropCo
Purchaser and the PropCo Acquired Assets and no further coverage shall be available to PropCo
Purchaser or the PropCo Acquired Assets under any such policies; provided, however, that the
applicable Purchaser shall have the right to make claims and the right to proceeds with respect to
any matter related to the Assumed Liabilities under any insurance policies for occurrence-based
claims pertaining to, arising out of and inuring to the benefit of any Seller for all periods prior to
the applicable Closing, and Seller shall seek the maximum recovery or allow such Purchaser to
seek recovery under such insurance policies, in each case, at such Purchaser’s sole cost and
expense (including any deductibles, self-insured retentions or other out-of-pocket expenses
incurred in connection therewith), and Seller shall cooperate with a Purchaser if it seeks recovery,
with respect to such matters and shall remit any insurance proceeds actually obtained therefrom
(net of such Seller’s reasonable and documented costs and expenses of seeking such recovery, to
the extent not otherwise paid or reimbursed by such Purchaser) to such Purchaser or its Designee.

              Receipt of Misdirected Assets; Wrong Pockets. From and after the OpCo Closing
or the PropCo Closing, as applicable, if:

                (a)    any Seller or any of its respective Affiliates receives any right, property or
asset that is an OpCo Acquired Asset or PropCo Acquired Asset, as applicable, the applicable
Seller shall promptly transfer or cause such of its Affiliates to transfer such right, property or asset
(and shall promptly endorse and deliver any such asset that is received in the form of cash, checks

                                                  73
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 81 of 150




or other documents) to OpCo Purchaser or PropCo Purchaser, as applicable, and such asset will be
deemed the property of such applicable Purchaser, held in trust by such Seller for such Purchaser
until so transferred. From and after the PropCo Closing, if a Purchaser or its Designee(s) receives
any right, property or asset that is an Excluded Asset, such Purchaser shall promptly transfer or
cause such of its Affiliates to transfer such asset (and shall promptly endorse and deliver any such
right, property or asset that is received in the form of cash, checks, or other documents) to the
Company, and such asset will be deemed the property of the Company held in trust by such
Purchaser for the Company until so transferred.

                (b)     OpCo Purchaser or any of its respective Affiliates receives any right,
property or asset that is an PropCo Acquired Asset, or if PropCo Purchaser or any of its respective
Affiliates receives any right, property or asset that is an OpCo Acquired Asset, OpCo Purchaser
or PropCo Purchaser, as applicable (the “Transferring Purchaser”), shall promptly transfer or cause
such of its Affiliates to transfer such right, property or asset (and shall promptly endorse and
deliver any such asset that is received in the form of cash, checks or other documents) to OpCo
Purchaser or PropCo Purchaser, as applicable (the “Transferee Purchaser”), and such asset will be
deemed the property of such Transferee Purchaser, held in trust by such Transferring Purchaser
for such Transferee Purchaser until so transferred.

                     [Reserved].

                     Third Party Credit Support Obligations.

               (a)     OpCo Purchaser recognizes that Sellers or certain of their lenders have
provided the letters of credit set forth on Schedule 6.15 (collectively, the “Support Obligations”)
as support to or on behalf of Sellers, which Support Obligations have been drawn. For so long as
the Support Obligations are outstanding, OpCo Purchaser shall indemnify, defend and hold
harmless Sellers from and against any and all losses incurred by Sellers in connection with the
Support Obligations, except to the extent due to the breach, gross negligence or willful misconduct
of Sellers.

                (b)    Sellers shall, prior to the closing of the Bankruptcy Case, (i) maintain the
effectiveness of each letter of credit, surety bond or similar obligation of the Company and its
Subsidiaries from and after the OpCo Closing Date until it is released by the secured party, (ii) not
amend or modify such letter of credit, surety bond or similar obligation of the Company and its
Subsidiaries in a manner adverse to OpCo Purchaser and (iii) not let any such letter of credit, surety
bond or similar obligation of the Company and its Subsidiaries lapse or terminate without the prior
written consent of OpCo Purchaser.

                Directors’ and Officers’ Indemnification. Subject to Section 1.1(m), following the
OpCo Closing until the six (6) year anniversary thereof, OpCo Purchaser shall cause the Acquired
Subsidiaries not to amend, repeal or otherwise modify the Acquired Subsidiaries’ constitutive
documents as in effect at the OpCo Closing, in any manner that would adversely affect the
indemnification and exculpation rights thereunder of individuals who are or were directors or
officers of the Acquired Subsidiaries with respect to periods prior to the OpCo Closing. OpCo
Purchaser shall not take any action to cancel or otherwise reduce coverage under any “tail”
insurance policies purchased by the Acquired Subsidiaries prior to the Closing; provided that no


                                                    74
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 82 of 150




payments shall be required of the Acquired Subsidiaries or OpCo Purchaser’s Purchaser Group
with respect to such policies after the OpCo Closing.

                     Financing Matters.

                (a)     Prior to the OpCo Closing, the Company shall use its commercially
reasonable efforts to, and cause its Subsidiaries and their respective officers and employees to,
provide to OpCo Purchaser, such cooperation as is reasonably requested by OpCo Purchaser in
connection with the Debt Financing and the OpCo Term Loan B Credit Agreement (provided that
such cooperation does not unreasonably interfere with the ongoing operations of the Company and
its Subsidiaries), including using commercially reasonable efforts in:

                   (i)     assisting, to the extent consistent with customary practice, in
preparation for and participating in marketing efforts for the Debt Financing and the loans under
the OpCo Term Loan B Credit Agreement (including participating in a reasonable number of
meetings and calls, presentations, due diligence sessions (including accounting due diligence
sessions) and sessions with rating agencies, in each case, at reasonable times and upon reasonable
advance notice), and assisting OpCo Purchaser in obtaining ratings in connection therewith;

                    (ii)   timely providing historical financial data and other customary
information regarding the OpCo Acquired Assets, OpCo Assumed Liabilities or otherwise, in each
case, that is consistent with customary practice and reasonably necessary with respect to the
conditions under [“Conditions Precedent to Initial Borrowings”] in the Debt Commitment Letters
or with respect to the conditions under the OpCo Term Loan B Credit Agreement]; provided that
Sellers and their Subsidiaries shall not be required to prepare any pro forma financial information
or pro forma financial statements, which preparation shall be the sole responsibility of OpCo
Purchaser;

                    (iii)   reasonably cooperating, to the extent consistent with customary
practice, with the due diligence of any Debt Financing Source and any agent, arranger, bookrunner
or lender with respect to the OpCo Term Loan B Credit Agreement;

                   (iv)    providing OpCo Purchaser, the Debt Financing Sources and any agent,
arranger, bookrunner or lender with respect to the OpCo Term Loan B Credit Agreement with
reasonable assistance, to the extent consistent with customary practice, in the preparation of (A)
materials for rating agency presentations and (B) bank information memoranda, lender
presentations, investor presentations and similar documents for use in connection with the Debt
Financing and the syndication of the loans under the OpCo Term Loan B Credit Agreement,
including reviewing and commenting on OpCo Purchaser’s draft of a business description to be
included in marketing materials;

                   (v)    (i) causing its independent auditors to provide, consistent with
customary practice, reasonable assistance to OpCo Purchaser, including in connection with OpCo
Purchaser’s preparation of pro forma financial statements and information, and (ii) providing
customary information to assist OpCo Purchaser in connection with the preparation of any pro
forma financial information and pro forma financial statements of the Company and its
Subsidiaries; provided that Sellers and their Subsidiaries shall not be required to prepare any pro


                                                75
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 83 of 150




forma financial information or pro forma financial statements, which preparation shall be the sole
responsibility of OpCo Purchaser;

                    (vi)    executing and delivering as of (but not prior to) the OpCo Closing any
credit agreements, pledge and security documents, other customary definitive financing
documents, or other customary certificates or customary documents as may be reasonably
requested by OpCo Purchaser (including borrowing base certificates and customary certificates of
the chief financial officer (or other executive officer), in each case, by an officer of the Company
who will be an officer of OpCo Purchaser or one of its Affiliates after giving effect to the OpCo
Closing with respect to solvency matters in the forms set forth as exhibits to the Debt Commitment
Letters and the OpCo Term Loan B Credit Agreement) and otherwise reasonably facilitate the
pledging of collateral (including the delivery of all stock or other certificates intended to constitute
collateral) (it being understood that such documents (A) will not take effect prior to the OpCo
Closing and (B) shall not be required to be executed by any officer of the Company or any of its
Subsidiaries unless such officer will be an officer of OpCo Purchaser or one of its Affiliates after
giving effect to the OpCo Closing);

                   (vii) providing customary authorization letters to the Debt Financing Sources
and any agent, arranger, bookrunner or lenders under the OpCo Term Loan B Credit Agreement
authorizing the distribution of information to actual or prospective lenders, subject to customary
confidentiality provisions, and containing a customary representations to the Debt Financing
Sources and such arrangers and lenders under the OpCo Term Loan B Credit Agreement, including
that the public side versions of such documents do not include material non-public information
about the Company or the Subsidiaries or their securities and the accuracy of the information
contained in the disclosure and marketing materials related to the Debt Financing or the loans
under the OpCo Term Loan B Credit Agreement;

                   (viii) prior to or at, and conditioned upon, the occurrence of the OpCo
Closing, arranging for customary payoff letters, lien terminations and instruments of discharge
providing for the payoff, discharge and termination on the OpCo Closing Date of all indebtedness
contemplated by the Debt Commitment Letter and the OpCo Term Loan B Credit Agreement to
be paid off, discharged and terminated on the OpCo Closing Date, in each case, to the extent such
payoff and lien releases are not effected automatically pursuant to the Sale Order;

                   (ix)   providing reasonable assistance, to the extent consistent with customary
practice, in connection with (A) OpCo Purchaser’s financing sources’ (including the Debt
Financing Sources’) evaluation of the Company’s and its Subsidiaries’ current assets, cash
management and accounting systems, policies and procedures relating thereto for the purposes of
establishing collateral arrangements as of the OpCo Closing, (B) collateral audits, field
examinations, appraisals and due diligence examinations and (C) the establishment of bank and
other accounts and blocked account agreements and lock box arrangements to the extent necessary
in connection with the Debt Financing or the or OpCo Term Loan B Credit Agreement (it being
understood and agreed that the Company shall not be required to establish any such accounts or
enter into blocked account agreements or lock box arrangements prior to the OpCo Closing);




                                                  76
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 84 of 150




                  (x)     filing all reports on Form 10-K, Form 10-Q and Form 8-K and all other
documents, in each case, required to be filed with the SEC pursuant to the Exchange Act prior to
the OpCo Closing Date in accordance with the time periods required by the Exchange Act; and

                   (xi)    providing at least six (6) Business Days prior to the OpCo Closing all
documentation and other information about the Company and its Subsidiaries as is reasonably
required under applicable “know your customer” and anti-money laundering rules and regulations
including the USA PATRIOT Act and a beneficial ownership certificate for any entity that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation (31 C.F.R §
1010.230), in each case to the extent requested in writing at least ten (10) days in advance of the
OpCo Closing;

provided that in no event shall the Company be required to furnish any pro forma financial
information and neither the Company nor any of its subsidiaries shall be required to pay any
commitment or other similar fee prior to the OpCo Closing (and in any event shall only be required
to pay any such fees to the extent expressly provided in this Agreement), provide any security prior
to the OpCo Closing, or (except as set forth in Section 10.2 hereof with respect to fees, costs and
expenses incurred by the Sellers (including their Advisors)) incur any other Liability in connection
with the Financing prior to the OpCo Closing (other than in connection with customary
representation letters and authorization letters referred to above); provided further that (i) none of
the Company or any of its Subsidiaries, or any Persons who are directors of the Company or any
of its Subsidiaries at any time prior to the OpCo Closing shall be required to pass resolutions or
consents to approve or authorize the execution of the Financing, in each case that shall be effective
prior to the OpCo Closing, (ii) no employees of the Company or any of its Subsidiaries shall be
required to take any action in their individual capacity in connection with the foregoing
cooperation or that would subject them to any Liability, (iii) none of the Company or any of its
Subsidiaries shall be required to (A) take any action that conflicts with or violates any
organizational documents of the Company or its Subsidiaries or any law or Order, or that would
result in a breach of or default under, prior to the OpCo Closing, any material Contract if such
action would reasonably be expected to have a material adverse effect on the Company and its
Subsidiaries; or (B) provide access to or disclose information that the Company reasonably
determines could jeopardize any attorney client privilege of, or conflict with any confidentiality
agreements (not created in contemplation hereof) applicable to, the Company or any of its
Subsidiaries, and (iv) the execution of any documentation executed by the Company or its
Subsidiaries in connection with the Financing (other than in connection with customary
representation letters and authorization letters referred to above); and provided further that OpCo
Purchaser shall indemnify and hold harmless the Seller Parties for and against any claims,
liabilities, losses, damages, costs, expenses (including reasonable legal fees and expenses),
judgments, inquiries and fines actually suffered or incurred by them in connection with any Action
involving them arising out of or relating to the arrangement of the Financing, any action taken by
them at the request of OpCo Purchaser pursuant to this Section 6.17(a) and any information
utilized in connection therewith (other than information provided in writing by the Company or its
Subsidiaries specifically for use in connection therewith); provided, that such indemnity shall not
extend to any claims, liabilities, losses, damages, costs, expenses, judgments, inquiries and fines
to the extent arising out of (x) the gross negligence, bad faith or willful misconduct of the Seller
Parties or (y) any claims, liabilities, losses, damages, costs, expenses, judgments, inquiries or fines
arising out of, related to, or in connection with any Action brought by any creditor of the Company

                                                  77
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 85 of 150




in the Chapter 11 Cases. Any information provided to Debt Financing Sources pursuant to this
Section 6.17 shall be used by Debt Financing Sources in accordance with the confidentiality
provisions set forth in the Debt Commitment Letters (it being understood and agreed that the
information provided pursuant to this Section 6.17 may be provided to potential lenders in
connection with the Debt Financing who have agreed to keep such information confidential,
including pursuant to a customary confidentiality undertaking contained in marketing materials
for the Debt Financing, a customary “click through” confidentiality undertaking or otherwise).
Sellers hereby consent to the use of their logos in connection with the Debt Financing and the
syndication of the loans under the OpCo Term Loan B Credit Agreement; provided that such logos
shall be used in a manner that is not intended to or reasonably likely to harm, disparage or
otherwise adversely affect Sellers or any of their respective Subsidiaries.

                 (b)     OpCo Purchaser shall, and shall cause each of its Affiliates to, use its
commercially reasonable efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things reasonably necessary, proper or advisable to obtain, and to obtain the proceeds of,
the Financing on the terms and conditions described in the Commitment Letters (including any
market “flex” provisions applicable thereto) and cause the “Closing Date” under the OpCo Term
Loan B Credit Agreement to occur (including by providing the deliverables specified in
Section 2.5(b)(ii) of this Agreement), including using commercially reasonable efforts to
(i) maintain in effect and comply with the Commitment Letters and negotiate on a timely basis and
enter into definitive agreements with respect to the Financing and the OpCo Term Loan B Credit
Agreement substantially consistent with the terms and conditions contained in the Commitment
Letters or OpCo Term Loan B Credit Agreement, as applicable, (ii) satisfy on a timely basis all
conditions in such definitive agreements including the payment of any fees and expenses required
to be paid as a condition to such Financing, other than the payment of any commitment,
engagement or other fees, expenses or other costs to be borne by Sellers as expressly provided
herein pursuant to Section 10.2, (iii) consummate the Financing at the OpCo Closing, including
using its commercially reasonable efforts (which shall include taking all commercially reasonable
actions within its control) to cause the Investors, the Debt Financing Sources, and the other Persons
committing to fund the Financing to fund the Financing at the OpCo Closing, (iv) enforce its rights
and remedies under the Commitment Letters and the definitive agreements related to the
Financing, and (v) comply with its covenants and other obligations under the Commitment Letters
and the definitive agreements relating to the Financing. Upon the Company’s request, OpCo
Purchaser shall keep the Company informed on a reasonable basis and in reasonable detail of the
status of its efforts to arrange the Financing (including, upon the Company’s request, providing
the Company with copies of all definitive agreements and other documents (including drafts posted
to lenders) relating to the Financing). OpCo Purchaser shall not take or refrain from taking, directly
or indirectly, any action that would reasonably be expected to result in a failure of any of the
conditions contained in the Commitment Letters related to the Financing. OpCo Purchaser shall
give the Company prompt written notice of any (A) actual or alleged (in writing) breach, default,
termination or repudiation by any party to the Commitment Letters or any definitive document
related to the Financing of which OpCo Purchaser has become aware, (B) material dispute or
disagreement between or among any parties to any Commitment Letter or any definitive document
related to the Financing of which it has become aware or (C) the occurrence of an event or
development of which it has become aware that could reasonably be expected to adversely impact
the ability of OpCo Purchaser to obtain the Required Amount of the Financing contemplated by
the Commitment Letters on the terms and conditions, in the manner or from the sources

                                                 78
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 86 of 150




contemplated by any Commitment Letter or the definitive documents related to the Financing (or
if at any time for any other reason OpCo Purchaser believes that it will not be able to obtain the
Required Amount of the Financing contemplated by the Commitment Letters on the terms and
conditions, in the manner or from the sources contemplated by any Commitment Letter or the
definitive documents related to the Financing). As soon as reasonably practicable, OpCo Purchaser
shall provide any information reasonably requested by the Company relating to any circumstance
referred to in the immediately preceding sentence. In the event that the Required Amount of the
Financing becomes unavailable on the terms and conditions (including any applicable market
“flex” provisions) contemplated by the Commitment Letters, or if OpCo Purchaser becomes aware
of any event or circumstance that could reasonably be expected to make the Required Amount of
the Financing on the terms and conditions (including any applicable market “flex” provisions)
contemplated by the Commitment Letters or the loans contemplated by the OpCo Term Loan B
Credit Agreement unavailable on the terms and conditions contemplated by the OpCo Term Loan
B Credit Agreement, OpCo Purchaser shall, regardless of the reason therefor, as promptly as
reasonably practicable following the occurrence of such event (and, in any event, prior to the
Outside Date) (x) use its commercially reasonable efforts to obtain alternative financing (in an
amount sufficient to pay the OpCo-Company Closing Date Payment) on terms not less favorable,
taken as a whole, to OpCo Purchaser from other sources and which do not include conditions to
the consummation of such alternative financing that are more onerous than the conditions set forth
in the Commitment Letters (with respect to the Financing) or the OpCo Term Loan B Credit
Agreement (with respect to the loans thereunder), as applicable, and (y) promptly notify the
Company in writing of such unavailability and the reason therefor. For purposes of this Agreement,
references to the Financing will include the financing contemplated by the Commitment Letters as
expressly permitted to be amended, modified or replaced by this Section 6.17(b) or
Section 6.17(a), and references to the Commitment Letters will include such documents as
permitted to be amended, modified or replaced by this Section 6.17(b) or Section 6.17(a).
Notwithstanding anything to the contrary herein, nothing contained in this Section 6.16 shall
require, and in no event shall the commercially reasonable efforts of OpCo Purchaser be deemed
or construed to require, OpCo Purchaser to seek the Equity Financing from any source other than
the counterparties to, or in any amount in excess of those contemplated by the Equity Commitment
Letters, the Debt Commitment Letters (including any market “flex” provisions contained therein)
or the OpCo Term Loan B Credit Agreement or that are required to be funded prior to the OpCo
Closing. OpCo Purchaser shall deliver to the Company complete copies of all contracts or other
arrangements (including any redacted fee letters) pursuant to which any such alternative source
shall have committed to provide any portion of the Financing or the loans under the OpCo Term
Loan B Credit Agreement.

                (c)      Notwithstanding anything to the contrary in this Agreement, OpCo
Purchaser shall not, without the prior written consent of the Company, (i) amend, replace,
supplement, waive or otherwise modify, any of the conditions or contingencies to funding
contained in the Commitment Letters or the OpCo Term Loan B Credit Agreement or any other
provision thereof or remedies thereunder (or any definitive agreements related thereto), in each
case to the extent such amendment, replacement, supplement, waiver or modification would
reasonably be expected to adversely affect the ability of OpCo Purchaser to enforce its rights
against other parties to the Commitment Letters or to timely consummate the transactions
contemplated by this Agreement (including by making any of the conditions therein materially
less likely to be satisfied or by delaying the Closing), (ii) undertake any merger, acquisition, joint

                                                 79
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 87 of 150




venture, disposition, lease, contract or debt or equity financing that would reasonably be expected
to impair, delay or prevent consummation of the Financing contemplated by the Commitment
Letters or any alternative financing contemplated by any new debt commitment letters, or (iii)
amend or alter, or agree to amend or alter, the Commitment Letters (or any definitive agreements
related thereto) in any manner that would (x) provide for additional (or adversely modify any
existing) conditions precedent to the funding of the Required Amount of the Financing, (y) reduce
(or would reasonably be expected to have the effect of reducing) the aggregate amount of the
Financing below the Required Amount (including by increasing the amount of fees to be paid or
original issue discount), or (z) otherwise reasonably be expected to prevent, impair or materially
delay the consummation of the Financing, of the deemed funding of the loans under the OpCo
Term Loan B Credit Agreement, or of the transactions contemplated hereby and thereby; provided
that OpCo Purchaser shall have the right from time to time to amend, replace, supplement or
otherwise modify, or waive any of its rights under, the Debt Financing or the OpCo Term Loan B
Credit Agreement in any manner not prohibited by this sentence so long as copies of any such
amendment, replacement, supplement, waiver or other modification are provided promptly to the
Company (and in any event within two (2) Business Days of execution or receipt thereof by OpCo
Purchaser).

               Title Insurance Policies. Sellers shall cooperate reasonably with Purchasers in
Purchasers’ efforts to obtain any commitments, reports or policies of title insurance with respect
to any Acquired Owned Real Property or Acquired Leased Real Property, including by providing
affidavits and other similar instruments reasonably required by the applicable title insurance
companies in connection therewith.

                Confidentiality. The Confidentiality Agreement shall automatically terminate in
connection with the applicable Closing without further action by any Party thereto. Following the
applicable Closing, each Seller shall, and shall cause the other Seller Parties, to, (a) maintain the
confidentiality of, (b) not use, and (c) not divulge to any Person, any confidential, non-public or
proprietary information included in the Acquired Assets or otherwise relating to the business of
the Company and its Subsidiaries (“Confidential Information”), except to the extent necessary in
connection with the wind-down of the Debtors’ estates and the closing of the Bankruptcy Cases or
with the prior written consent of OpCo Purchaser, or as may be required by applicable Law or
Order; provided that such Seller Parties shall not be subject to such obligation of confidentiality
for Confidential Information that is or becomes generally available to the public without breach of
this Agreement by such Seller Party. If any Seller Party shall be required by applicable Law to
divulge any Confidential Information, such Seller Party shall provide OpCo Purchaser with prompt
written notice of each such request so that OpCo Purchaser may, at OpCo Purchaser’s sole
expense, seek an appropriate protective order or other appropriate remedy, and such Seller Party
shall reasonably cooperate with OpCo Purchaser to obtain a protective order or other remedy;
provided that, in the event that a protective order or other remedy is not obtained, such Seller Party
shall furnish only that portion of such Confidential Information which, in the opinion of its counsel,
such Seller Party is legally compelled to disclose and shall exercise its commercially reasonable
efforts to obtain reliable assurance that confidential treatment will be accorded any such
Confidential Information so disclosed.

              Specified Subsidiary. Notwithstanding anything to the contrary herein, OpCo
Purchaser may elect, by giving written notice of such election to the Company, to acquire (directly

                                                 80
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 88 of 150




or indirectly through its Designee(s)) either (i) the equity of the Specified Subsidiary, by causing
the Specified Subsidiary to be treated as an Acquired Subsidiary or (ii) such assets of the Specified
Subsidiary as OpCo Purchaser may specify in such written notice, in each case, at the OpCo
Closing as part of the consideration for OpCo Purchaser making the payments contemplated by
Section 2.5(a)(i). The Sellers shall reasonably cooperate with OpCo Purchaser to identify all assets
of the Specified Subsidiary prior to the OpCo Closing and, in the case of the foregoing clause (ii),
except to the extent prohibited by applicable law, the Sellers shall cause the transfer of the
applicable assets to OpCo Purchaser (or its Designee(s)) at the OpCo Closing, pursuant to
customary transfer documentation.

                     Cooperation with PropCo Trust Matters.

                (a)    The Company shall, and shall cause its officers, directors, and advisors, to
use reasonable best efforts to prepare and file with the SEC a registration statement on Form 10
with respect to the PropCo Trust Interests (the “Registration Statement”) as promptly as reasonably
practicable after the date of this Agreement and prior to the OpCo Closing; provided that the
Company shall not file the Registration Statement without PropCo Purchaser’s prior written
consent (which consent may be via email but shall not be unreasonably withheld, conditioned or
delayed) and without providing the PropCo Purchaser a reasonable opportunity to review and
comment thereon (which comments shall be considered and implemented by the Company in good
faith). The Registration Statement shall comply as to form in all material respects with the rules
and regulations promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under
the Exchange Act. The Company shall promptly notify PropCo Purchaser upon the receipt of any
comments from the SEC or any request from the SEC for amendments or supplements to the
Registration Statement, and shall, as promptly as practicable after receipt thereof, provide PropCo
Purchaser with copies of all correspondence between it and its Representatives, on the one hand,
and the SEC, on the other hand, and all written comments with respect to the Registration
Statement and advise PropCo Purchaser of any oral comments with respect to the Registration
Statement. The Company shall use its reasonable best efforts to respond as promptly as practicable,
and in no event later than [one] day[s] after receiving written consent from PropCo Purchaser as
described below, to any comments from the SEC with respect to the Registration Statement and
shall respond in a manner so as to cause such Registration Statement to be declared effective, as
promptly as practicable; provided however, no amendment or supplement to the Registration
Statement will be made, nor will the Company otherwise respond to any comments from the SEC
with respect to the Registration Statement without PropCo Purchaser’s prior written consent
(which consent may be via email but shall not be unreasonably withheld, conditioned or delayed)
and without providing the PropCo Purchaser a reasonable opportunity to review and comment
thereon (which comments shall be considered and implemented by the Company in good faith).

                 (b)   From the date of this Agreement until the OpCo Closing, the Company its
officers, directors, and advisors shall cooperate with PropCo Purchaser with respect to the
formation of PropCo Trust, including taking all actions to: (i) form PropCo Trust and cause
PropCo Trust to enter into a trust agreement and management agreement on terms acceptable in
all respects to PropCo Purchaser; (ii) engage third-parties as necessary on behalf of PropCo Trust
(including, without limitation, a trustee for and a manager of PropCo Trust) at the request of
PropCo Purchaser; (iii) assist in connection with the build-out of PropCo Trust’s financial,
accounting and leasing systems; (iv) provide historical financial and other information necessary

                                                   81
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 89 of 150




in connection with the financial reporting that will be required for PropCo Trust to comply with
its SEC and contractual reporting obligations; (v) furnish to holders of the PropCo Trust Interests
(or any agent of such holders) copies of all documents in connection with the formation of PropCo
Trust and the Registration Statement, as reasonably requested by such holders; (vi) do all things
reasonably necessary to facilitate PropCo Trust’s compliance with its obligations under that certain
registration rights agreement among the PropCo Trust and holders of the PropCo Trust Interests
and provide any information required in connection therewith; and (vii) provide all such other
cooperation and assistance as reasonably requested by PropCo Purchaser in connection with the
formation of PropCo Trust, the completion of the Registration Statement and ongoing compliance
with the reporting requirements for companies registered under the Exchange Act.

                                              ARTICLE VII

                                  CONDITIONS TO THE CLOSINGS

                Conditions Precedent to the Obligations of Purchasers and Sellers. The respective
obligations of each Party to this Agreement to consummate each of the OpCo Sale or the PropCo
Sale contemplated by this Agreement are subject to the satisfaction (or to the extent permitted by
Law, written waiver by each of Sellers and Purchasers) on or prior to the respective Closing Date,
of each of the following conditions:

                (a)    with respect to the OpCo Sale: (i) the waiting period (and any extension
thereof), or any necessary approval, as applicable, related to such Transaction under the HSR Act
or under the Foreign Competition Laws set forth in Schedule 7.1 shall have been received,
terminated or shall have expired, as applicable, and (ii) there shall not be in effect any voluntary
agreement between Company and OpCo Purchaser, on the one hand, and the Federal Trade
Commission or the Department of Justice, on the other hand, pursuant to which the Company and
OpCo Purchaser have agreed not to consummate the OpCo Sale for any period of time;

              (b)    no court or other Governmental Body has issued, enacted, entered,
promulgated or enforced any Law or Order (that is final and non-appealable and that has not been
vacated, withdrawn or overturned) restraining, enjoining or otherwise prohibiting such
Transaction;

                (c)     the Bankruptcy Court shall have entered the Sale Order, which shall be in
all respects consistent with the terms of this Agreement and otherwise reasonably satisfactory to
the Purchasers, and no Order staying, reversing, modifying or amending the Sale Order shall be in
effect on the applicable Closing Date; and

              (d)     with respect to the PropCo Sale, the Bankruptcy Court shall have entered
the Confirmation Order; provided, that the condition in this Section 7.1(d) shall cease to apply
following January 15, 2021.

                     Conditions Precedent to the Obligations of Purchasers.

             (a)     OpCo Closing. The obligations of OpCo Purchaser to consummate the
OpCo Sale are subject to the satisfaction (or to the extent permitted by Law, written waiver by


                                                     82
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 90 of 150




OpCo Purchaser in its sole discretion), on or prior to the OpCo Closing Date, of each of the
following conditions as they relate to the OpCo Acquired Assets:

                     (i)      Representations and Warranties.

                                   (A)     Each of the representations and warranties made by Sellers
                           in Article III (except for the Fundamental Representations (as defined
                           below) and the representations and warranties set forth in Section 3.20(y))
                           shall be true and correct in all respects as of the date hereof and as of the
                           OpCo Closing Date as though such representations and warranties had been
                           made on and as of the OpCo Closing Date (except that representations and
                           warranties that are made as of a specified date (disregarding, for this
                           purpose, the words “as of the date hereof” in the lead-in to Article III) need
                           be true and correct only as of such date), except where the failure of all such
                           representations and warranties to be true and correct (without giving effect
                           to any limitation as to “materiality”, “material adverse effect”, “Material
                           Adverse Effect” or similar qualifiers contained therein (other than “material
                           weaknesses” in Section 3.5(b) and the word “Material” when used in the
                           instances of the defined terms “Material Contract”, and “Material
                           Supplier”)) has not had a Material Adverse Effect.

                                   (B)     Each of the representations and warranties set forth in
                           Sections 3.1 (Organization and Qualification) (other than the last sentence
                           of Section 3.1(a), the last two sentences of Section 3.1(b), and
                           Section 3.1(c)), 3.2 (Authorization of Agreement), 3.3 (Conflicts;
                           Consents) (solely with respect to clause (i) thereof), 3.4 (Equity Interests of
                           Non-Debtor Subsidiaries) (other than the last three sentences thereof) and
                           3.17 (Brokers) (the “Fundamental Representations”) shall be true and
                           correct in all but de minimis respects as of the date hereof and as of the
                           OpCo Closing Date as though such representations and warranties had been
                           made on and as of the OpCo Closing Date.

                                   (C)      Each of the representations and warranties set forth in
                           Section 3.20(y) (Absence of Certain Changes) shall be true and correct in
                           all respects as of the date hereof and as of the OpCo Closing Date as though
                           such representations and warranties had been made on and as of the OpCo
                           Closing Date.

                   (ii)   Compliance with this Agreement. Sellers shall have performed or
caused to be performed, in all material respects, all of the obligations and covenants to the extent
required by this Agreement to be performed by Sellers by the OpCo Closing.

                  (iii)  Certain Documents. Sellers shall have delivered, or caused to be
delivered, to OpCo Purchaser all of the items set forth in Section 2.4.




                                                     83
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 91 of 150




                   (iv)    Term Loan B Credit Agreement. The OpCo Term Loan B Credit
Agreement shall be in full force and effect and the “Closing Date” thereunder shall have occurred,
or shall occur substantially concurrent with the Closing.

                  (v)    No Material Adverse Effect. Since the date hereof, there shall not have
occurred a Material Adverse Effect.

              (b)     PropCo Closing. The obligations of PropCo Purchaser to consummate the
PropCo Sale are subject to the satisfaction (or to the extent permitted by Law, written waiver by
PropCo Purchaser in its sole discretion), on or prior to the PropCo Closing Date, of each of the
following conditions as they relate to the PropCo Acquired Assets:

                     (i)       Representations and Warranties.

                                   (A)     Each of the representations and warranties made by Sellers
                           in the last sentence of Section 3.1(a), the last two sentences of
                           Section 3.1(b), Sections 3.1(c), 3.3 (other than with respect to clause (i)
                           thereof), 3.6(a), 3.6(b), 3.6(c), 3.8, 3.11 and 3.20, in each case, to the extent
                           such representations and warranties relate to the PropCo Acquired Assets
                           or the PropCo Assumed Liabilities and taking into account the
                           consummation of the OpCo Sale and the effects thereof on such
                           representations and warranties, shall be true and correct in all but de minimis
                           respects as of the date hereof and as of the PropCo Closing Date as though
                           such representations and warranties had been made on and as of the PropCo
                           Closing Date (except that representations and warranties that are made as
                           of a specified date (disregarding, for this purpose, the words “as of the date
                           hereof” in the lead-in to Article III) need be true and correct only as of such
                           date), except where the failure of such representations and warranties to be
                           true and correct (without giving effect to any limitation as to “materiality”,
                           “material adverse effect”, “Material Adverse Effect” or similar qualifiers
                           contained therein, except the word “Material” when used in the instances of
                           the defined terms “Material Contract”, and “Material Supplier”) has not had
                           a Material Adverse Effect;

                                  (B)     Each of the representations and warranties set forth in
                           Sections 3.1 (Organization and Qualification) (other than the last two
                           sentences of Section 3.1(a) and the last two sentences of Section 3.1(b)), 3.2
                           (Authorization of Agreement) and 3.17 (Brokers), in each case, to the extent
                           such representations and warranties relate to the PropCo Acquired Assets
                           or the PropCo Assumed Liabilities and taking into account the
                           consummation of the OpCo Sale and the effects thereof on such
                           representations and warranties, shall be true and correct (except for any de
                           minimis inaccuracy therein) as of the date hereof and as of the PropCo
                           Closing Date as though such representations and warranties had been made
                           on and as of the PropCo Closing Date;




                                                      84
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 92 of 150




                   (ii)   Compliance with this Agreement. Sellers shall have performed or
caused to be performed, in all material respects, all of the obligations and covenants to the extent
required by this Agreement to be performed by Sellers by the PropCo Closing, in each case, to the
extent such obligations and covenants relate to the PropCo Acquired Assets or the PropCo
Assumed Liabilities and taking into account the consummation of the OpCo Sale and the effects
thereof on such obligations and covenants; and

                   (iii) Certain Documents. Sellers shall have delivered, or caused to be
delivered, to PropCo Purchaser all of the items set forth in Section 2.7.

                        (iv)   OpCo Closing. The OpCo Closing shall have occurred.

                  (v)     Master Leases. Each of the Master Lease Agreement and the
Distribution Centers Lease Agreement shall be in full force and effect.

                  (vi)   PropCo Pre-Closing Reorganization. The PropCo Pre-Closing
Reorganization shall have occurred in accordance with Schedule I.

                  (vii) PropCo Trust. The Company shall have filed the Registration Statement
in accordance with Section 6.21 and received initial comments on the Registration Statement from
the SEC which are in substance reasonably satisfactory to PropCo Purchaser.

Notwithstanding anything to the contrary set forth in this Agreement, each Purchaser
acknowledges and agrees that, except as set forth in in Sections 7.2(a)(iv) and (a)(v), obtaining or
funding of any debt financing is not a condition to the obligation of such Purchaser to consummate
the transactions contemplated by this Agreement.

                     Conditions Precedent to the Obligations of the Company and Sellers.

                (a)     OpCo Sale. The obligations of the Company and Sellers to consummate the
OpCo Sale are subject to the satisfaction (or to the extent permitted by Law, written waiver by
Sellers in their sole discretion), on or prior to the OpCo Closing Date, of each of the following
conditions as they relate to the OpCo Acquired Assets:

                    (i)    Representations and Warranties. The representations and warranties
made by the OpCo Purchaser in Article IV shall be true and correct in all respects, as of the date
hereof and as of the OpCo Closing Date, as though such representations and warranties had been
made on and as of the OpCo Closing Date (except that representations and warranties that are
made as of a specified date (disregarding, for this purpose, the words “as of the date hereof” in
the lead-in to Article IV) need be true and correct only as of such date), except where the failure
of such representations or warranties to be so true and correct (without giving effect to any
limitation as to “materiality”, “material adverse effect”, “Material Adverse Effect” or similar
qualifiers contained therein) has not had, and would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on OpCo Purchaser’s ability to
consummate the OpCo Sale;

                  (ii)   Compliance with this Agreement. OpCo Purchaser shall have
performed or caused to be performed, in all material respects, all of the obligations and covenants

                                                    85
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 93 of 150




required by this Agreement to the extent to be performed by OpCo Purchaser by the OpCo Closing;
and

                   (iii)    Certain Documents. OpCo Purchaser shall have delivered, or caused to
be delivered, to Sellers all of the items set forth in Section 2.5.

                (b)      PropCo Sale. The obligations of Sellers to consummate the PropCo Sale are
subject to the satisfaction (or to the extent permitted by Law, written waiver by Sellers in their sole
discretion), on or prior to the PropCo Closing Date, of each of the following conditions as they
relate to the PropCo Acquired Assets:

                   (i)     Representations and Warranties. The representations and warranties
made by PropCo Purchaser in Article IV shall be true and correct in all respects, as of the date
hereof and as of the PropCo Closing Date, as though such representations and warranties had been
made as of the PropCo Closing Date (except that representations and warranties that are made as
of a specified date (disregarding, for this purpose, the words “as of the date hereof” in the lead-in
to Article IV) need be true and correct only as of such date), except where the failure of such
representations or warranties to be so true and correct (without giving effect to any limitation as
to “materiality”, “material adverse effect”, “Material Adverse Effect” or similar qualifiers
contained therein) has not had, and would not reasonably be expected to have, individually or in
the aggregate, a material adverse effect on PropCo Purchaser’s ability to consummate the PropCo
Sale;

                  (ii)   Compliance with this Agreement. PropCo Purchaser shall have
performed or caused to be performed, in all material respects, all of the obligations and covenants
required by this Agreement to the extent to be performed by PropCo Purchaser by the PropCo
Closing; and

                    (iii)   Certain Documents. PropCo Purchaser shall have delivered, or caused
to be delivered, to Sellers all of the items set forth in Section 2.8.

                Waiver of Conditions. Upon the occurrence of the (i) OpCo Closing, any condition
set forth in Section 7.1, 7.2(a), or 7.3(a) that was not satisfied as of the OpCo Closing will be
deemed to have been waived for all purposes by the Party having the benefit of such condition as
of and after the OpCo Closing and (ii) PropCo Closing, any condition set forth in Section 7.1,
7.2(b), or 7.3(b) that was not satisfied as of the PropCo Closing will be deemed to have been
waived for all purposes by the Party having the benefit of such condition as of and after the PropCo
Closing.

                                            ARTICLE VIII

                                           TERMINATION

               Termination of Agreement. This Agreement may be terminated only in accordance
with this Section 8.1. This Agreement may be terminated at any time prior to the applicable
Closing:

                     (a)   by the mutual written consent of the Company and Purchasers;

                                                  86
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 94 of 150




               (b)     by written notice of any Purchaser or the Company, upon the issuance by
any Governmental Body of an Order restraining, enjoining, or otherwise prohibiting the
consummation of the transactions contemplated by this Agreement or declaring unlawful the
transactions contemplated by this Agreement, and such Order having become final, binding and
non-appealable; provided that no termination may be made by a Party (or, in the case of the
Company, any other Seller) under this Section 8.1(b) if the issuance of such Order was caused by
the breach of such Party (or, in the case of the Company, any other Seller) with respect to any
obligation of such Party under this Agreement;

                (c)     by written notice of OpCo Purchaser or the Company, if the OpCo Closing
shall not have occurred on or before November 20, 2020 (the “OpCo Outside Date”); provided
that if on the OpCo Outside Date any of the conditions set forth in Sections 7.1(a) or 7.1(b) (to the
extent relating to matters set forth in Section 7.1(a)) have not been satisfied but all other conditions
set forth in Sections 7.2(a), and 7.3(a) shall have been satisfied or waived (other than those
conditions that by their nature are to be satisfied at the OpCo Closing, but provided that such
conditions shall then be capable of being satisfied if the OpCo Closing were to take place on such
date), then the OpCo Outside Date shall be automatically extended to February 20, 2021 and such
date shall become the OpCo Outside Date for purposes of this Agreement; provided further that a
Party shall not be permitted to terminate this Agreement pursuant to this Section 8.1(c) (i) if the
failure of the OpCo Closing to have occurred by the OpCo Outside Date was caused by the breach
of such Party (or, in the case of the Company, any other Seller) with respect to any obligation of
such Party (or, in the case of the Company, any other Seller) under this Agreement or (ii) following
the OpCo Closing;

                 (d)    by written notice of PropCo Purchaser or the Company, if the PropCo
Closing shall not have occurred on or before April 1, 2021 (the “PropCo Outside Date”); provided
that a Party shall not be permitted to terminate this Agreement pursuant to this Section 8.1(d) (i) if
the failure of the PropCo Closing to have occurred by the PropCo Outside Date was caused by the
breach of such Party (or, in the case of the Company, any other Seller) with respect to any
obligation of such Party (or, in the case of the Company, any other Seller) under this Agreement
or (ii) following the PropCo Closing;

                (e)    by written notice of any Purchaser or the Company, if the Bankruptcy Case
is dismissed or converted to a case or cases under Chapter 7 of the Bankruptcy Code, or if a trustee
or examiner with expanded powers to operate or manage the financial affairs or reorganization of
the Company is appointed in the Bankruptcy Case;

               (f)     prior to the applicable Closing, by written notice from any Purchaser to the
Company, if Sellers publicly announce or propose, file, publicly support, or seek entry of, or aid
another party in such party publicly proposing, filing, or seeking entry of, any stand-alone plan of
reorganization or liquidation, other than the Plan;

               (g)     by written notice from a Purchaser to the Company, if following entry by
the Bankruptcy Court of the Sale Order and Confirmation Order, the Sale Order or Confirmation
Order is (A) amended, modified or supplemented in a manner adverse to a Purchaser without such
Purchaser’s prior written consent or (B) voided, reversed or vacated or is subject to a stay, in each



                                                  87
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 95 of 150




case of (A) and (B), pursuant to an Order of the Bankruptcy Court that is not stayed, reversed, or
vacated within fifteen (15) Business Days after the date such Order is entered;

               (h)   prior to the applicable Closing of a Purchaser, by written notice from such
Purchaser to the Company, if any of the Milestones are not met;

                  (i)    prior to the OpCo Closing, by written notice from the Company to OpCo
Purchaser (with a copy to PropCo Purchaser), upon a breach of any covenant or agreement on the
part of OpCo Purchaser, or if any representation or warranty of OpCo Purchaser will have become
untrue, in each case, such that any condition set forth in Section 7.3(a)(i) or 7.3(a)(ii) would not
be satisfied; provided that (i) Sellers shall have provided notice to OpCo Purchaser of such breach
at least five (5) Business Days prior to the effectiveness of such termination and, if such breach is
curable by OpCo Purchaser, then the Company may not terminate this Agreement under this
Section 8.1(i) unless such breach has not been cured by the date which is the earlier of (A) two (2)
Business Days prior to the OpCo Outside Date and (B) thirty (30) days after such notice, and
(ii) the right to terminate this Agreement pursuant to this Section 8.1(i) will not be available to the
Company at any time that the Company or any Seller is in breach of, any covenant, representation
or warranty hereunder such that any condition set forth in Section 7.2(a)(i), 7.2(a)(ii), 7.2(b)(i), or
7.2(b)(ii) cannot be satisfied;

                 (j)      solely with respect to the PropCo Sale, by written notice from the Company
to PropCo Purchaser (with a copy to OpCo Purchaser), upon a breach of any covenant or agreement
on the part of PropCo Purchaser, or if any representation or warranty of PropCo Purchaser will
have become untrue, in each case, such that any condition set forth in Section 7.3(b)(i), or 7.3(b)(ii)
would not be satisfied; provided that (i) Sellers shall have provided notice to PropCo Purchaser of
such breach at least five (5) Business Days prior to the effectiveness of such termination and, if
such breach is curable by PropCo Purchaser, then the Company may not terminate this Agreement
under this Section 8.1(i) unless such breach has not been cured by the date which is the earlier of
(A) two (2) Business Days prior to the PropCo Outside Date and (B) thirty (30) days after such
notice, and (ii) the right to terminate this Agreement pursuant to this Section 8.1(i) will not be
available to the Company at any time that the Company or any Seller is in breach of, any covenant,
representation or warranty hereunder such that any condition set forth in Section 7.2(a)(i),
7.2(a)(ii), 7.2(b)(i), or 7.2(b)(ii) (or, from and after the OpCo Closing, 7.2(b)(i), or 7.2(b)(ii) only)
cannot be satisfied;

               (k)      prior to the OpCo Closing, by written notice from OpCo Purchaser to the
Company (with a copy to PropCo Purchaser), upon a breach of any covenant or agreement on the
part of any Seller, or if any representation or warranty of any Seller will have become untrue, in
each case, such that any condition set forth in Sections 7.2(a)(i) or 7.2(a)(ii) would not be satisfied;
provided that (i) OpCo Purchaser shall have provided notice to Sellers of such breach at least
five (5) Business Days prior to the effectiveness of such termination and, if such breach is curable
by such Seller, then OpCo Purchaser may not terminate this Agreement under this Section 8.1(k)
unless such breach has not been cured by the date which is the earlier of (A) two (2) Business Days
prior to the Outside Date and (B) thirty (30) days after such notice, and (ii) the right to terminate
this Agreement pursuant to this Section 8.1(k) will not be available to OpCo Purchaser at any time
that OpCo Purchaser is in breach of, any covenant, representation or warranty hereunder such that
any condition set forth in Sections 7.3(a)(i) or 7.3(a)(ii) cannot be satisfied;

                                                   88
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 96 of 150




                 (l)    solely with respect to the PropCo Sale, by written notice from PropCo
Purchaser to the Company (with a copy to OpCo Purchaser), upon a breach of any covenant or
agreement on the part of any Seller, or if any representation or warranty of any Seller will have
become untrue, in each case, such that any condition set forth in Section 7.2(b)(i), or 7.2(b)(ii)
would not be satisfied; provided that (i) PropCo Purchaser shall have provided notice to Sellers of
such breach at least five (5) Business Days prior to the effectiveness of such termination and, if
such breach is curable by such Seller, then PropCo Purchaser may not terminate this Agreement
under this Section 8.1(l) unless such breach has not been cured by the date which is the earlier of
(A) two (2) Business Days prior to the Outside Date and (B) thirty (30) days after such notice, and
(ii) the right to terminate this Agreement pursuant to this Section 8.1(l) will not be available to
PropCo Purchaser at any time that PropCo Purchaser is in breach of, any covenant, representation
or warranty hereunder such that any condition set forth in 7.3(b)(i), or 7.3(b)(ii) cannot be satisfied;

                 (m)    prior to the OpCo Closing, by written notice from the Company to OpCo
Purchaser, if (i) OpCo Purchaser is required to complete the OpCo Closing pursuant to Section 2.3
and OpCo Purchaser fails to complete the OpCo Closing by the date the OpCo Closing is required
to have occurred pursuant to Section 2.3, (ii) Sellers have confirmed by written notice to OpCo
Purchaser, which has not been revoked, that all conditions with respect to the OpCo Closing set
forth in Sections 7.1 and 7.3(a) have been satisfied or that it is willing to waive any such unsatisfied
conditions, (iii) the Company has delivered written notice to OpCo Purchaser, which has not been
revoked, that it is ready, willing and able to complete the OpCo Closing on such date and
throughout the three (3) Business Day period following delivery of such notice and (iv) OpCo
Purchaser does not complete the OpCo Closing within three (3) Business Days following the
delivery of such notice;

                (n)     solely with respect to the PropCo Sale, by written notice from the Company
to PropCo Purchaser, if (i) PropCo Purchaser is required to complete the PropCo Closing pursuant
to Section 2.6 and PropCo Purchaser fails to complete the PropCo Closing by the date the PropCo
Closing is required to have occurred pursuant to Section 2.6, (ii) Sellers have confirmed by written
notice to PropCo Purchaser, which has not been revoked, that all conditions with respect to the
PropCo Closing set forth in Sections 7.1 and 7.3(a) have been satisfied or that it is willing to waive
any such unsatisfied conditions, (iii) the Company has delivered written notice to PropCo
Purchaser, which has not been revoked, that it is ready, willing and able to complete the PropCo
Closing on such date and throughout the three (3) Business Day period following delivery of such
notice and (iv) PropCo Purchaser does not complete the PropCo Closing within three (3) Business
Days following the delivery of such notice;

               (o)     by written notice from the Company to a Purchaser, if the board of directors
(or similar governing body) of the Company determines that proceeding with the transactions
contemplated by this Agreement or failing to terminate this Agreement would be inconsistent with
its or such body’s fiduciary duties; provided that the Company shall not be permitted to exercise a
termination right pursuant to this Section 8.1(o) from and after the time that the Sale Order
becoming a Final Order;

              (p)    by written notice of any Purchaser or the Company, if (i) any Seller enters
into one or more Alternative Transactions with one or more Persons other than Purchasers or


                                                  89
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 97 of 150




(ii) any Sellers publicly announce or propose, file, publicly support or seek entry of an Order
approving an Alternative Transaction;

               (q)     prior to the OpCo Closing, by written notice of OpCo Purchaser to the
Company if the Company has exercised its termination right with respect to the PropCo Sale
pursuant to Section 8.1(j) or Section 8.1(n) or PropCo Purchaser has exercised its termination right
with respect to the PropCo Sale pursuant to Section 8.1(l); or

               (r)      by written notice from any Purchaser if (i) all material business issues with
respect to the master lease agreement or the distribution centers lease agreement have not been
resolved either (A) to the reasonable satisfaction of such Purchaser or (B) if requested by PropCo
Purchaser, as determined by U.S. Bankruptcy Judge Marvin Isgur, in either case, by 1:00 p.m.
Eastern Time on October 26, 2020 or (ii) either the master lease agreement or the distribution
centers lease agreement is not in form and substance acceptable to such Purchaser (as stated by
OpCo Purchaser in a notice delivered to PropCo Purchaser) by 1:00 p.m. Eastern Time on
November 1, 2020.

                     Effect of Termination.

                 (a)     In the event that this Agreement is terminated as provided herein, then each
of the Parties will be relieved of its duties and obligations arising under this Agreement after the
date of such termination and there will be no Liability or obligation on Purchaser, any Seller or
any of their respective representatives, except as specifically set forth in this Section 8.2; provided,
however, that (i) the provisions of Section 2.2, this Section 8.2, and, to the extent necessary to
effectuate the foregoing enumerated provisions, Article XI, will survive any such termination and
will be enforceable hereunder; (ii) nothing in this Section 8.2 will be deemed to interfere with
Sellers’ rights to retain the Deposit to the extent provided in Section 2.2(b); and (iii) if this
Agreement is terminated at or after the OpCo Closing, such termination shall not affect or rescind
the consummation of the OpCo Closing or terminate any of the provisions of this Agreement to
the extent related to the OpCo Acquired Assets, the OpCo Assumed Liabilities, or the OpCo Sale,
it being the intent of the Parties in such circumstances that this Agreement operate as an agreement
with respect to the OpCo Sale that is severable from the then terminated PropCo Sale.

                     (b)    Notwithstanding Section 8.2(a), if this Agreement:

                   (i)     is terminated (i) prior to the OpCo Closing and (ii) not pursuant to
Sections 8.1(a), 8.1(i) or 8.1(m), then the Company will pay the OpCo Purchaser’s Expense
Reimbursement Amount to OpCo Purchaser by wire transfer of immediately available funds
within three (3) Business Days following such termination of this Agreement; or

                   (ii)     is terminated (i) prior to the PropCo Closing and (ii) not pursuant to
Sections 8.1(a), 8.1(h), 8.1(j), or 8.1(k), then the Company will pay PropCo Purchaser’s Expense
Reimbursement Amount to PropCo Purchaser by wire transfer of immediately available funds
within three (3) Business Days following such termination of this Agreement.

               (c)     In consideration for OpCo Purchaser having expended considerable time
and expense in connection with this Agreement and the negotiation thereof and the identification
and quantification of assets of the Company, if this Agreement is terminated (i) prior to the OpCo

                                                    90
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 98 of 150




Closing and (ii) pursuant to Sections 8.1(f), 8.1(g), 8.1(k) (solely in the case of a willful breach by
a Seller), 8.1(o), 8.1(p) or, solely following a termination by PropCo Purchaser, 8.1(q) (or any
other subsection of Section 8.1 in circumstances where OpCo Purchaser would be entitled to
terminate this Agreement pursuant to any of the foregoing subsections of Section 8.1) the
Company shall pay to OpCo Purchaser a break-up fee in an amount equal to nine million dollars
($9,000,000) (the “Break-Up Fee”) within three (3) Business Days of the termination of this
Agreement. Each of the Parties acknowledges and agrees that (i) the agreements contained in this
Section 8.2(c) are an integral part of the OpCo Sale and this Agreement, (ii) in the absence of
Sellers’ obligations to make these payments OpCo Purchaser would not have entered into this
Agreement, (iii) the Break-Up Fee and the Expense Reimbursement shall (A) constitute allowed
superpriority administrative expense claims pursuant to sections 105(a), 503(b), and 507(a)(2) of
the Bankruptcy Code with priority over all other administrative expenses of the kind specified in
section 503(b) of the Bankruptcy Code and such allowed superpriority administrative expense
claim shall be superior in priority to all other similarly situated claims asserted or allowed in the
Bankruptcy Case and (B) be carved out from and not be subject to the liens and claims granted in
connection with the DIP Obligations, Term Loan Obligations, First Lien Note Obligations or
Second Lien Note Obligations pursuant to the DIP Credit Agreement and the other DIP Documents
(including the Financing Order), the Term Loan Agreement and the other Term Loan Credit
Documents, the First Lien Notes Indenture and the other First Lien Notes Documents and the
Second Lien Notes Indenture and the other Second Lien Notes Documents, and (iv) the Break-Up
Fee and Expense Reimbursement Amount are not a penalty, but rather are liquidated damages in
a reasonable amount that will reasonably compensate OpCo Purchaser in the circumstances in
which such Break-Up Fee and Expense Reimbursement Amount are payable for the efforts and
resources expended and opportunities foregone by OpCo Purchaser while negotiating and pursuing
the OpCo Sale and this Agreement and in reasonable reliance on this Agreement and on the
reasonable expectation of the consummation of the transactions contemplated hereby, which
amount would otherwise be impossible to calculate with precision. Each Seller acknowledges and
agrees that such Seller shall be jointly and severally liable for the entire Break-Up Fee and the
Expense Reimbursement Amount payable by Sellers pursuant to this Agreement. The obligations
of Sellers to pay the Break-Up Fee or the Expense Reimbursement Amount shall survive the
termination of this Agreement. The Break-Up Fee or the Expense Reimbursement Amount shall
be deemed earned upon execution of this Agreement.

                (d)    Subject in all cases to Section 10.12, prior to the OpCo Closing, in the event
of any breach by any Seller of this Agreement, the sole and exclusive remedy of OpCo Purchaser
shall be to terminate this Agreement in accordance with Section 8.1 and, if applicable, to receive
the Expense Reimbursement Amount or Break-Up Fee in accordance with Section 8.2(b) or 8.2(c),
as applicable.

               (e)     Subject in all cases to Section 10.12, prior to the PropCo Closing, in the
event of any breach by any Seller of this Agreement, the sole and exclusive remedy of PropCo
Purchaser shall be to terminate this Agreement in accordance with Section 8.1.

                 (f)      Subject in all cases to Section 10.12, Sellers acknowledge and agree that
Sellers’ right (if any) to retain the Deposit pursuant to Section 2.2(b) shall be the sole and exclusive
remedy (whether at law, in equity, in contract, in tort or otherwise) of Sellers against OpCo
Purchaser and any of its former, current or future general or limited partners, stockholders,

                                                  91
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 99 of 150




managers, members, directors, officers, Affiliates or agents or any of the Debt Financing Source
Related Parties for any Liability, damage or other loss resulting from the termination of this
Agreement, breach of any representation, warranty, covenant or agreement contained herein or the
failure of the transactions contemplated hereby to be consummated, and none of Sellers nor any of
their Affiliates shall have any other remedy or cause of action against OpCo Purchaser or any of
its former, current or future general or limited partners, stockholders, managers, members,
directors, officers, Affiliates or agents or any of the Debt Financing Source Related Parties, and
none of the foregoing shall have any further Liability or obligation, in each case, arising out of or
relating to this Agreement or the transactions contemplated hereby. For the avoidance of doubt,
subject in all cases to Section 10.12, the maximum Liability of OpCo Purchaser under this
Agreement shall not exceed the Deposit.

                                          ARTICLE IX

                                              TAXES

                Transfer Taxes. Any excise, sales, use, purchase, transfer (including real property
transfer or gains), franchise, deed, fixed asset, stamp, documentary, filing, recordation, or other
Taxes, fees and other charges payable by reason of the execution of this Agreement or the
consummation of the transactions contemplated by this Agreement, including the sale of the
Acquired Assets or the assumption of the Assumed Liabilities under this Agreement or the
transactions contemplated hereby in any U.S. or foreign jurisdiction (the “Transfer Taxes”) shall
be borne by OpCo Purchaser, solely with respect to the OpCo Acquired Owned Real Property and
real estate Transfer Taxes with respect to the OpCo Acquired Leased Real Property, by PropCo
Purchaser, solely with respect to the PropCo Acquired Assets, and otherwise by Sellers. Sellers
and Purchasers shall cooperate to ensure that all such Transfer Taxes are timely paid and all Tax
Returns related to the Transfer Taxes are timely filed. Sellers and Purchasers shall use
commercially reasonable efforts and cooperate in good faith to minimize any Transfer Taxes,
including claiming (to the extent available) any exemptions or reductions in any such Transfer
Taxes, including under Bankruptcy Code Section 1146.

                Allocation of Purchase Price. For U.S. federal and applicable state and local
income Tax purposes, Purchasers, Sellers, and their respective Affiliates shall, consistent with the
requirements of Section 1060 of the Code and the regulations promulgated thereunder and any
similar provision of applicable Law, allocate the purchase price (and any Assumed Liabilities and
other items treated as part of the purchase price for U.S. federal, and applicable state and local,
income Tax purposes) among the Acquired Assets. As soon as commercially practicable, but no
later than sixty (60) days following the final determination of the purchase price, OpCo Purchaser
shall provide a proposed allocation (the “OpCo Allocation”) to Sellers setting forth the allocation
of the OpCo-Company Closing Date Payment (and other amounts treated as part of the purchase
price for U.S. federal, and applicable state and local, income Tax purposes) among the OpCo
Acquired Assets for Sellers’ review and comment. Any reasonable comments provided by Sellers
to OpCo Purchaser with respect to the draft OpCo Allocation shall be considered by OpCo
Purchaser in good faith, and the Parties shall negotiate in good faith to resolve any dispute with
respect to any changes proposed by Sellers with respect thereto. Other than with respect to the
OpCo Special Allocations addressed below, if any disputes regarding the OpCo Allocation cannot
be resolved, OpCo Purchaser and Seller shall each be entitled to take its own position regarding

                                                 92
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 100 of 150




the appropriate purchase price allocation. As soon as commercially practicable, but no later than
sixty (60) days following the final determination of the purchase price, PropCo Purchaser shall
provide a proposed allocation to Sellers setting forth the allocation of the PropCo Credit Bid
Amount (and other amounts, including appropriate PropCo Assumed Liabilities, treated as part of
the purchase price for U.S. federal, and applicable state and local, income Tax purposes) among
the PropCo Acquired Assets (the “PropCo Allocation” and, together with the OpCo Allocation,
the “Allocations”) for Sellers’ review and comment. Any reasonable comments provided by
Sellers to PropCo Purchaser with respect to the draft PropCo Allocation shall be considered by
PropCo Purchaser in good faith, and the Parties shall negotiate in good faith to resolve any dispute
with respect to any changes proposed by Sellers with respect thereto. If any disputes regarding the
PropCo Allocation cannot be resolved, PropCo Purchaser and Seller shall each be entitled to take
its own position regarding the appropriate purchase price allocation. Notwithstanding the
foregoing, Sellers and Purchasers acknowledge and agree that preliminary Allocations may be
necessary on timeframes that are faster than the timeframes set forth above, for example, in order
to comply with applicable Transfer Tax and withholding Tax obligations, and Sellers and
Purchasers shall cooperate in good faith to agree upon such a preliminary Allocations in a timely
manner. Notwithstanding anything to the contrary herein, no later than seven (7) days prior to the
OpCo Closing Date, OpCo Purchaser shall deliver to Sellers and PropCo Purchaser an allocation
specifying the amount attributable to each of the following: (a) any Leasehold Improvements or
fixtures expected to give rise to Transfer Taxes that are not OpCo Taxes or PropCo Taxes, (b) the
equity interests in J. C. Penney Services India Private Limited, (c) the equity interests in J. C.
Penney Purchasing India Private Limited, (d) the equity interests in J.C. Penney Purchasing Hong
Kong Limited and (e) the equity interests in J.C. Penney Business Information Consulting
(Shanghai) Co. Ltd (such allocation of items (a) through (e), the “OpCo Special Allocation”). Any
reasonable comments provided by Sellers or PropCo Purchaser to OpCo Purchaser with respect to
the draft OpCo Special Allocation shall be considered by OpCo Purchaser in good faith, and the
Parties shall negotiate in good faith to resolve any dispute with respect to any changes proposed
by Sellers or PropCo Purchaser with respect thereto. If Sellers or PropCo Purchaser, on the one
hand, and OpCo Purchaser, on the other, cannot resolve any such dispute prior to the Closing Date,
then (a) the Sellers shall reserve for any necessary difference as a wind-down expense, and (b) if
agreement cannot be reached within thirty (30) days of OpCo Purchaser’s receipt of Sellers’ or
PropCo Purchaser’s objection, then a nationally recognized accounting firm mutually acceptable
to OpCo Purchaser, PropCo Purchaser and Sellers shall resolve such dispute and the resolution of
such dispute shall be final and binding on the Parties. All fees and expenses relating to the work,
if any, to be performed by the accounting firm with respect to the OpCo Special Allocation shall
be borne 50% by OpCo Purchaser and 50% by Sellers. The Parties and their respective Affiliates
shall file all Tax Returns in accordance with the Allocations and the OpCo Special Allocation (as
finally determined under this Section 9.2) and not take any Tax related action inconsistent with the
Allocations and the OpCo Special Allocation, in each case, unless otherwise required by a
determination of IRS Appeals or a federal district or tax court (or a similar level of determination
by a relevant Taxing authority other than with respect to U.S. federal income Taxes).
Notwithstanding any other provision of this Agreement, the terms and provisions of this Section
9.2 shall survive the Closing.

              Cooperation. Purchasers and Sellers shall reasonably cooperate, as and to the
extent reasonably requested by the other Party, in connection with the filing of Tax Returns and
any Action, audit, litigation, or other proceeding with respect to Taxes.

                                                93
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 101 of 150




                     Preparation of Tax Returns and Payment of Taxes.

                 (a)    Except as otherwise provided by Section 9.1, Sellers shall prepare and
timely file, in a manner consistent with past practice except as otherwise required by applicable
Law, (i) all Tax Returns with respect to the OpCo Acquired Assets, including of the Acquired
Subsidiaries, for any Pre-OpCo-Closing Tax Period, (ii) all Tax Returns for any Pre-OpCo-Closing
Tax Period with respect to any sales Tax, use Tax, personal property Tax, real property Tax,
employee wage withholding, payroll Tax, and other ordinary course operational Tax liabilities,
(iii) all Tax Returns with respect to the PropCo Acquired Assets for any Pre-PropCo-Closing Tax
Period and (iv) all income Tax Returns of Sellers, in each case, except to the extent such Tax
Return relates solely to an Assumed Liability. Except to the extent any Tax reflected on a return
required to be prepared and filed by Sellers pursuant to this Section 9.4(a) constitutes an Assumed
Liability or is included on Schedule 1.4(g), Sellers shall be liable and responsible for, and timely
pay any such Taxes relating to periods covered by such Tax Returns. Sellers shall provide
Purchasers with a draft of such Tax Returns which need to be filed by an Acquired Subsidiary at
least thirty (30) days, or as soon as reasonably practical thereafter, prior to the filing of any such
Tax Return. If a Purchaser disputes any item on such Tax Return, the Parties shall negotiate in
good faith to resolve any such dispute prior to the date on which the relevant Tax Return is required
to be filed. If the Parties cannot resolve any disputed item, the item in question shall timely be
referred to, and resolved by, a nationally-recognized accounting firm mutually acceptable to each
Purchaser and Sellers in accordance with the procedures set forth in Section 2.9 and the resolution
of such dispute shall be final and binding on the Parties; provided that, if no resolution has been
reached prior to the date on which the relevant Tax Return becomes due (taking into account any
validly obtained extensions), Sellers shall be permitted to file such Tax Return, and the relevant
Tax Return shall thereafter be amended to reflect its subsequent resolution. With respect to
Straddle Periods, Sellers shall be liable and responsible for, and shall promptly pay any Taxes
reflected on a return described in clauses (i)(A), (i)(B) and (ii)(A) of Section 9.4(b) for the portion
of any OpCo Straddle Period and any PropCo Straddle Period (as applicable) ending at the end of
the applicable Closing Date, as determined pursuant to Section 9.4(c).

                 (b)    Except as otherwise provided by Section 9.1, (i) OpCo Purchaser shall
prepare and timely file (A) all Tax Returns with respect to the OpCo Acquired Assets, including
of any Acquired Subsidiaries, and the OpCo Assumed Liabilities, for any Post-OpCo-Closing Tax
Period and any OpCo Straddle Period, (B) all Tax Returns for any Post-OpCo-Closing Tax Period
and any OpCo Straddle Period with respect to any sales Tax, use Tax, personal property Tax, real
property Tax, employee wage withholding, payroll Tax, and other ordinary course operational Tax
liabilities and (C) all Tax Returns for any Tax period that relate solely to an OpCo Assumed
Liability (each, an “OpCo Tax Return”); and (ii) PropCo Purchaser shall prepare and timely file
(A) all Tax Returns with respect to the PropCo Acquired Assets and the PropCo Assumed
Liabilities, for any Post-PropCo-Closing Tax Period and any PropCo Straddle Period and (B) all
Tax Returns for any Tax period that relate solely to a PropCo Assumed Liability (each, a “PropCo
Tax Return”). OpCo Purchaser shall be liable and responsible for, and shall pay any Taxes (w) that
are OpCo Assumed Liabilities, (x) reflected on an OpCo Tax Return described in clauses (i)(A)
and (i)(B) of this Section 9.4(b) for any Post-OpCo-Closing Tax Period, (y) reflected on an OpCo
Tax Return described in clause (i)(C) of this Section 9.4(b), and (z) reflected on an OpCo Tax
Return described in clauses (i)(A) through (i)(B) of this Section 9.4(b) for the portion of any OpCo
Straddle Period beginning the day after the OpCo Closing Date, as determined pursuant to

                                                   94
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 102 of 150




Section 9.4(c); and PropCo Purchaser shall be liable and responsible for, and shall pay any Taxes
(x) reflected on a PropCo Tax Return described in clause (ii)(A) of this Section 9.4(b) for any Post-
PropCo-Closing Tax Period, (y) reflected on a PropCo Tax Return described in clause (ii)(B) of
this Section 9.4(b), and (z) reflected on a PropCo Tax Return described in clause (ii)(A) of this
Section 9.4(b) for the portion of any PropCo Straddle Period beginning the day after the PropCo
Closing Date, as determined pursuant to Section 9.4(c).

                 (c)     For purposes of allocating liability between Sellers and Purchasers for
purposes of determining the portion of Taxes that constitute OpCo Taxes or PropCo Taxes, as the
case may be, for any OpCo Straddle Period or PropCo Straddle Period (as applicable), the amount
of such taxes attributable to the portion of the applicable Straddle Period ending at the end of the
applicable Closing Date, shall (i) in the case of property Taxes and other Taxes imposed on a
periodic basis without regard to income, gross receipts, payroll, sales or any specific transaction
or event, be deemed to be the amount of such Taxes for the entire Straddle Period multiplied by a
fraction, the numerator of which is the number of calendar days in the portion of such Straddle
Period ending at the end of the applicable Closing Date and the denominator of which is the
number of calendar days in the entire Straddle Period, and (ii) in the case of any sales Tax, use
Tax, employee wage withholding, payroll Tax, and other ordinary course operational Tax
liabilities, be deemed to be the amount of such Taxes that would be payable if the applicable Tax
period ended at the end of the applicable Closing Date. Except to the extent included on Schedule
1.1(y), Sellers’ liability for any Tax hereunder shall be reduced by an amount equal to any prepaid
Tax or similar Tax asset that reduces a Purchaser’s obligation for any Taxes.

                 (d)    With respect to any Straddle Period, the applicable Purchaser shall prepare
such Tax Returns in a manner consistent with past practice except as otherwise required by
applicable Law. OpCo Purchaser shall provide the Company with a draft of any OpCo Tax Return
that is a Straddle Period Tax Return, and PropCo Purchaser shall provide the Company with a draft
of any PropCo Tax Return that is a Straddle Period Tax Return, in each case, along with a
calculation of the amount of such Taxes that relate to the portion of the applicable Straddle Period
ending at the end of the applicable Closing Date and are the responsibility of Sellers, at least thirty
(30) days, or as soon as reasonably practicable thereafter, prior to the filing of any such Tax Return.
If Sellers dispute any item on any such Tax Return, OpCo Purchaser and the Company (in the case
of any OpCo Straddle Period) and PropCo Purchaser and the Company (in the case of any PropCo
Straddle Period) shall negotiate in good faith to resolve any such dispute prior to the date on which
the relevant Straddle Period Tax Return is required to be filed. If the applicable Parties cannot
resolve any disputed item, the item in question shall timely be referred to, and resolved by, a
nationally-recognized accounting firm mutually acceptable to the applicable Purchaser and Sellers
in accordance with the procedures set forth in Section 2.9 and the resolution of such dispute shall
be final and binding on the applicable Parties. Until such disputed item is resolved, the applicable
Purchaser shall not file the relevant Straddle Period Tax Return without Sellers’ prior written
consent, not to be unreasonably withheld, conditioned or delayed, and the relevant Straddle Period
Tax Return shall thereafter be adjusted (or amended, if previously filed) to reflect its subsequent
resolution.

               (e)     The applicable Purchaser shall not file an amendment to any previously-
filed Tax Return, for a Pre-OpCo-Closing Tax Period, Pre-PropCo-Closing Tax Period or portion
of a Straddle Period ending at the end of the applicable Closing Date, unless required to do so by

                                                  95
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 103 of 150




applicable Law or with the consent of Sellers (such consent not to be unreasonably withheld,
delayed, or conditioned), and shall provide no less than forty-five (45) days’ notice of its position
to the Company before filing any such Tax Return.

               Tax Refunds. In furtherance of Sellers’ right to retain those assets described in
Section 1.3(m), Sellers shall be entitled to receive (less any incremental taxes and costs incurred
in connection with receipt thereof) from the applicable Purchaser all refunds (or credits for
overpayments) of Taxes, including any interest paid thereon by a taxing authority, attributable to
any Pre-OpCo-Closing Tax Period, any Pre-PropCo-Closing Tax Period, and the portion of any
Straddle Period ending at the end of the applicable Closing Date. Purchasers and Sellers shall
execute all documents, take any reasonable additional actions at Sellers’ sole cost and expense and
otherwise reasonably cooperate as may be necessary to obtain the Tax refunds (or credits)
contemplated by this Section 9.5; except to the extent any such refund (or credit for overpayment)
of Taxes is included on Schedule 1.1(y). The applicable Purchaser shall pay any such Tax refund
(or the amount of any such credit) less any incremental taxes and costs incurred in connection with
receipt thereof to Sellers within five (5) calendar days after such Purchaser receives such Tax
refund from a taxing authority or files a Tax Return claiming such credit. If any such refund or
credit (or portion thereof) is subsequently disallowed by the applicable Governmental Body,
amounts previously paid by the applicable Purchaser pursuant to this Section 9.5 in respect of the
disallowed refund or credit (or the disallowed portion thereof) shall be promptly reimbursed by
the relevant Sellers (plus any interest imposed thereon by the applicable Governmental Body) to
the applicable Purchaser.

               Employment Tax Filings. For purposes of payroll and employment Taxes related
to Transferred Employees, Sellers and OpCo Purchaser (and their respective Affiliates) shall,
unless otherwise required pursuant to applicable Tax Law or the Transferred Employees are not
employed by OpCo Purchaser prior to January 1, 2021, treat the transaction contemplated by this
Agreement as a transaction described in Treasury Regulation Sections 31.3121(a)(1)-1(b)(2) and
31.3306(b)(1)-1(b)(2), and the parties further agree to implement this treatment by utilizing the
“Alternative Procedure” provided in Section 5 of Revenue Procedure 2004-53.

               Tax Treatment of Earnout Payment. The Parties agree that any payment to be made
pursuant to the Earnout Agreement will be treated by all Parties and their Affiliates for applicable
Tax purposes as an adjustment to the purchase price of the OpCo Acquired Assets as determined
for Tax purposes (unless otherwise required by applicable Law).



                                           ARTICLE X

                                       MISCELLANEOUS

              Non-Survival of Representations and Warranties and Certain Covenants; Certain
Waivers. Each of the representations and warranties and the covenants and agreements (to the
extent such covenant or agreement contemplates or requires performance by such Party prior to
the OpCo Closing) of the Parties set forth in this Agreement or in any other document contemplated
hereby, or in any certificate delivered hereunder or thereunder, will terminate effective


                                                 96
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 104 of 150




immediately as of the OpCo Closing such that no claim for breach of any such representation,
warranty, covenant or agreement, detrimental reliance or other right or remedy (whether in
Contract, in tort or at law or in equity) may be brought in respect thereof after the OpCo Closing;
provided that to the extent such representation and warranty relates to the PropCo Acquired Assets
or PropCo Assumed Liabilities or any covenant or agreement of the Parties set forth in this
Agreement or in any other document contemplated hereby, or in any certificate delivered
hereunder or thereunder contemplates or requires performance by such Party following the OpCo
Closing but prior to the PropCo Closing, such representation and warranty or covenant or
agreement will terminate effective as of the PropCo Closing. Each covenant and agreement that
explicitly contemplates performance after the OpCo Closing or PropCo Closing, as applicable,
will, in each case and to such extent, expressly survive the OpCo Closing or PropCo Closing, as
applicable, in accordance with its terms, and if no term is specified, then for five (5) years
following the applicable Closing Date, and nothing in this Section 10.1 will be deemed to limit
any rights or remedies of any Person for breach of any such surviving covenant or agreement.
Purchaser and Sellers Parties acknowledge and agree, on their own behalf and on behalf of the
Purchaser Groups or the Seller Parties, as the case may be, that the agreements contained in this
Section 10.1 (a) require performance after the Closings (as applicable) to the maximum extent
permitted by applicable Law and will survive the PropCo Closing; and (b) are an integral part of
the transactions contemplated hereby and that, without the agreements set forth in this
Section 10.1, none of the Parties would enter into this Agreement. Notwithstanding this
Section 10.1, nothing in this Section 10.1 shall limit any right or remedies available to Purchasers
in respect of a claim for Fraud.

                     Expenses.

                (a)     Whether or not the Closings takes place, except as otherwise provided
herein (including Section 8.2), all fees, costs and expenses (including fees, costs and expenses of
Advisors) incurred in connection with the negotiation of this Agreement and the other agreements
contemplated hereby, the performance of this Agreement and the other agreements contemplated
hereby and the consummation of the transactions contemplated hereby and thereby will be paid by
the Party incurring such fees, costs and expenses; it being acknowledged and agreed that (i) all
fees and expenses in connection with any filing or submission that is necessary under the HSR Act
and any Foreign Competition Laws will be allocated pursuant to Section 6.7, (ii) all Transfer Taxes
will be allocated pursuant to Section 9.1, (iii) all Cure Costs will be allocated pursuant to
Section 5.3, and (iv) any commitment, engagement, arranger, original issue discount, upfront
premium, other premiums, structuring or other fees, costs, expenses or other amounts payable to
the lenders, arrangers or agents under, or incurred by the lenders, arrangers, or agents in connection
with, the Financing or the OpCo Term Loan B Credit Agreement (or, in either case, their respective
Advisors, counsel or other representatives) in connection with the transactions contemplated
thereby (the “Financing Fees”) shall be paid by Sellers at the Closing (or, to the extent paid prior
to the OpCo Closing by OpCo Purchaser, reimbursed by Sellers at the OpCo Closing).
Notwithstanding the foregoing or anything in this Agreement to the contrary, in no event shall
Sellers pay, or reimburse OpCo Purchaser for, an aggregate amount of Financing Fees with respect
to the Financing in excess of fifty-seven million dollars ($57,000,000).

             (b)     No later than the fifth (5th) Business Day prior to the OpCo Closing Date,
OpCo Purchaser shall provide its good faith estimates of (i) any Closing Statement Financing Fees

                                                 97
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 105 of 150




and (ii) any Post-Closing Statement Financing Fees, in each case, that are expected to become due
and payable after the OpCo Closing but are not paid or reimbursed by Sellers by or before the
OpCo Closing, and Sellers shall pay to OpCo Purchaser at the Closing an amount in cash equal to
such estimates of Closing Statement Financing Fees and Post-Closing Statement Financing Fees.
In connection with the delivery of the Closing Statement, OpCo Purchaser shall deliver to Sellers
and PropCo Purchaser the aggregate amount of Closing Statement Financing Fees incurred after
the OpCo Closing and prior to the delivery of the Closing Statement and not paid or reimbursed
by Sellers by or before the OpCo Closing. Subject to the last sentence of Section 10.2(a), If such
aggregate amount exceeds the estimated amount of Closing Statement Financing Fees paid at
Closing pursuant to the first sentence of this Section 10.2(b), then OpCo Purchaser shall be entitled
to be paid such excess solely from any amounts then remaining in the Adjustment Escrow Amount,
and if such aggregate amount is less than the estimated amount of Closing Statement Financing
Fees paid at Closing pursuant to the first sentence of this Section 10.2(b), then OpCo Purchaser
shall pay to Sellers the such deficit. Any disputes with respect to the Closing Statement Financing
Fee matters contemplated by this Section 10.2(b) shall be resolved in accordance with the
procedures in Section 2.9, which shall apply mutatis mutandis, and Sellers shall not be liable for
any Financing Fees following the payments contemplated by Section 10.2(a) and this
Section 10.2(b).

                Notices. Except as otherwise expressly provided herein, all notices, demands and
other communications to be given or delivered under or by reason of the provisions of this
Agreement will be in writing and will be deemed to have been given (a) when personally delivered,
(b) when transmitted by electronic mail upon confirmation of receipt or, if receipt is not confirmed,
delivery by another method permitted by this Section 10.3, (c) the day following the day on which
the same has been delivered prepaid to a reputable national overnight air courier service or (d) the
third (3rd) Business Day following the day on which the same is sent by certified or registered
mail, postage prepaid, in each case, to the respective Party at the number, electronic mail address
or street address, as applicable, set forth below, or at such other number, electronic mail address
or street address as such Party may specify by written notice to the other Party.

                     Notices to OpCo Purchaser:

                     c/o Brookfield Asset Management Inc.
                     181 Bay Street, Suite 300
                     Toronto, Ontario M5J 2T3
                     Attn: Murray Goldfarb
                     Email: Murray.Goldfarb@brookfield.com

                     and

                     c/o Simon Property Group Inc.
                     225 West Washington Street
                     Indianapolis, IN 46204
                     Attn: Steven E. Fivel
                     Email: sfivel@simon.com

                     with a copy to (which shall not constitute notice):

                                                      98
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 106 of 150




                     Paul, Weiss, Rifkind, Wharton & Garrison LLP
                     1285 Avenue of the Americas
                     New York, NY 10019-6064
                     Attention: +-Edward T. Ackerman
                                Brian S. Hermann
                                Robert B. Schumer
                     Email:     eackerman@paulweiss.com
                                bhermann@paulweiss.com
                                rschumer@paulweiss.com

                     Notices to PropCo Purchaser:

                     [●]
                     Attn: [●]
                     Email: [●]

                     with a copy to (which shall not constitute notice):

                     Milbank LLP
                     2029 Century Park East, 33rd Floor
                     Los Angeles, CA 90067
                     Attention:    Dennis Dunne
                                   Eric Reimer
                                   Kevin O’Shea
                                   Casey Fleck
                                   Jason Anderson
                     Email:        DDunne@milbank.com
                                   EReimer@milbank.com
                                   koshea@milbank.com
                                   CFleck@milbank.com
                                   Jtanderson@milbank.com


                     Notices to Sellers:

                     [________]
                     [________]
                     [________]
                     Attention:     [________]
                     Email:         [________]

                     with copies to (which shall not constitute notice):

                     Kirkland & Ellis LLP
                     601 Lexington Avenue
                     New York, NY 10022



                                                      99
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 107 of 150




                     Attention:   Joshua A. Sussberg
                                  Aparna Yenamandra
                                  Tana Ryan
                                  Steve Toth
                                  Aisha Lavinier

                     Email:       jsussberg@kirkland.com
                                  aparna.yenamandra@kirkland.com
                                  tryan@kirkland.com
                                  steve.toth@kirkland.com
                                  alavinier@kirkland.com

                 Binding Effect; Assignment. This Agreement shall be binding upon Purchasers
and, subject to the entry and terms of the Sale Order and the Confirmation Order and the
consummation of the Plan, Sellers, and shall inure to the benefit of and be so binding on the Parties
and their respective successors and permitted assigns, including any trustee or estate representative
appointed in the Bankruptcy Case or any successor Chapter 7 case; provided that, subject to
Section 1.8, neither this Agreement nor any of the rights or obligations hereunder may be assigned
or delegated without the prior written consent of Purchasers and the Company, and any attempted
assignment or delegation without such prior written consent shall be null and void; provided
further that OpCo Purchaser may, without the consent of the Company or PropCo Purchaser,
assign all or any portion of its rights or obligations hereunder to any of the Debt Financing Sources
pursuant to the terms of the Debt Financing for purposes of creating a security interest herein or
otherwise assigning as collateral security in respect of the Debt Financing; provided further that
OpCo Purchaser may, without the consent of the Company or PropCo Purchaser, assign all or any
portion of its rights or obligations hereunder to a Designee in accordance with Section 1.8.

                Amendment and Waiver. Any provision of this Agreement or the Schedules or
exhibits hereto may be (a) amended only in a writing signed by Purchasers and the Company or
(b) waived only in a writing executed by the Person against which enforcement of such waiver is
sought. No waiver of any provision hereunder or any breach or default thereof will extend to or
affect in any way any other provision or prior or subsequent breach or default. Notwithstanding
anything else to the contrary herein, the provisions set forth in Section 8.2(f), Section 10.4, this
Section 10.5, Section 10.6, Section 10.7, Section 10.13 and Section 10.14, in each case may not
be amended or waived in any manner adverse to the Debt Financing Source Related Parties without
the prior written consent of the Debt Financing Sources.

               Third Party Beneficiaries. Except as otherwise expressly provided in Section 10.7,
nothing expressed or referred to in this Agreement will give, or will be construed to give, any
Person other than the Parties any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement, except that the Debt Financing Sources are
express third-party beneficiaries of the provisions of Section 8.2(f), Section 10.4, Section 10.5,
this Section 10.6, Section 10.7, Section 10.13 and Section 10.14.

                Non-Recourse. All claims or causes of action (whether in contract or in tort, in law
or in equity, or granted by statute) that may be based upon, in respect of, arise under, out or by
reason of, be connected with, or related in any manner to this Agreement or the other transaction

                                                100
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 108 of 150




documents to which Sellers are party, may be made only against (and are expressly limited to) the
Persons that are expressly identified as parties hereto or thereto (the “Contracting Parties”). In no
event shall any Contracting Party have any shared or vicarious Liability for the actions or
omissions of any other Person. No Person who is not a Contracting Party, including any director,
officer, employee, incorporator, member, partner, manager, stockholder, Affiliate, agent, attorney
or representative of, and any financial advisor or Debt Financing Source Related Party to, any
Contracting Party (other than another Contracting Party) (“Non-Party Affiliates”), shall have any
Liability (whether in contract or in tort, in law or in equity, or granted by statute or based upon any
theory that seeks to impose Liability of an entity party against its owners or Affiliates) for any
claims, causes of action, obligations or Liabilities arising under, out of, in connection with or
related in any manner to this Agreement or the Ancillary Agreements or based on, in respect of,
or by reason of this Agreement or the Ancillary Agreements or their negotiation, execution,
performance or breach; and, to the maximum extent permitted by Law, each Contracting Party
waives and releases all such Liabilities, claims and obligations against any such Non-Party
Affiliates. Without limiting the foregoing, to the maximum extent permitted by Law, (a) each
Contracting Party hereby waives and releases any and all rights, claims, demands, or causes of
action that may otherwise be available at law or in equity, or granted by statute, to avoid or
disregard the entity form of a Contracting Party or otherwise impose Liability of a Contracting
Party on any Non-Party Affiliate, whether granted by statute or based on theories of equity, agency,
control, instrumentality, alter ego, domination, sham, single business enterprise, piercing the veil,
unfairness, undercapitalization, or otherwise; and (b) each Contracting Party disclaims any reliance
upon any Non-Party Affiliates with respect to the performance of this Agreement or the other
transaction documents to which Sellers are party or any representation or warranty made in, in
connection with, or as an inducement to this Agreement or the Ancillary Agreements. The Parties
acknowledge and agree that the Non-Party Affiliates are intended third-party beneficiaries of this
Section 10.7. Sellers covenant and agree that they shall not institute any Action (whether based in
contract, tort, fraud, strict liability, other laws or otherwise) arising under or in connection with,
this Agreement, the Debt Commitment Letters or the transactions contemplated hereby or thereby
against the Debt Financing Source Related Parties and that the Debt Financing Source Related
Parties shall not have any liability or obligations (whether based in contract, tort, fraud, strict
liability, other laws or otherwise) to Sellers arising out of or relating to this Agreement, the Debt
Commitment Letters or the transactions contemplated hereby or thereby. Nothing in this
Agreement (including this Section 10.7) will limit the rights of the parties to the Equity
Commitment Letters (or the Company as an intended third party beneficiary of the Equity
Commitment Letters to the extent set forth therein) but subject to the terms and conditions thereof.

                Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable Law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable Law in any jurisdiction,
such provision will be ineffective only to the extent of such prohibition or invalidity in such
jurisdiction, without invalidating the remainder of such provision or the remaining provisions of
this Agreement or in any other jurisdiction, unless the severance of any such provision from the
remainder of this Agreement would change the economic substance of the Agreement as a whole
in a manner that is materially adverse to any Party (and such change is not waived in writing by
such affected Person), in which case the Parties shall negotiate in good faith to amend this
Agreement to preserve such economic substance in light of such prohibition or invalidity; provided
that the economic substance of the Agreement as a whole shall be deemed to be affected in a

                                                 101
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 109 of 150




manner materially adverse to the Parties if Section 8.2(f) or Section 10.12 is held to be prohibited
or invalid.

               Construction. The language used in this Agreement will be deemed to be the
language chosen by the Parties to express their mutual intent, and no rule of strict construction will
be applied against any Person. The headings of the sections and paragraphs of this Agreement have
been inserted for convenience of reference only and will in no way restrict or otherwise modify
any of the terms or provisions hereof.

                 Schedules. The Schedules have been arranged for purposes of convenience in
separately numbered sections corresponding to the sections of this Agreement; however, each
section of the Schedules will be deemed to incorporate by reference all information disclosed in
any other section of the Schedules, and any disclosure in the Disclosure Statement will be deemed
a disclosure against any representation or warranty set forth in this Agreement, in each case, to the
extent the relevance of such disclosure to such other section of the Schedules or such other
representation or warranty set forth in this Agreement is reasonably apparent on the face of such
disclosure. Capitalized terms used in the Schedules and not otherwise defined therein have the
meanings given to them in this Agreement. The specification of any dollar amount or the inclusion
of any item in the representations and warranties contained in this Agreement, the Schedules or
the attached exhibits is not intended to imply that the amounts, or higher or lower amounts, or the
items so included, or other items, are or are not required to be disclosed (including whether such
amounts or items are required to be disclosed as material or threatened) or are within or outside of
the Ordinary Course, and no Party will use the fact of the setting of the amounts or the fact of the
inclusion of any item in this Agreement, the Schedules or exhibits in any dispute or controversy
between the Parties as to whether any obligation, item or matter not set forth or included in this
Agreement, the Schedules or exhibits is or is not required to be disclosed (including whether the
amount or items are required to be disclosed as material or threatened) or are within or outside of
the Ordinary Course. In addition, matters reflected in the Schedules are not necessarily limited to
matters required by this Agreement to be reflected in the Schedules. Such additional matters are
set forth for informational purposes only and do not necessarily include other matters of a similar
nature. No information set forth in the Schedules will be deemed to broaden in any way the scope
of the parties’ representations and warranties. The information contained in this Agreement, in the
Schedules and exhibits hereto is disclosed solely for purposes of this Agreement, and no
information contained herein or therein will be deemed to be an admission by any Party to any
third party of any matter whatsoever, including any violation of Law or breach of Contract.

               Complete Agreement. This Agreement, together with the Confidentiality
Agreement and any other agreements expressly referred to herein or therein, contains the entire
agreement of the parties respecting the sale and purchase of the Acquired Assets and the Assumed
Liabilities and the transactions contemplated by this Agreement and supersedes all prior
agreements among the Parties respecting the sale and purchase of the Acquired Assets and the
Assumed Liabilities and the transactions contemplated by this Agreement. In the event an
ambiguity or question of intent or interpretation arises with respect to this Agreement, the terms
and provisions of the execution version of this Agreement will control and prior drafts of this
Agreement and the documents referenced herein will not be considered or analyzed for any
purpose (including in support of parol evidence proffered by any Person in connection with this


                                                 102
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 110 of 150




Agreement), will be deemed not to provide any evidence as to the meaning of the provisions hereof
or the intent of the Parties with respect hereto and will be deemed joint work product of the Parties.

                     Specific Performance.

                (a)     The Parties agree that irreparable damage, for which monetary relief, even
if available, would not be an adequate remedy, would occur in the event that any provision of this
Agreement is not performed in accordance with its specific terms or is otherwise breached,
including if any of the Parties fails to take any action required of it hereunder to consummate the
transactions contemplated by this Agreement. It is accordingly agreed that (a) the Parties will be
entitled to an injunction or injunctions, specific performance or other equitable relief to prevent
breaches of this Agreement and to enforce specifically the terms and provisions hereof in the courts
described in Section 10.13 without proof of damages or otherwise, this being in addition to any
other remedy to which they are entitled under this Agreement, and (b) the right of specific
performance and other equitable relief is an integral part of the transactions contemplated by this
Agreement and without that right, neither Sellers nor Purchasers would have entered into this
Agreement. The Parties acknowledge and agree that any Party pursuing an injunction or
injunctions or other Order to prevent breaches of this Agreement and to enforce specifically the
terms and provisions of this Agreement in accordance with this Section 10.12 will not be required
to provide any bond or other security in connection with any such Order. The remedies available
to Sellers pursuant to this Section 10.12 will be in addition to any other remedy to which they were
entitled at law or in equity, and the election to pursue an injunction or specific performance will
not restrict, impair or otherwise limit any Seller from seeking to collect or collecting damages
(subject in all cases to the limitations in Section 8.2(f)). If, prior to the Outside Date, any Party
brings any action, in each case in accordance with Section 10.12, to enforce specifically the
performance of the terms and provisions hereof by any other Party, the Outside Date will
automatically be extended (y) for the period during which such action is pending, plus ten (10)
Business Days or (z) by such other time period established by the court presiding over such action,
as the case may be. In no event will this Section 10.12 be used, alone or together with any other
provision of this Agreement, to require any Seller to remedy any breach of any representation or
warranty of any Seller made herein.

               (b)     Notwithstanding anything herein to the contrary, it is hereby acknowledged
and agreed that the Sellers shall be entitled to seek specific performance to cause OpCo Purchaser
to cause the Equity Financing to be funded or to consummate the OpCo Closing if, and only if, (i)
OpCo Purchaser is required to complete the OpCo Closing pursuant to Section 2.3 and OpCo
Purchaser fails to complete the OpCo Closing by the date the OpCo Closing is required to have
occurred pursuant to Section 2.3, (ii) the financing contemplated by the Debt Commitment Letters
has been funded or will be funded at the OpCo Closing if the Equity Financing is funded at the
OpCo Closing and (iii) the Sellers have confirmed in writing to OpCo Purchaser that, if specific
performance is granted and the Equity Financing and Debt Financing are funded, then the OpCo
Closing will occur substantially simultaneously therewith.

               Jurisdiction and Exclusive Venue. Each of the Parties irrevocably agrees that any
Action that may be based upon, arising out of, or related to this Agreement or the negotiation,
execution or performance of this Agreement and the transactions contemplated hereby brought by
any other Party or its successors or assigns will be brought and determined only in (a) the

                                                 103
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 111 of 150




Bankruptcy Court and any federal court to which an appeal from the Bankruptcy Court may be
validly taken or (b) if the Bankruptcy Court is unwilling or unable to hear such Action, (x) in the
case of any Action against any Debt Financing Source Related Party, in any state or federal court
sitting in the Borough of Manhattan in the City and State of New York (whether a state or Federal
court) or (y) in the case of any other Action, in the Delaware Chancery Court and any state court
sitting in the State of Delaware to which an appeal from the Delaware Chancery Court may be
validly taken (or, if the Delaware Chancery Court declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware) ((a) and (b), the “Chosen Courts”),
and each of the Parties hereby irrevocably submits to the exclusive jurisdiction of the Chosen
Courts for itself and with respect to its property, generally and unconditionally, with regard to any
such Action arising out of or relating to this Agreement and the transactions contemplated hereby.
Each of the Parties agrees not to commence any Action relating thereto except in the Chosen
Courts, other than Actions in any court of competent jurisdiction to enforce any Order, decree or
award rendered by any Chosen Court, and no Party will file a motion to dismiss any Action filed
in a Chosen Court on any jurisdictional or venue-related grounds, including the doctrine of forum
non-conveniens. The Parties irrevocably agree that venue would be proper in any of the Chosen
Courts, and hereby irrevocably waive any objection that any such court is an improper or
inconvenient forum for the resolution of such Action. Each of the Parties further irrevocably and
unconditionally consents to service of process in the manner provided for notices in Section 10.3.
Nothing in this Agreement will affect the right of any Party to this agreement to serve process in
any other manner permitted by Law.

                     Governing Law; Waiver of Jury Trial.

                (a)   Except to the extent the mandatory provisions of the Bankruptcy Code
apply, this Agreement, and any Action that may be based upon, arising out of or related to this
Agreement or the negotiation, execution or performance of this Agreement or the transactions
contemplated hereby will be governed by and construed in accordance with the internal Laws of
the State of Delaware applicable to agreements executed and performed entirely within such State
without regards to conflicts of law principles of the State of Delaware or any other jurisdiction that
would cause the Laws of any jurisdiction other than the State of Delaware to apply.
Notwithstanding the foregoing, the Debt Commitment Letters and any action or proceeding
brought against any of the Debt Financing Source Related Parties shall be governed by and
construed in accordance with the internal laws of the State of New York applicable to agreements
executed and performed entirely within such State without regards to conflicts of law principles of
the State of New York or any other jurisdiction that would cause the Laws of any jurisdiction other
than the State of New York to apply.

          (b)   EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT, THE DOCUMENTS
AND AGREEMENTS CONTEMPLATED HEREBY AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES AND THEREFORE HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY ACTION BASED ON, ARISING OUT OF OR RELATED TO THIS
AGREEMENT, ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (INCLUDING ANY SUCH

                                                   104
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 112 of 150




ACTION RELATING TO THE DEBT FINANCING OR INVOLVING ANY DEBT
FINANCING SOURCE RELATED PARTY). EACH OF THE PARTIES AGREES AND
CONSENTS THAT ANY SUCH ACTION WILL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT THE PARTIES THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE IRREVOCABLE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH PARTY (I) CERTIFIES THAT NO
ADVISOR OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE
OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

                No Right of Set-Off. Each Purchaser, on its own behalf and on behalf of its
Purchaser Group and its and their respective successors and permitted assigns, hereby waives any
rights of set-off, netting, offset, recoupment, or similar rights that such Purchaser, any member of
such Purchaser Group or any of its or their respective successors and permitted assigns has or may
have with respect to the payment of the Final OpCo-Company Closing Date Payment or any other
payments to be made by such Purchaser to Sellers pursuant to this Agreement.

                Counterparts and PDF. This Agreement and any other agreements referred to herein
or therein, and any amendments hereto or thereto, may be executed in multiple counterparts, any
one of which need not contain the signature of more than one party hereto or thereto, but all such
counterparts taken together will constitute one and the same instrument. Any counterpart, to the
extent signed and delivered by means of a facsimile machine, .PDF or other electronic
transmission, will be treated in all manner and respects as an original Contract and will be
considered to have the same binding legal effects as if it were the original signed version thereof
delivered in person. Minor variations in the form of the signature page to this Agreement or any
agreement or instrument contemplated hereby, including footers from earlier versions of this
Agreement or any such other document, will be disregarded in determining the effectiveness of
such signature. At the request of any party hereto or thereto or pursuant to any such Contract, each
other party hereto or thereto will re-execute original forms thereof and deliver them to all other
parties. No party hereto or to any such Contract will raise the use of a facsimile machine, .PDF or
other electronic transmission to deliver a signature or the fact that any signature or Contract was
transmitted or communicated through the use of facsimile machine, .PDF or other electronic
transmission as a defense to the formation of a Contract and each such Party forever waives any
such defense.

                Publicity. No Party shall, and each Party shall cause its Affiliates not to, issue any
press release or public announcement concerning this Agreement or the transactions contemplated
hereby without obtaining the prior written approval of all of the other Parties, which approval will
not be unreasonably withheld or delayed, unless, in the reasonable judgment of any such Party,
disclosure is otherwise required by applicable Law, including the rules and regulations of the SEC,
or by the Bankruptcy Court with respect to filings to be made with the Bankruptcy Court in
connection with this Agreement or by the applicable rules of any stock exchange on which
Purchasers or the Company lists securities, provided that the Party intending to make such release

                                                 105
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 113 of 150




shall use its reasonable efforts consistent with such applicable Law or Bankruptcy Court
requirement to consult with each of the other Parties with respect to the form and text thereof.
Notwithstanding the foregoing, OpCo Purchaser shall at all times be entitled to provide (in a non-
public manner) general information concerning the transactions contemplated hereby to its direct
or indirect investors, limited partners and prospective investors for the purpose of fundraising,
marketing or reporting or informational activities, in each case, without obtaining the prior
approval of any other Party. No Party shall be required to obtain any prior written approval or
otherwise comply with this Section 10.17 to the extent any proposed release or announcement is
consistent with (and no more extensive than) information that has previously been made public
without breach of the obligations under this Section 10.17.

                Bulk Sales Laws. The Parties intend that pursuant to section 363(f) of the
Bankruptcy Code, the transfer of the Acquired Assets shall be free and clear of any Encumbrances
in the Acquired Assets including any liens or claims arising out of the bulk transfer laws except
Permitted Post-Closing Encumbrances, and the Parties shall take such steps as may be necessary
or appropriate to so provide in the Confirmation Order and the Plan. In furtherance of the
foregoing, each Party hereby waives compliance by the Parties with the “bulk sales,” “bulk
transfers” or similar Laws and all other similar Laws in all applicable jurisdictions in respect of
the transactions contemplated by this Agreement.

                No Solicitation. This Agreement, the Plan and the transactions contemplated herein
and therein are the product of negotiations among the Parties. Notwithstanding anything herein to
the contrary, this Agreement is not, and shall not be deemed to be, (a) a solicitation of votes for
the acceptance of the Plan or any other plan of reorganization for the purposes of sections 1125
and 1126 of the Bankruptcy Code or otherwise or (b) an offer for the issuance, purchase, sale,
exchange, hypothecation, or other transfer of securities or a solicitation of an offer to purchase or
otherwise acquire securities for purposes of the Securities Act or the Exchange Act and none of
the Company, the other Sellers, nor their Subsidiaries will solicit acceptances of the Plan from any
party until such party has been provided with copies of a Disclosure Statement containing adequate
information as required by section 1125 of the Bankruptcy Code.

                     Release.

                 (a)      Effective upon the OpCo Closing Date, each Seller on behalf of itself and
its Affiliates and its respective directors, officers, control persons (as defined in Section 15 of the
Securities Act or Section 20 of the Exchange Act), members, employees, agents, attorneys,
financial advisors, consultants, legal representatives, shareholders, partners, estates, successors
and assigns solely in their capacity as such, and any of their respective agents, attorneys, financial
advisors, legal advisors, Affiliates, directors, managers, officers, control persons, shareholders,
members or employees, in each case, solely in their capacity as such (each a “Related Party”, and
collectively, the “Related Parties”) acknowledges that it has no claim, counterclaim, setoff,
recoupment, action or cause of action of any kind or nature whatsoever against any Purchaser or
its Related Parties that directly or indirectly arises out of, is based upon, or is in any manner
connected with any transaction, event, circumstances, action, failure to act or occurrence of any
sort or type, including any approval or acceptance given or denied, whether known or unknown,
which occurred, existed, was taken or begun prior to the consummation of the transactions
contemplated hereunder (any and all such direct or derivative claims, collectively, the “Seller

                                                 106
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 114 of 150




Released Claims”); and, should any Seller Released Claims nonetheless exist, each Seller on behalf
of itself and its Related Parties hereby (i) releases and discharges each Purchaser and its Related
Parties from any liability whatsoever on such Seller Released Claims that directly or indirectly
arises out of, is based upon, or is in any manner connected with any transaction, event,
circumstances, action, failure to act or occurrence of any sort or type, including any approval or
acceptance given or denied, whether known or unknown, which occurred, existed, was taken or
begun prior to the consummation of the transactions contemplated hereunder, and (ii) releases,
remises, waives and discharges all such Seller Released Claims against each Purchaser and its
Related Parties; provided that nothing herein shall release a Purchaser or a Seller of its obligations
under this Agreement or the other Ancillary Agreements.

                 (b)      Effective upon the applicable Closing Date, each Purchaser on behalf of
itself and its Affiliates acknowledges that it has no claim, counterclaim, setoff, recoupment, action
or cause of action of any kind or nature whatsoever against any Seller that directly or indirectly
arises out of, is based upon, or is in any manner connected with any transaction, event,
circumstances, action, failure to act or occurrence of any sort or type, including any approval or
acceptance given or denied, whether known or unknown, which occurred, existed, was taken or
begun prior to the consummation of the transactions contemplated hereunder (any and all such
direct or derivative claims, collectively, the “Purchaser Released Claims”); and, should any
Purchaser Released Claims nonetheless exist, each Purchaser on behalf of itself and its Affiliates
hereby (i) releases and discharges each Seller from any liability whatsoever on Purchaser Released
Claims that directly or indirectly arises out of, is based upon, or is in any manner connected with
any transaction, event, circumstances, action, failure to act or occurrence of any sort or type,
including any approval or acceptance given or denied, whether known or unknown, which
occurred, existed, was taken or begun prior to the consummation of the transactions contemplated
hereunder, and (ii) releases, remises, waives and discharges all such Purchaser Released Claims
against each Seller; provided that nothing herein shall release a Purchaser or a Seller of its
obligations under this Agreement or the other Ancillary Agreements.

                (c)    Without limiting in any way the scope of the release contained in this
Section 10.20 and effective upon the applicable Closing Date, each Party, to the fullest extent
allowed under applicable Law, hereby waives and relinquishes all statutory and common law
protections purporting to limit the scope or effect of a general release, whether due to lack of
knowledge of any claim or otherwise, including, waiving and relinquishing the terms of any Law
which provides that a release may not apply to material unknown claims. Each Party hereby
affirms its intent to waive and relinquish such unknown claims and to waive and relinquish any
statutory or common law protection available in any applicable jurisdiction with respect thereto.

                                            ARTICLE XI

                ADDITIONAL DEFINITIONS AND INTERPRETIVE MATTERS

                     Certain Definitions.

               (a)     “Accounts Receivable” means any and all accounts receivable, notes
receivable and other amounts receivable owed to Sellers or their Subsidiaries (whether current or
non-current), together with all security or collateral therefor and any interest or unpaid financing

                                                 107
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 115 of 150




charges accrued thereon, including all actions pertaining to the collection of amounts payable, or
that may become payable, to Sellers or their Subsidiaries with respect to products sold or services
performed on or prior to the OpCo Closing Date.

             (b)    “Acquired Assets” means collectively, all OpCo Acquired Assets and all
PropCo Acquired Assets.

                (c)      “Action” means any action, claim (including a counterclaim, cross-claim,
or defense), complaint, grievance, summons, suit, litigation, arbitration, mediation, proceeding
(including any civil, criminal, administrative, investigative or appellate proceeding), prosecution,
contest, hearing, inquiry, inquest, audit, examination or investigation, of any kind whatsoever,
regardless of the legal theory under which such liability or obligation may be sought to be imposed,
whether sounding in contract or tort, or whether at law or in equity, or otherwise under any legal
or equitable theory, commenced, brought, conducted or heard by or before, or otherwise involving,
any Governmental Body.

               (d)     “Advisors” means, with respect to any Person, any directors, officers,
employees, investment bankers, financial or other professional advisors, accountants, agents,
attorneys, consultants, or other representatives of such Person.

                (e)    “Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by, or is under common
control with, such Person; provided that any “portfolio company” (as such term is commonly
understood in the private equity industry of any investment fund affiliates of any Person (and any
investment fund affiliates of any Person) shall not be considered an “Affiliate” of such Person.
For purposes of this definition, the term “control” (including the terms “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through ownership of voting
securities, by Contract or otherwise.

                 (f)     “Alternative Transaction” means (i) any investment in, financing of, capital
contribution or loan to or restructuring or recapitalization of Sellers or any of their respective direct
or indirect Subsidiaries (including any exchange of all or a substantial portion of Sellers’ or any
of their respective Affiliates’ outstanding debt obligations for equity securities of Sellers or any of
their respective Affiliates), (ii) any merger, consolidation, share exchange or other similar
transaction to which Sellers or any of their respective Affiliates is a party that has the effect of
transferring, directly or indirectly, any portion of the assets of, or any issuance, sale or transfer of
equity interests in, Sellers or the Acquired Assets, (iii) any direct or indirect sale of any portion of
the assets of, or any issuance, sale or transfer of equity interests in, Sellers or the Acquired Assets,
or (iv) any other transaction, including a plan of liquidation or agreement with a liquidation firm
(or consortium) for the orderly liquidation of Sellers, all or any portion of the Acquired Assets
(other than any wind-down or similar plan or transaction or dismissal with respect to the sale of
Excluded Assets) or reorganization (in any jurisdiction, whether domestic, foreign, international
or otherwise), in each instance that transfers or vests ownership of, economic rights to, or benefits
in any portion of the assets of Sellers or the Acquired Assets to any party other than Purchasers;
provided, however, that “Alternative Transaction” shall not include any sales of Merchandise in
the Ordinary Course.

                                                  108
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 116 of 150




             (g)    “Assigned Contracts” means collectively, all OpCo Assigned Contracts and
PropCo Acquired Leases.

             (h)   “Assumed Liabilities” means collectively, all OpCo Assumed Liabilities
and PropCo Assumed Liabilities.

                (i)    “Avoidance Actions” means any and all avoidance, recovery, subordination
or other claims, actions, or remedies which any of the “Debtors” under the Bankruptcy Case, the
debtors in possession, the “Estates” under the Bankruptcy Case, or other appropriate parties in
interest have asserted or may assert under sections 502, 510, 542, 544, 545, or 547 through 553 of
the Bankruptcy Code or under similar or related state or federal statutes and common law.

              (j)   “Bankruptcy Code” means Chapter 11 of Title 11, United States Code,
11 U.S.C. §§ 101-1532.

                (k)     “Benefits TSA” means that Benefits Transition Services Agreement
substantially in the form attached hereto as Exhibit O, to be entered into by and among Sellers and
OpCo Purchaser as of the OpCo Closing.

             (l)    “Business Day” means any day other than a Saturday, Sunday or other day
on which banks in New York City, New York are authorized or required by Law to be closed.

               (m)    “Closing Cash” means the aggregate amount of consolidated cash and cash
equivalents of the Company and its Subsidiaries as of immediately prior to the OpCo Closing.

               (n)    “Closing Inventory Shrink Amount” means the amount determined
pursuant to the procedures set forth on Schedule 2.9(b).

               (o)     “Closing Statement Financing Fees” means Financing Fees incurred in
connection with documentation required to be delivered under the Financing or the OpCo Term
Loan B Credit Agreement on or prior to the date on which the Closing Statement is required to be
delivered pursuant to Section 2.9(a).

               (p)   “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, Section 4980B of the Code and any similar state Law.

                     (q)   “Code” means the United States Internal Revenue Code of 1986, as
amended.

                (r)     “Company Exclusively Licensed Intellectual Property” means all
Intellectual Property exclusively licensed or purported to be exclusively licensed to the Company
or any of its Subsidiaries.

               (s)     “Company Licensed Intellectual Property” means all Company Exclusively
Licensed Intellectual Property and all Intellectual Property non-exclusive licensed or purported to
be non-exclusively licensed to the Company or any of its Subsidiaries.




                                               109
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 117 of 150




             (t)     “Company Owned Intellectual Property” means all Intellectual Property
owned or purported to be owned by the Company or any of its Subsidiaries.

             (u)    “Company SEC Documents” means Company’s Annual Report on Forms
10-K or 10-K/A and the Company’s Quarterly Report on Form 10-Q, in each case, filed by the
Company with the SEC pursuant to the Securities Act since January 1, 2019.

               (v)      “Conditional Disclosure Statement Order” means an Order entered by the
Bankruptcy Court, in form and substance reasonably satisfactory to Purchasers, which Order shall,
among other things, (a) approve the Disclosure Statement (including approving the Disclosure
Statement on a conditional basis as containing “adequate information” (as that term is used by
section 1125 of the Bankruptcy Code)); (b) establishing a voting record date for the Plan;
(c) approving solicitation packages and procedures for the distribution thereof; (d) approving the
forms of ballots; (e) establishing procedures for voting on the Plan; (f) establishing notice and
objection procedures for the confirmation of the Plan; and (g) scheduling a joint hearing to consider
final approval of the adequacy of the Disclosure Statement and confirmation of the Plan.

               (w)     “Confidentiality Agreement” means that certain letter agreement, made as
of May 4, 2020, by and between the Company and SPG Equity Development, LLC, as amended,
including by that Letter Agreement, dated June 15, 2020.

               (x)    “Confirmation Order” means an Order of the Bankruptcy Court in form and
substance reasonably acceptable to the Parties (i) pursuant to section 1129 of the Bankruptcy Code
confirming the Plan in a form reasonably acceptable to Purchasers and the Company, as may have
been amended, supplemented or otherwise modified with the consent of Purchasers (such consent
not to be unreasonably withheld, delayed, or conditioned); and (ii) authorizing Sellers to undertake
the transactions contemplated hereunder with respect to the PropCo Sale, including pursuant to
sections 363, 365, 1123(a)(5)(B), and 1123(a)(5)(D) of the Bankruptcy Code.

               (y)     “Consent” means any approval, consent, ratification, permission, waiver or
authorization, or an Order of the Bankruptcy Court that deems or renders unnecessary the same.

                (z)    “Contract” means any contract, indenture, note, bond, lease, sublease,
license or other agreement that is binding upon a Person or its property.

                     (aa)   “Covered Employees” means all U.S. employees as of the OpCo Closing
Date.

              (bb) “Credit Bid Indebtedness” means all Term Loan Obligations, First Lien
Notes Obligations and DIP Obligations outstanding as of the date hereof under the DIP Credit
Agreement and the other DIP Credit Documents, the Term Loan Agreement and the other Term
Loan Credit Documents, and the First Lien Notes Indenture and the other First Lien Notes
Documents, as applicable, including all interest due and owing thereunder and all accrued and
unpaid fees and expenses.

              (cc) “Debt Financing Source Related Parties” means the Debt Financing
Sources, together with their Affiliates, current or future officers, directors, employees, agents,


                                                 110
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 118 of 150




representatives, stockholders, limited partners, managers, members or partners involved in the
Debt Financing and their successors and assigns.

               (dd) “Debt Financing Sources” means the Persons that have committed to
provide the debt financing contemplated by, or have otherwise entered into agreements in
connection with, the Debt Commitment Letters or alternative debt financings in connection with
the transactions contemplated by this Agreement, and any joinder agreements or credit agreements
entered into pursuant thereto or relating thereto. For the avoidance of doubt, the lenders, arrangers
and agents under the OpCo Term Loan B Credit Agreement shall not constitute “Debt Financing
Sources”.

              (ee)    “DIP Administrative Agent” means the “Administrative Agent” as defined
in the DIP Credit Agreement.

             (ff)           “DIP Collateral Agent” means the “Collateral Agent” as defined in the DIP
Credit Agreement.

                     (gg)   “DIP Credit Agreement” has the meaning set forth therefor in the Financing
Order.

                     (hh)   “DIP Credit Documents” has the meaning set forth therefor in the Financing
Order.

                     (ii)   “DIP Obligations” has the meaning set forth therefor in the Financing
Order.

                     (jj)   “DIP Secured Parties” has the meaning set forth therefor in the Financing
Order.

               (kk) “Disclosure Statement” means the disclosure statement for the Plan
approved by the Bankruptcy Court pursuant to the Conditional Disclosure Statement Order
(including all exhibits and schedules thereto) in form and substance reasonably satisfactory to
Purchasers.

                (ll)   “Disclosure Statement Motion” means Sellers’ motion seeking entry of the
Conditional Disclosure Statement Order, which shall be in form and substance reasonably
satisfactory to Purchasers.

                (mm) “Documents” means all of Sellers’ written files, documents, instruments,
papers, books, reports, records, tapes, microfilms, photographs, letters, budgets, forecasts, plans,
operating records, safety and environmental reports, data, studies and documents, Tax Returns,
ledgers, journals, title policies, customer lists, regulatory filings, operating data and plans, research
material, technical documentation (design specifications, engineering information, test results,
maintenance schedules, functional requirements, operating instructions, logic manuals, processes,
flow charts, etc.), user documentation (installation guides, user manuals, training materials, release
notes, working papers, etc.), marketing documentation (sales brochures, flyers, pamphlets, web
pages, etc.) and other similar materials, in each case whether or not in electronic form; provided,
however, that Tax Returns shall not constitute Documents except to the extent (i) the Tax to which

                                                    111
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 119 of 150




such Tax Return relates is primarily related to the Acquired Assets or an Assumed Liability or (ii)
the Tax to which such Tax Return relates is an OpCo Tax or PropCo Tax; provided further,
however, that the Sellers shall be entitled to keep copies of any Tax Returns that constitute
Documents.

              (nn) “Earnout Agreement” means an earnout and contingent value right
agreement, substantially in the form of Exhibit N.

                (oo) "Earnout Co." means [Earnout Co. L.L.C.], an entity to be formed by, or at
the direction of and as a wholly-owned subsidiary of, PropCo Purchaser.

                 (pp) “Encumbrance” means any lien (as defined in section 101(37) of the
Bankruptcy Code), encumbrance, claim (as defined in section 101(5) of the Bankruptcy Code),
charge, mortgage, deed of trust, option, pledge, security interest or similar interests, title defects,
hypothecations, easements, rights of way, encroachments, judgments, covenants, conditional sale
or other title retention agreements and other similar impositions, imperfections or defects of title
or restrictions on transfer or use.

                (qq) “Environmental Laws” means all applicable Laws concerning pollution or
protection of the environment.

                (rr)    “Equipment” means any and all equipment, computers, furniture,
furnishings, fixtures, office supplies, supply inventory, vehicles and all other fixed assets.

                     (ss)   “ERISA” means the Employee Retirement Income Security Act of 1974.

                (tt) “ERISA Affiliate” means any corporation, trade or business which, together
with Seller is a member of a controlled group of corporations or a group of trades or businesses
under common control within the meaning of Section 414 of the Code.

               (uu) “Exchange Act” means the Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

             (vv) “Excluded Insurance Policies” means all director and officer, fiduciary,
employment practices and similar insurance policies maintained by or on behalf of any Seller.

               (ww) “Excluded PropCo Real Property” means with respect to the Leased Real
Property listed on Schedule 1.2(b) and the Owned Real Property listed on Schedule 1.2(c), all
inventory, furniture, trade fixtures and other articles of personal property that are primarily related
to or used in connection with the operation of the business conducted on or about any land or
Improvements (as opposed to the ownership, operation, use or maintenance of such land or
Improvements itself)

               (xx) “Expense Reimbursement Amount” means, with respect to OpCo Purchaser
or PropCo Purchaser, an amount equal to the reasonable and documented out-of-pocket costs and
expenses (including fees and expenses of counsel) incurred by or on behalf of such Purchaser or
its Affiliates in connection with the negotiation, diligence, execution, performance and
enforcement of this Agreement, the OpCo Sale and the PropCo Sale.

                                                  112
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 120 of 150




                (yy) “Final Order” means, as applicable, an order or judgment of the Bankruptcy
Court or other court of competent jurisdiction with respect to the relevant subject matter that has
not been reversed, modified, or amended, is not subject to any pending stay and as to which the
time to appeal, move for reargument, reconsideration, or rehearing, or seek certiorari has expired
and no appeal, motion for reargument, reconsideration, or rehearing or petition for certiorari has
been timely taken or filed, or as to which any appeal that has been taken, motion for reargument,
reconsideration, or rehearing that has been granted or any petition for certiorari that has been or
may be filed has been resolved by the highest court to which the order or judgment could be
appealed or from which certiorari could be sought or the new trial, reargument, reconsideration,
or rehearing shall have been denied, resulted in no modification of such order, or has otherwise
been dismissed with prejudice; provided that the possibility that a motion under rule 60 of the
Federal Rules of Civil Procedure or any comparable Federal Rule of Bankruptcy Procedures may
be filed relating to such order or judgment shall not cause such order or judgment to not be a Final
Order.

                (zz) “Financing Order” means the Final Order (I) authorizing the Debtors to (A)
obtain postpetition financing and (B) utilize cash collateral, (II) granting adequate protection to
the prepetition secured parties, (III) modifying the automatic stay, and (IV) granting related relief
[D.I. 566].

             (aaa)     “First Lien Notes Documents” has the meaning set forth therefor in the
Financing Order.

             (bbb) “First Lien Notes Indenture” has the meaning set forth therefor in the
Financing Order.

             (ccc)     “First Lien Notes Obligations” has the meaning set forth therefor in the
Financing Order.

               (ddd) “Fraud” means an act committed by (a) Sellers, in the making to Purchasers
the representations and warranties in Article III or (b) Purchasers, in the making to the Company
the representations and warranties in Article IV, in any such case, with intent to deceive another
party hereto, or to induce such other party to enter into this Agreement and requires (i) a false
representation of material fact made in such representation; (ii) with knowledge that such
representation is false; (iii) with an intention to induce the party to whom such representation is
made to act or refrain from acting in reliance upon it; (iv) causing that party, in justifiable reliance
upon such false representation, to take or refrain from taking action; and (v) causing such party to
suffer damage by reason of such reliance, which together constitutes common law fraud under
Delaware Law (and does not include any fraud claim based on constructive knowledge, negligent
misrepresentation, recklessness or a similar theory).

                (eee) “GAAP” means United States generally accepted accounting principles as
in effect from time to time.

             (fff) “Governmental Authorization” means any permit, license, certificate,
approval, consent, permission, clearance, designation, registration, certification, making,



                                                  113
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 121 of 150




qualification or authorization issued, granted, given or otherwise made available by or under the
authority of any Governmental Body or pursuant to any Law.

               (ggg) “Governmental Body” means any government, quasi-governmental entity,
or other governmental or regulatory body, agency or political subdivision thereof of any nature,
whether foreign, federal, state or local, or any agency, branch, department, official, entity,
instrumentality or authority thereof, or any court or arbitrator (public or private) of applicable
jurisdiction.

               (hhh) “Hazardous Substance” means any toxic or hazardous material, substance
or waste regulated under any Environmental Laws.

              (iii) “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, and the regulations promulgated thereunder.

               (jjj) “India Subsidiary” means each of J. C. Penney Services India Private
Limited and J. C. Penney Purchasing India Private Limited.

               (kkk) “Intellectual Property” means any and all intellectual property or
proprietary rights in any jurisdiction throughout the world (whether arising under statutory or
common law, contract or otherwise), including: (i) all patents and industrial designs (including
utility model rights, design rights and industrial property rights), patent and industrial design
applications and patent disclosures, together with all divisions, reissues, continuations,
continuations-in-part, revisions, divisionals, substitutes, extensions, renewals, registrations,
confirmations and reexaminations in connection therewith and any foreign or international
equivalent of any of the foregoing; (ii) Internet domain names, social media handles and accounts,
trademarks (whether registered, unregistered or applied-for), service marks, service names, trade
dress, trade names, brand names, product names, logos, corporate names, fictitious names, other
names, symbols (including business symbols), slogans, and all other indicia or origins, together
with all translations, transliterations, adaptations, derivations and combinations thereof and
including all of the goodwill associated therewith and any foreign or international equivalent of
any of the foregoing and any applications or registrations in connection with the foregoing; (iii)
copyrights and copyrightable works (registered or unregistered), including copyrights in databases,
copyright applications, mask works, works of authorship and moral rights and renewals in
connection therewith; (iv) rights in databases and data collections, customer lists, customer contact
information, customer licensing and purchasing histories, manufacturing information, business
plans, product roadmaps, and archival collections (if any) of articles of clothing, accessories, or
any products or services; (v) rights in technical, scientific and other know-how and information
(including promotional materials), trade secrets and other confidential information (including
ideas, formulas, recipes, compositions, methods, inventions, discoveries or invention disclosures
and improvements (whether patentable or unpatentable and whether or not reduced to practice)),
manufacturing and production processes and techniques, research and development information,
drawings, specifications, designs, design rights, patterns, prototypes, molds, models, tech packs,
artwork, archival materials and advertising materials, copy, commercials, images, samples,
processes, practices, plans, proposals, financial and marketing plans and supplier lists and
information (collectively, “Trade Secrets”); (vi) rights in Software; (vii) all registrations and



                                                114
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 122 of 150




applications for any of the foregoing; and (viii) all other proprietary or intellectual property rights
of every kind and nature now known or hereafter recognized in any jurisdiction.

               (lll) “International Trade Laws” means any of the following: (a) any Laws
concerning the importation of merchandise or items (including technology, services, and
software), including but not limited to those administered by U.S. Customs and Border Protection
or the U.S. Department of Commerce, (b) any Laws concerning the exportation or re-exportation
of items (including technology, services, and software), including but not limited to those
administered by the U.S. Department of Commerce or the U.S. Department of State, or (c) any
economic sanctions administered by the United States (including but not limited to those
administered by the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”)
and the U.S. State Department), the United Nations, Canada, the European Union, or the United
Kingdom.

               (mmm)“Inventory” means all first-quality finished goods inventory that is salable
in the Ordinary Course, including any such inventory that (a) are held by any Seller for sale or to
be furnished by any Seller under a Contract of service, or (b) consist of finished goods. For the
avoidance of doubt, and not withstanding anything in this Agreement to the contrary, “Inventory”
does not include: (i) damaged and defective inventory; (ii) goods which belong to sublessees,
licensees, department lessees, or concessionaires of any Seller; (iii) inventory located in any Store
that has closed or is in the process of being closed; or (iv) Equipment or improvements to real
property.

             (nnn) “IT Systems” means computers, computer systems, hardware, networks,
servers, workstations, peripherals, data communication equipment and lines, and
telecommunications equipment and lines, in each case, currently used by or for Sellers.

                     (ooo) “Knowledge of OpCo Purchaser” means the actual knowledge of [].

                     (ppp) “Knowledge of Sellers” means the actual knowledge of [].

                (qqq) “Law” means any federal, state, provincial, local, municipal, foreign or
international, multinational or other law, statute, legislation, constitution, principle of common
law, resolution, ordinance, code, edict, decree, proclamation, treaty, convention, rule, regulation,
ruling, directive, pronouncement, determination, decision, opinion or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the authority of any
Governmental Body.

               (rrr) “Lease” means the agreements pursuant to which Leased Real Property is
leased, subleased, or otherwise occupied, together with all amendments, extensions, renewals,
guaranties and other agreements with respect thereto.

               (sss) “Leased Real Property” means all of Sellers’ right, title, and interest in Real
Property leased, subleased or otherwise occupied by Sellers or their Subsidiaries.

                (ttt) “Leasehold Improvements” means all buildings, structures, improvements
and fixtures which are owned by a Seller and located on any Leased Real Property, regardless of
whether title to such buildings, structures, improvements or fixtures are subject to reversion to the

                                                  115
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 123 of 150




landlord or other third party upon the expiration or termination of the Lease for such Leased Real
Property.

                (uuu) “Liability” means, as to any Person, any debt, adverse claim, liability
(including any liability that results from, relates to or arises out of tort or any other product liability
claim), duty, responsibility, obligation, commitment, assessment, cost, expense, loss, expenditure,
charge, fee, penalty, fine, contribution or premium of any kind or nature whatsoever, whether
known or unknown, asserted or unasserted, absolute or contingent, direct or indirect, accrued or
unaccrued, liquidated or unliquidated, or due or to become due, and regardless of when sustained,
incurred or asserted or when the relevant events occurred or circumstances existed.

                 (vvv) “Material Adverse Effect” means any matter, event, change, development,
occurrence, circumstance or effect (each, an “Effect”) that, individually or in the aggregate with
all other Effects, has or would reasonably be expected to have, a material adverse effect on (1) the
Acquired Assets and Assumed Liabilities, taken as a whole, or the results of operations or
condition (financial or otherwise) of the Acquired Assets and Assumed Liabilities, taken as whole,
or (2) Sellers’ ability to consummate the transactions contemplated by this Agreement and the
other transaction documents to which Sellers are party; provided that solely for purposes of the
foregoing clause (1), no Effect shall constitute, or be taken into account in determining whether or
not there has been, a Material Adverse Effect to the extent arising from or relating to (i) general
business or economic conditions affecting the industry in which the Company and its Subsidiaries
operate, (ii) national or international political or social conditions, including the engagement by
the United States in hostilities or the escalation thereof, whether or not pursuant to the declaration
of a national emergency or war, or the occurrence or the escalation of any military, cyber or
terrorist attack upon the United States, or any of its territories, possessions, or diplomatic or
consular offices or upon any military installation, asset, Equipment or personnel of the United
States, (iii) any fire, flood, hurricane, earthquake, tornado, windstorm, other act of God, global or
national health concern, epidemic, pandemic (whether or not declared as such by any
Governmental Body), viral outbreak (including the “Coronavirus” or “COVID-19”) or any
quarantine or trade restrictions related thereto or any other force majeure, (iv) the decline or rise
in cost of, or the limited or non-availability of, any raw materials or other supplies used in the
manufacture and supply of the Company’s and its Subsidiaries’ products, (v) financial, banking,
or securities markets (including (A) any disruption of any of the foregoing markets, (B) any change
in currency exchange rates, (C) any decline or rise in the price of any security, commodity,
Contract or index and (D) any increased cost, or decreased availability, of capital or pricing or
terms related to any financing for the transactions contemplated by this Agreement), (vi) changes
in GAAP occurring after the date hereof, (vii) changes in Laws (including, for the avoidance of
doubt, any such items related to Section 6.8) and any increase (or decrease) in the terms or
enforcement of (or negotiations or disputes with respect to) any of the foregoing (such as with
respect to immigration, border, tariff, or import, export or other trade matters) and any delays in
other processes, in each case occurring after the date hereof, (viii)(A) the taking of any action
required by this Agreement (other than pursuant to Section 6.1(a)) or at the written request of any
Purchaser or its Affiliates, (B) the failure to take any action if such action is prohibited by this
Agreement, or (C) the negotiation, announcement or pendency of this Agreement or the
transactions contemplated hereby or the identity, nature or ownership of any Purchaser including
the impact thereof on the relationships, contractual or otherwise, of the business of the Company
or any of its Subsidiaries with employees, customers, lessors, suppliers, vendors or other

                                                   116
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 124 of 150




commercial partners (other than for purposes of any representation or warranty set forth in Section
3.3 or the conditions set forth in Section 7.2(a)(i) or 7.2(b)(i) to the extent such representation or
warranty addresses the effect of the negotiation, announcement or pendency of this Agreement or
any of the transactions contemplated hereby), (ix) any seasonal fluctuations in the business
consistent with historical seasonal fluctuations, (x) any failure, in and of itself, to achieve any
budgets, projections, forecasts, estimates, plans, predictions, performance metrics or operating
statistics or the inputs into such items (whether or not shared with any Purchaser or its Affiliates
or Advisors) and any other failure to win or maintain customers or business; provided that the
underlying cause(s) of such failure may be taken into account in determining whether a Material
Adverse Effect has occurred, (xi) any action taken by any Purchaser or its Affiliates with respect
to the transactions completed by this Agreement or the financing thereof or any material breach
by any Purchaser of the Agreement, or (xii) (A) the commencement or pendency of the Bankruptcy
Case; (B) any objections in the Bankruptcy Court to (1) this Agreement or any of the transactions
contemplated hereby, (2) the Plan or the Disclosure Statement, or (3) the assumption or rejection
of any Assigned Contract; or (C) any Order of the Bankruptcy Court or any actions or omissions
of Sellers or their Subsidiaries required thereby; provided that clauses (i), (ii), (iii), (iv), (v), (vi),
(vii) and (ix) above shall apply only to the extent such Effect has not had, or would not reasonably
be expected to have, a disproportionate effect on Sellers relative to other participants of similar
size and scope in the industry and businesses in which Sellers operate.

             (www) “Measurement Time” means immediately prior to the OpCo Closing on the
OpCo Closing Date.

                  (xxx) “Merchandise” means all finished goods inventory owned by any Seller.
For the avoidance of doubt, and not withstanding anything in this Agreement to the contrary,
“Merchandise” shall not include: (i) goods which belong to sublessees, licensees, department
lessees, or concessionaires of Seller; (ii) goods held by Seller on memo, on consignment, or as
bailee; or (iii) furnishings and Equipment or improvements to real property.

              (yyy) “November Non-Operating Costs” means the amounts actually paid in cash
by the Company or its Subsidiaries in respect of the costs set forth on Schedule [ ] during the
period beginning on the first day of the fiscal month of November 2020 and ending at the OpCo
Closing.

              (zzz) “October EBITDA” means “Consolidated Adjusted EBITDA” (as defined
in the OpCo Term Loan B Credit Agreement) for the full fiscal month of October 2020.

               (aaaa) “OpCo Closing Cash” means all consolidated cash and cash equivalents of
the Company and its Subsidiaries, other than (i) freely available cash in the Company’s Short Term
Investment Account in excess of fifty million dollars ($50,000,000) and (ii) cash in the account(s)
set forth on Schedule 1.3(c). An illustrative calculation of OpCo Closing Cash as at [●] has been
included in Exhibit M for illustrative purposes only.

                (bbbb) “OpCo Straddle Period” means any Tax period beginning on or before, and
ending after, the OpCo Closing Date.




                                                   117
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 125 of 150




               (cccc) “OpCo Taxes” means, to the extent related to the OpCo Sale, any Taxes
(including any Transfer Taxes) the liability for which is allocated to OpCo Purchaser under
Article IX and any Taxes assumed by OpCo Purchaser under Section 1.4(d) or for which OpCo
Purchaser has responsibility under Section 6.6(d)

            (dddd) “OpCo Term Loan B” means the term loan facility provided under the
OpCo Term Loan B Credit Agreement.

              (eeee) “Order” means any order, injunction, judgment, decree, ruling, writ,
assessment or arbitration award of a Governmental Body, including any Order entered by the
Bankruptcy Court in the Bankruptcy Case.

               (ffff) “Ordinary Course” means the ordinary and usual course of operations of the
business of the Company and its Subsidiaries taken as a whole consistent with past practice and
taking into account the preparation, commencement and pendency of the Bankruptcy Case.

               (gggg) “Owned Real Property” means all land, buildings, structures and
improvements, together with all fixtures located thereon, and all easements and other rights and
interests appurtenant thereto, owned by Sellers or their Subsidiaries, including as set forth on
Schedule 3.6(a).

               (hhhh) “Permits” means all permits, certificates, licenses, approvals, registrations
and authorizations that are required in connection with the conduct of the business of Sellers under
Laws.

                 (iiii) “Permitted Encumbrances” means (i) Encumbrances for utilities and
current Taxes (A) not yet due and payable, (B) being contested in good faith by appropriate
proceedings and for which adequate reserves associated therewith have been established in
accordance with GAAP, or (C) the nonpayment of which is permitted or required by the
Bankruptcy Code, (ii) easements, rights of way, restrictive covenants, encroachments and similar
non-monetary encumbrances or non-monetary impediments against any of the Acquired Assets
which do not, individually or in the aggregate, materially adversely affect the operation of the
Acquired Assets and, in the case of the Owned Real Property and Leased Real Property, which do
not, individually or in the aggregate, materially adversely affect the current use or occupancy of
the applicable Owned Real Property or Leased Real Property as it relates to the operation of the
Acquired Assets, (iii) applicable zoning Laws, building codes, land use restrictions and other
similar restrictions imposed by Law which are not violated by the current use or occupancy of such
Owned Real Property or Leased Real Property, as applicable, and any matters that would be
disclosed on an accurate survey or title report of the Owned Real Property that are not monetary
Encumbrances and do not materially interfere with the current use by the Sellers of the Owned
Real Property, (iv) materialmen’s, mechanics’, artisans’, shippers’, warehousemen’s or other
similar common law or statutory liens incurred in the Ordinary Course for amounts not yet due
and payable, except as being contested in good faith and for which adequate reserves associated
therewith have been established in accordance with GAAP, (v) with respect to licensed real or
personal property, the terms and conditions of the license which are customary (excluding any
license of Intellectual Property), (vi) such other non-monetary Encumbrances or title exceptions
as the applicable Purchaser may approve in writing in its sole discretion or which do not,


                                                118
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 126 of 150




individually or in the aggregate, materially and adversely affect the operation of the applicable
Acquired Assets, (vii) interests of a lessor in any leased or licensed asset, (viii) any Encumbrances
set forth on Schedule 1.1, (ix) non-exclusive licenses of Intellectual Property in the Ordinary
Course, and (x) any Encumbrances that will be removed or released by operation of the Sale Order
or the Confirmation Order, as applicable.

                (jjjj) “Permitted Post-Closing Encumbrances” means (a) applicable zoning
Laws, building codes, land use restrictions and other similar restrictions imposed by Law which
are not violated by the current use or occupancy of such Owned Real Property or Leased Real
Property, as applicable, (b) non-monetary encumbrances not violated by Sellers’ current use of the
assets or property subject to such lien, to the extent that the Sale Order does not in fact release any
such lien upon the OpCo Closing and the PropCo Closing, respectively, and (c) any encumbrances
on the interest of any landlord or sublandlord or underlying fee interest of any Acquired Leased
Real Property.

             (kkkk) “Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, labor union, estate,
Governmental Body or other entity or group.

                (llll) “Personal Data” means data or information (i) that identifies, relates to,
describes, is reasonably capable of being associated with, or could reasonably be linked, directly
or indirectly, with a particular individual or household or (ii) that is otherwise subject to a Law
relating to privacy or security of data or information (including if it constitutes “personal
information” or “personal data” or other equivalent term under any such Law).

               (mmmm)         “Plan” means the plan of reorganization in form and substance
reasonably satisfactory to Purchasers.

              (nnnn) “Plan Supplement” means the compilation of documents and forms of
documents, agreements, schedules and exhibits to the Plan as set forth in the Plan.

               (oooo) “Post-Closing Statement Financing Fees” means Financing Fees incurred
in connection with documentation required to be delivered under the Financing or the OpCo Term
Loan B Credit Agreement following the date on which the Closing Statement is required to be
delivered pursuant to Section 2.9(a).

             (pppp) “Post-OpCo-Closing Tax Period” means any Tax period beginning after the
OpCo Closing Date.

              (qqqq) “Post-PropCo-Closing Tax Period” means any Tax period beginning after
the PropCo Closing Date.

             (rrrr) “Pre-OpCo-Closing Tax Period” means any Tax period ending on or before
the OpCo Closing Date.

               (ssss) “Pre-PropCo-Closing Tax Period” means any Tax period ending on or
before the PropCo Closing Date.


                                                 119
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 127 of 150




              (tttt) “Product” means each product manufactured, commercialized, developed,
packaged, labeled, stored, used, marketed, imported, exported, distributed or sold by or on behalf
of the business of the Company, or which the process has taken substantial steps towards
manufacturing, commercializing, developing, packaging, labeling, storing, using, marketing,
importing, exporting, distributing or selling.

               (uuuu) “PropCo Straddle Period” means any Tax period beginning on or before,
and ending after, the PropCo Closing Date.

              (vvvv) “PropCo Taxes” means to the extent related to the PropCo Sale, any Taxes
(including any Transfer Taxes) the liability for which is allocated to PropCo Purchaser under
Article IX.

                (wwww)           “Purchaser Group” means OpCo Purchaser or PropCo Purchaser
(as applicable), any Affiliate of such Purchaser, any lender or Investor and any Affiliate of any
lender or Investor, and, in each case of the foregoing, each of their respective former, current or
future Affiliates, officers, directors, employees, partners, members, managers, agents, Advisors,
successors or permitted assigns.

              (xxxx) “REA” means each reciprocal easement, operating, development or other
similar agreement relating to an Acquired Owned Real Property or an Acquired Leased Real
Property.

               (yyyy) “Real Property” means (i) land; (ii) buildings, structures and other
improvements of every kind located on any land, including, as applicable, all free-standing
buildings and all other buildings and improvements connected thereto (including all physical
entranceways to adjacent malls to the extent located in the walls of attached stores or other
buildings) (collectively, “Improvements”); (iii) tenements, hereditaments, easements, rights-of-
way, and other rights and privileges in and to any land or Improvements, including (A) easements
over any related shopping centers, malls or other adjacent properties and other real property rights
granted pursuant to any applicable reciprocal easement, operating or construction agreements,
easements, rights of way, covenants, conditions, restrictions, declarations and similar agreements
or encumbrances, (B) alleyways and connecting tunnels, passageways and entranceways to any
such shopping centers, malls or third-party properties, sidewalks, utility pipes, conduits, lines,
vaults, gores and adjoining strips of land (on-site and off-site) and (C) all parking areas and
roadways appurtenant to such buildings and structures; and (iv) all equipment, machinery, fixtures
and other items of real or personal property, including all components thereof, that are located in,
on or used in connection with and affixed to or otherwise incorporated into any land or
Improvements, including all HVAC equipment, all furnaces, boilers, heaters, electrical equipment,
heating and plumbing, lighting, ventilating, refrigerating, incineration, air- and water-pollution-
control, waste disposal, air-cooling and air-conditioning systems and apparatus, security systems,
sprinkler systems and fire- and theft-protection equipment, elevators, escalators, lifts, motors,
conduits, ducts, blowers, steam lines, compressors, loading docks, bays and platforms, together
with all equipment, parts and supplies used to service, repair and maintain and equip the foregoing.




                                                120
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 128 of 150




                (zzzz) “Sale Motion” means a motion, in form and substance reasonable
acceptable to the Parties, seeking approval of this Agreement, the OpCo Sale and the PropCo Sale
and the Sale Order.

                (aaaaa) “Sale Order” means an order in form and substance reasonably acceptable
to the Parties and consistent with the terms of this Agreement approving the OpCo Sale and the
PropCo Sale pursuant to section 363 of the Bankruptcy Code.

                     (bbbbb)    “SEC” means the U.S. Securities and Exchange Commission.

             (ccccc) “Second Lien Notes Documents” has the meaning set forth therefor in the
Financing Order.

              (ddddd)           “Second Lien Notes Indenture” has the meaning set forth therefor in
the Financing Order.

             (eeeee) “Second Lien Notes Obligations” has the meaning set forth therefor in the
Financing Order.

               (fffff) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

               (ggggg)        “Seller Parties” means Sellers and the Company’s Subsidiaries and
each of their respective former, current, or future Affiliates, officers, directors, employees,
partners, members, equityholders, controlling or controlled Persons, managers, agents, Advisors,
successors or permitted assigns.

               (hhhhh)        “Seller Plan” means each employee benefit plan (within the
meaning of Section 3(3) of ERISA), whether or not subject to ERISA, and each other severance
pay or benefit, change in control, equity, fringe, incentive, bonus, retention, retirement, deferred
compensation, health, welfare, paid time off or other benefit or compensation plan, program,
agreement or arrangement, whether funded or unfunded, for the benefit of any employee,
individual independent contractor, or other individual service provider of the Company that is
sponsored, maintained, contributed to, or required to be contributed to, by any Seller or pursuant
to which the Company or any of its Subsidiaries has any liability (contingent or otherwise).

                     (iiiii)   “Short Term Investment Account” means the account(s) set forth on
Schedule [ ].

               (jjjjj)      “Software” means any and all (i) computer programs, including any
and all software implementations of algorithms, models and methodologies, whether in source
code, object code, human readable form or other form (ii) databases and compilations, whether
machine readable or otherwise, (iii) descriptions, flow-charts, instructions and other work product
used to design, plan, organize and develop any of the foregoing, screens, user interfaces, report
formats, firmware, development tools, templates, menus, buttons and icons, and (iv) all
documentation, including user manuals and other training documentation, related to any of the
foregoing.


                                                121
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 129 of 150




              (kkkkk)          “Specified Subsidiary” means JCPenney Insurance Agency, Inc., a
Utah corporation.

                     (lllll)   “Store” means any retail clothing store operated by Sellers.

                (mmmmm) “Straddle Period” means any Tax period beginning on or before, and
ending after, the applicable Closing Date.

                 (nnnnn)     “Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation of which a majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by such Person or one or more of
the other Subsidiaries of such Person or a combination thereof or any partnership, association or
other business entity of which a majority of the partnership or other similar ownership interest is
at the time owned or controlled, directly or indirectly, by, or the general partner, manager,
managing member or similar is or is owned or controlled, directly or indirectly, by such Person or
one or more Subsidiaries of such Person or a combination thereof.

              (ooooo)       “Target October EBITDA” means negative [forty-seven million seven
hundred thousand] dollars (-$47,700,000).

                (ppppp)       “Tax” or “Taxes” means all taxes, customs, levies, duties, imposts,
and all charges, fees, required deposits or other assessments of any kind in the nature of a tax,
including any federal, state, local, non-U.S. or other income, gross receipts, capital stock,
franchise, profits, withholding, social security, unemployment, worker’s compensation, disability,
real, personal or intangible property, ad valorem/personal property, stamp, excise, occupation,
sales, use, transfer, value added, import, export, alternative minimum or estimated tax, including
any interest, penalty or addition thereto.

               (qqqqq)      “Tax Return” means any return, claim for refund, report, statement or
information return relating to Taxes filed or required to be filed with a Governmental Body,
including any schedule or attachment thereto, and including any amendments thereof.

               (rrrrr)         “Term Loan Administrative Agent” has the meaning set forth therefor
in the Financing Order.

             (sssss)           “Term Loan Agreement” has the meaning set forth therefor in the
Financing Order.

              (ttttt)          “Term Loan Credit Documents” has the meaning set forth therefor in
the Financing Order.

                (uuuuu)      “Term Loan/First Lien Notes Collateral Agent” has the meaning set
forth therefor in the Financing Order.

                (vvvvv)      “Term Loan/First Lien Notes Secured Parties” has the meaning set
forth therefor in the Financing Order.


                                                  122
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 130 of 150




             (wwwww) “Term Loan Obligations” has the meaning set forth therefor in the
Financing Order.

                (xxxxx)      “United States Seller Plan” means each Seller Plan maintained with
respect to the Company and its Subsidiaries other than any Non-Debtor Subsidiary.

              (yyyyy)          “Wind-Down Budget” means the budget set forth on
Schedule 11.1(lllll), as such budget is amended by mutual agreement of the Company and PropCo
Purchaser.

                     Index of Other Defined Terms. Each of the following terms is defined on the page
set forth opposite such term:
Acquired Leased Real Property .................. 3                  Equity Commitment Letters ...................... 51
Acquired Owned Real Property .................. 3                   Equity Financing ....................................... 52
Acquired Seller Plan ................................... 4          Escrow Agent ............................................ 20
Acquired Subsidiary.................................... 4           Escrow Agreement .................................... 20
Acquired Subsidiary Designation Date ....... 4                      Estimated Closing Statement .................... 19
Agreement ................................................... 1     Estimated External Merchandise Inventory
Ancillary Agreement ................................. 32               ............................................................... 19
Anti-Corruption Laws ............................... 41             Estimated OpCo-Company Closing Date
Bankruptcy Case ......................................... 1            Payment................................................. 18
Bankruptcy Court ........................................ 1         Excluded Assets .......................................... 6
Break-Up Fee ............................................ 94        Excluded Contracts ..................................... 7
Chosen Courts ......................................... 107         Excluded Documents .................................. 7
Closing ...................................................... 24   Excluded Liabilities .................................... 9
Closing Dates ............................................ 24       Express Representations ........................... 54
Closing Statement ..................................... 25          Filed SEC Documents ............................... 31
Closings..................................................... 24    Final Cash Payment .................................. 26
COBRA Liabilities.................................... 69            Financial Statements ................................. 33
Commitment Letters ................................. 52             Financing................................................... 52
Company ..................................................... 1     Financing Fees ........................................ 101
Confidential Information .......................... 83              Foreign Competition Laws ....................... 32
Contracting Parties .................................. 103          Fundamental Representations ................... 86
Credit Bid .................................................... 1   GOB Stores ................................................. 8
Credit Bid Encumbrances ........................... 1               Indebtedness .............................................. 61
Cure Costs ................................................. 10     Instruction Letter ......................................... 1
Debt ........................................................... 52 Interim Period Rent Payments .................. 65
Debt Financing .......................................... 52        Investors .................................................... 51
Deposit ...................................................... 20   Master Lease Agreement .......................... 21
Deposit Escrow Account........................... 20                Material Contracts ..................................... 37
Designee .................................................... 17    Material Suppliers ..................................... 49
Distribution Centers Lease Agreement ..... 21                       Milestones ................................................. 57
Effect ....................................................... 119  Non-Debtor Subsidiaries ........................... 33
Effective Date ............................................. 1      Non-Party Affiliates ................................ 104
Encumbered Assets ..................................... 1           OFAC ...................................................... 118
Enforceability Exceptions ......................... 32              OpCo Acquired Assets ................................ 2
Environmental Permits.............................. 42              OpCo Acquired Leased Real Property ........ 3

                                                                 123
4840-1977-2619v.21
     Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 131 of 150




OpCo Acquired Leases ............................. 21                        PropCo Assumed Liabilities ....................... 9
OpCo Acquired Owned Real Property ....... 3                                  PropCo Closing ......................................... 24
OpCo Assignment and Assumption                                               PropCo Closing Date ................................ 24
  Agreement ............................................. 21                 PropCo Cure Costs.................................... 10
OpCo Assignment and Assumption of Lease                                      PropCo Purchaser........................................ 1
  ............................................................... 21         PropCo Sale ................................................ 2
OpCo Assumed Liabilities .......................... 8                        Proprietary Software ................................. 43
OpCo Closing............................................ 20                  Purchaser Released Claims ..................... 110
OpCo Closing Date ................................... 21                     Related Parties ........................................ 109
OpCo Cure Costs ...................................... 10                    Related Party ........................................... 109
OpCo Purchaser .......................................... 1                  Released Amount ...................................... 75
OpCo Purchaser Plans............................... 69                       Required Amount ...................................... 53
OpCo Sale ................................................... 1              Seller ........................................................... 1
OpCo Tax Return ...................................... 97                    Seller Released Claims ........................... 109
OpCo Term Loan B Credit Agreement ..... 23                                   Sellers .......................................................... 1
Outside Date.............................................. 90                Specified Litigation ..................................... 5
Parties .......................................................... 1         Support Obligations .................................. 76
Party ............................................................ 1         Trade Secrets ........................................... 118
Projections................................................. 54              Transaction .................................................. 2
PropCo Acquired Assets ............................. 6                       Transfer Offer ........................................... 68
PropCo Acquired Leased Real Property ..... 6                                 Transfer Taxes .......................................... 95
PropCo Acquired Leases............................. 6                        Transferee Purchaser ................................. 75
PropCo Acquired Owned Real Property ..... 6                                  Transferred Employees ............................. 68
PropCo Assignment and Assumption                                             Transferring Purchaser .............................. 75
  Agreement ............................................. 24                 Transition Services Agreement ................. 22
PropCo Assignment and Assumption of                                          U.S. Registered Intellectual Property........ 42
  Lease ..................................................... 24             WARN Act................................................ 70

              Rules of Interpretation. Unless otherwise expressly provided in this Agreement, the
following will apply to this Agreement, the Schedules and any other certificate, instrument,
agreement or other document contemplated hereby or delivered hereunder.

               (a)    Accounting terms which are not otherwise defined in this Agreement have
the meanings given to them under GAAP consistently applied. To the extent that the definition of
an accounting term defined in this Agreement is inconsistent with the meaning of such term under
GAAP, the definition set forth in this Agreement will control.

                (b)     The terms “hereof,” “herein” and “hereunder” and terms of similar import
are references to this Agreement as a whole and not to any particular provision of this Agreement.
Section, clause, schedule and exhibit references contained in this Agreement are references to
sections, clauses, schedules and exhibits in or to this Agreement, unless otherwise specified. All
Exhibits and Schedules annexed hereto or referred to herein are hereby incorporated in and made
a part of this Agreement as if set forth in full herein. Any capitalized terms used in any Schedule
or Exhibit but not otherwise defined therein shall be defined as set forth in this Agreement.




                                                                       124
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 132 of 150




              (c)      Whenever the words “include,” “includes” or “including” are used in this
Agreement, they will be deemed to be followed by the words “without limitation.” Where the
context permits, the use of the term “or” will be equivalent to the use of the term “and/or.”

                     (d)   The words “to the extent” shall mean “the degree by which” and not “if.”

               (e)     When calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to this Agreement, the date that is the
reference date in calculating such period will be excluded. If the last day of such period is a day
other than a Business Day, the period in question will end on the next succeeding Business Day.

               (f)     Words denoting any gender will include all genders, including the neutral
gender. Where a word is defined herein, references to the singular will include references to the
plural and vice versa.

               (g)    The word “will” will be construed to have the same meaning and effect as
the word “shall”. The words “shall,” “will,” or “agree(s)” are mandatory, and “may” is permissive.

              (h)     All references to “$” and dollars will be deemed to refer to United States
currency unless otherwise specifically provided.

                (i)     Any document or item will be deemed “delivered,” “provided” or “made
available” by the Company, within the meaning of this Agreement if and only if such document
or item is included in the “data room” hosted by Merrill Datasite under “Copper VDR 2020” (the
“Dataroom”) prior to [5:00 p.m.] Eastern Time on [], 2020.

               (j)    Any reference to any agreement or Contract will be a reference to such
agreement or Contract, as amended, modified, supplemented or waived, but in the case of a
Contract required to be made available, only if all such amendments, modifications, supplements
or waivers have been made available.

               (k)     Any reference to any particular Code section or any Law will be interpreted
to include any amendment to, revision of or successor to that section or Law regardless of how it
is numbered or classified; provided that, for the purposes of the representations and warranties set
forth herein, with respect to any violation of or non-compliance with, or alleged violation of or
non-compliance, with any Code section or Law, the reference to such Code section or Law means
such Code section or Law as in effect at the time of such violation or non-compliance or alleged
violation or non-compliance.

               (l)     All references to a day or days shall be deemed to refer to a calendar day or
calendar days, as applicable, unless otherwise specifically provided.

              (m)    A reference to any Party to this Agreement or any other agreement or
document shall include such Party’s successors and permitted assigns.

                                        [Signature pages follow.]



                                                  125
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 133 of 150




        IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the date first above written.

                                         J. C. PENNEY COMPANY, INC.



                                         By: ______________________________
                                         Name:
                                         Title:




                         Signature Page to Asset Purchase Agreement
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 134 of 150




        IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the date first above written.

                                         COPPER RETAIL JV LLC



                                         By: ______________________________
                                         Name:
                                         Title:




                         Signature Page to Asset Purchase Agreement
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 135 of 150




        IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the date first above written.

                                         COPPER BIDCO LLC



                                         By: ______________________________
                                         Name:
                                         Title:




                         Signature Page to Asset Purchase Agreement
4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 136 of 150




                                  EXHIBIT A

  FORM OF BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT




4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 137 of 150




                                  EXHIBIT B

                     FORM OF PATENT ASSIGNMENT AGREEMENT




4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 138 of 150




                                    EXHIBIT C

                     FORM OF TRADEMARK ASSIGNMENT AGREEMENT




4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 139 of 150




                                   EXHIBIT D

                     FORM OF COPYRIGHT ASSIGNMENT AGREEMENT




4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 140 of 150




                                     EXHIBIT E

                     FORM OF DOMAIN NAME ASSIGNMENT AGREEMENT




4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 141 of 150




                                  EXHIBIT F

                     FORM OF BARGAIN AND SALE DEED




4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 142 of 150




                                     EXHIBIT G

                     FORM OF ASSIGNMENT AND ASSUMPTION OF LEASE




4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 143 of 150




                                  EXHIBIT H

                     FORM OF MASTER LEASE AGREEMENT




4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 144 of 150




                                       EXHIBIT I

                     FORM OF DISTRIBUTION CENTERS LEASE AGREEMENT




4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 145 of 150




                                     EXHIBIT J

                     FORM OF OPCO TERM LOAN B CREDIT AGREEMENT




4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 146 of 150




                                   EXHIBIT K

                     FORM OF TRANSITION SERVICES AGREEMENT




4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 147 of 150




                                  EXHIBIT L

                       FORM OF ESCROW AGREEMENT




4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 148 of 150




                                  EXHIBIT M

                            OPCO CLOSING CASH




4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 149 of 150




                                  EXHIBIT N

                           EARNOUT AGREEMENT




4840-1977-2619v.21
    Case 20-20182 Document 1590-1 Filed in TXSB on 10/20/20 Page 150 of 150




                                  EXHIBIT O

                FORM OF BENEFITS TRANSITION SERVICES AGREEMENT




4840-1977-2619v.21
